
	
		I
		111th CONGRESS
		2d Session
		H. R. 5325
		IN THE HOUSE OF REPRESENTATIVES
		
			May 18, 2010
			Mr. Gordon of
			 Tennessee introduced the following bill; which was referred to the
			 Committee on Science and
			 Technology, and in addition to the Committees on
			 Education and Labor and
			 the Budget, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To invest in innovation through research and development,
		  to improve the competitiveness of the United States, and for other
		  purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the America COMPETES
			 Reauthorization Act of 2010.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—Science and Technology Policy
					Subtitle A—National Nanotechnology Initiative
				Amendments
					Sec. 101. Short title.
					Sec. 102. National nanotechnology program
				amendments.
					Sec. 103. Societal dimensions of nanotechnology.
					Sec. 104. Technology transfer.
					Sec. 105. Research in areas of national importance.
					Sec. 106. Nanomanufacturing research.
					Sec. 107. Definitions.
					Subtitle B—Networking and Information Technology Research and
				Development
					Sec. 111. Short title.
					Sec. 112. Program planning and coordination.
					Sec. 113. Large-scale research in areas of national
				importance.
					Sec. 114. Cyber-physical systems and information
				management.
					Sec. 115. National Coordination Office.
					Sec. 116. Improving networking and information technology
				education.
					Sec. 117. Conforming and technical amendments.
					Subtitle C—Other OSTP Provisions
					Sec. 121. Federal scientific collections.
					Sec. 122. Coordination of manufacturing research and
				development.
					Sec. 123. Interagency public access committee.
					Sec. 124. Fulfilling the potential of women in academic science
				and engineering.
					Sec. 125. National Competitiveness and Innovation
				Strategy.
					Title II—National Science Foundation
					Sec. 201. Short title.
					Subtitle A—General Provisions
					Sec. 211. Definitions.
					Sec. 212. Authorization of appropriations.
					Sec. 213. National Science Board administrative
				amendments.
					Sec. 214. Broader impacts review criterion.
					Sec. 215. National Center for Science and Engineering
				Statistics.
					Sec. 216. Collection of data on demographics of
				faculty.
					Subtitle B—Research and Innovation
					Sec. 221. Support for potentially transformative
				research.
					Sec. 222. Facilitating interdisciplinary collaborations for
				national needs.
					Sec. 223. National Science Foundation manufacturing research
				and education.
					Sec. 224. Strengthening institutional research
				partnerships.
					Sec. 225. National Science Board report on mid-scale
				instrumentation.
					Sec. 226. Sense of Congress on overall support for research
				infrastructure at the Foundation.
					Sec. 227. Partnerships for innovation.
					Sec. 228. Prize awards.
					Sec. 229. Green chemistry basic research.
					Sec. 230. Collaboration in planning for stewardship of
				large-scale facilities.
					Subtitle C—STEM Education and Workforce Training
					Sec. 241. Graduate student support.
					Sec. 242. Postdoctoral fellowship in STEM education
				research.
					Sec. 243. Robert Noyce teacher scholarship program.
					Sec. 244. Institutions serving persons with
				disabilities.
					Sec. 245. Institutional integration.
					Sec. 246. Postdoctoral research fellowships.
					Sec. 247. Broadening participation training and
				outreach.
					Sec. 248. Transforming undergraduate education in
				STEM.
					Sec. 249. 21st century graduate education.
					Sec. 250. Undergraduate broadening participation
				program.
					Sec. 251. Grand challenges in education research.
					Sec. 252. Research experiences for undergraduates.
					Sec. 253. Laboratory science pilot program.
					Sec. 254. STEM industry internship programs.
					Sec. 255. Tribal colleges and universities program.
					Sec. 256. Cyber-enabled learning for national
				challenges.
					Sec. 257. Sense of Congress.
					Title III—STEM Education
					Sec. 301. Coordination of Federal STEM education.
					Sec. 302. Advisory committee on STEM education.
					Sec. 303. STEM education at the Department of
				Energy.
					Sec. 304. Green energy education.
					Sec. 305. National Academy of Sciences report on strengthening
				the capacity of 2-year institutions of higher education to provide STEM
				opportunities.
					Sec. 306. Sense of Congress on engineering
				education.
					Sec. 307. Sense of Congress on grant application
				consideration.
					Sec. 308. Encouraging Federal scientists and engineers to
				participate in STEM education.
					Title IV—National Institute of Standards and
				Technology
					Sec. 401. Short title.
					Sec. 402. Authorization of appropriations.
					Sec. 403. Under Secretary of Commerce for Standards and
				Technology.
					Sec. 404. Reorganization of NIST laboratories.
					Sec. 405. Federal Government standards and conformity
				assessment coordination.
					Sec. 406. Manufacturing extension partnership.
					Sec. 407. Emergency communication and tracking technologies
				research initiative.
					Sec. 408. TIP Advisory Board.
					Sec. 409. Underrepresented minorities.
					Sec. 410. Cyber security standards and guidelines.
					Sec. 411. Disaster resilient buildings and
				infrastructure.
					Sec. 412. Definitions.
					Sec. 413. Report on the use of modeling and
				simulation.
					Sec. 414. Green manufacturing and construction.
					Sec. 415. Nanomaterial initiative.
					Sec. 416. Manufacturing research.
					Title V—Innovation
					Sec. 501. Office of Innovation and
				Entrepreneurship.
					Sec. 502. Federal loan guarantees for innovative technologies
				in manufacturing.
					Sec. 503. Regional innovation program.
					Sec. 504. Clean Energy Consortium.
					Title VI—Department of Energy
					Subtitle A—Office of Science
					Sec. 601. Short title.
					Sec. 602. Definitions.
					Sec. 603. Mission of the Office of Science.
					Sec. 604. Basic Energy Sciences Program.
					Sec. 605. Biological and Environmental Research
				Program.
					Sec. 606. Advanced Scientific Computing Research
				Program.
					Sec. 607. Fusion energy research program.
					Sec. 608. High Energy Physics Program.
					Sec. 609. Nuclear Physics Program.
					Sec. 610. Science Laboratories Infrastructure
				Program.
					Sec. 611. Authorization of appropriations.
					Subtitle B—Advanced Research Projects
				Agency—Energy
					Sec. 621. Short title.
					Sec. 622. ARPA–E amendments.
					Subtitle C—Energy Innovation Hubs
					Sec. 631. Short title.
					Sec. 632. Energy Innovation Hubs.
					Subtitle D—Cooperative Research and Development
				Fund
					Sec. 641. Short title.
					Sec. 642. Cooperative research and development
				fund.
					Subtitle E—Technology Transfer Database
					Sec. 651. Technology transfer database.
					Title VII—Miscellaneous
					Sec. 701. Sense of Congress.
					Sec. 702. Persons with disabilities.
					Sec. 703. Veterans and service members.
					Sec. 704. Budgetary effects.
					Sec. 705. Limitation on employment and receipt of
				funds.
					Sec. 706. Prohibition on lobbying.
					Sec. 707. Information requests by labor
				organizations.
					Sec. 708. Limitation on use of funds.
					Sec. 709. No salaries for viewing pornography.
				
			IScience and
			 Technology Policy
			ANational
			 Nanotechnology Initiative Amendments
				101.Short
			 titleThis subtitle may be
			 cited as the National Nanotechnology
			 Initiative Amendments Act of 2010.
				102.National
			 nanotechnology program amendmentsThe 21st Century Nanotechnology Research and
			 Development Act (15 U.S.C. 7501 et seq.) is amended—
					(1)by striking
			 section 2(c)(4) and inserting the following new paragraph:
						
							(4)develop, within 12
				months after the date of enactment of the National Nanotechnology Initiative Amendments Act of
				2010, and update every 3 years thereafter, a strategic plan to
				guide the activities described under subsection (b) that specifies near-term
				and long-term objectives for the Program, the anticipated time frame for
				achieving the near-term objectives, and the metrics to be used for assessing
				progress toward the objectives, and that describes—
								(A)how the Program
				will move results out of the laboratory and into applications for the benefit
				of society, including through cooperation and collaborations with
				nanotechnology research, development, and technology transition initiatives
				supported by the States;
								(B)how the Program
				will encourage and support interdisciplinary research and development in
				nanotechnology; and
								(C)proposed research in areas of national
				importance in accordance with the requirements of section 105 of the
				National Nanotechnology Initiative Amendments
				Act of
				2010;
								;
					(2)in section
			 2—
						(A)in subsection
			 (d)—
							(i)by redesignating paragraphs (1) through (5)
			 as paragraphs (2) through (6), respectively; and
							(ii)by inserting the following new paragraph
			 before paragraph (2), as so redesignated by clause (i) of this
			 subparagraph:
								
									(1)the Program
				budget, for the previous fiscal year, for each agency that participates in the
				Program, including a breakout of spending for the development and acquisition
				of research facilities and instrumentation, for each program component area,
				and for all activities pursuant to subsection
				(b)(10);
									;
				and
							(B)by inserting at
			 the end the following new subsection:
							
								(e)Standards
				settingThe agencies
				participating in the Program shall support the activities of committees
				involved in the development of standards for nanotechnology and may reimburse
				the travel costs of scientists and engineers who participate in activities of
				such
				committees.
								;
						(3)by striking
			 section 3(b) and inserting the following new subsection:
						
							(b)Funding(1)The operation of the
				National Nanotechnology Coordination Office shall be supported by funds from
				each agency participating in the Program. The portion of such Office’s total
				budget provided by each agency for each fiscal year shall be in the same
				proportion as the agency’s share of the total budget for the Program for the
				previous fiscal year, as specified in the report required under section
				2(d)(1).
								(2)The annual report under section 2(d)
				shall include—
									(A)a description of the funding required
				by the National Nanotechnology Coordination Office to perform the functions
				specified under subsection (a) for the next fiscal year by category of
				activity, including the funding required to carry out the requirements of
				section 2(b)(10)(D), subsection (d) of this section, and section 5;
									(B)a description of the funding required
				by such Office to perform the functions specified under subsection (a) for the
				current fiscal year by category of activity, including the funding required to
				carry out the requirements of subsection (d); and
									(C)the amount of funding provided for
				such Office for the current fiscal year by each agency participating in the
				Program.
									;
					(4)by inserting at
			 the end of section 3 the following new subsection:
						
							(d)Public
				information(1)The National Nanotechnology Coordination
				Office shall develop and maintain a database accessible by the public of
				projects funded under the Environmental, Health, and Safety, the Education and
				Societal Dimensions, and the Nanomanufacturing program component areas, or any
				successor program component areas, including a description of each project, its
				source of funding by agency, and its funding history. For the Environmental,
				Health, and Safety program component area, or any successor program component
				area, projects shall be grouped by major objective as defined by the research
				plan required under section 103(b) of the National Nanotechnology Initiative Amendments Act of
				2010. For the Education and Societal Dimensions program component
				area, or any successor program component area, the projects shall be grouped in
				subcategories of—
									(A)education in formal settings;
									(B)education in informal settings;
									(C)public outreach; and
									(D)ethical, legal, and other societal
				issues.
									(2)The National Nanotechnology Coordination
				Office shall develop, maintain, and publicize information on nanotechnology
				facilities supported under the Program, and may include information on
				nanotechnology facilities supported by the States, that are accessible for use
				by individuals from academic institutions and from industry. The information
				shall include at a minimum the terms and conditions for the use of each
				facility, a description of the capabilities of the instruments and equipment
				available for use at the facility, and a description of the technical support
				available to assist users of the
				facility.
								;
					(5)in section
			 4(a)—
						(A)by striking
			 or designate;
						(B)by inserting
			 as a distinct entity after Advisory Panel;
			 and
						(C)by inserting at
			 the end The Advisory Panel shall form a subpanel with membership having
			 specific qualifications tailored to enable it to carry out the requirements of
			 subsection (c)(7).;
						(6)in section 4(b)—
						(A)by striking
			 or designated and or designating; and
						(B)by adding at the
			 end the following: At least one member of the Advisory Panel shall be an
			 individual employed by and representing a minority-serving
			 institution.;
						(7)by amending
			 section 5 to read as follows:
						
							5.Triennial
				external review of the National Nanotechnology Program
								(a)In
				generalThe Director of the National Nanotechnology Coordination
				Office shall enter into an arrangement with the National Research Council of
				the National Academy of Sciences to conduct a triennial review of the Program.
				The Director shall ensure that the arrangement with the National Research
				Council is concluded in order to allow sufficient time for the reporting
				requirements of subsection (b) to be satisfied. Each triennial review shall
				include an evaluation of the—
									(1)research
				priorities and technical content of the Program, including whether the
				allocation of funding among program component areas, as designated according to
				section 2(c)(2), is appropriate;
									(2)effectiveness of
				the Program’s management and coordination across agencies and disciplines,
				including an assessment of the effectiveness of the National Nanotechnology
				Coordination Office;
									(3)Program’s
				scientific and technological accomplishments and its success in transferring
				technology to the private sector; and
									(4)adequacy of the
				Program’s activities addressing ethical, legal, environmental, and other
				appropriate societal concerns, including human health concerns.
									(b)Evaluation To be
				transmitted to congressThe National Research Council shall
				document the results of each triennial review carried out in accordance with
				subsection (a) in a report that includes any recommendations for ways to
				improve the Program’s management and coordination processes and for changes to
				the Program’s objectives, funding priorities, and technical content. Each
				report shall be submitted to the Director of the National Nanotechnology
				Coordination Office, who shall transmit it to the Advisory Panel, the Committee
				on Commerce, Science, and Transportation of the Senate, and the Committee on
				Science and Technology of the House of Representatives not later than September
				30 of every third year, with the first report due September 30, 2010.
								(c)FundingOf the amounts provided in accordance with
				section 3(b)(1), the following amounts shall be available to carry out this
				section:
									(1)$500,000 for
				fiscal year 2010.
									(2)$500,000 for
				fiscal year 2011.
									(3)$500,000 for
				fiscal year 2012.
									;
				and
					(8)in section
			 10—
						(A)by amending
			 paragraph (2) to read as follows:
							
								(2)NanotechnologyThe
				term nanotechnology means the science and technology that will
				enable one to understand, measure, manipulate, and manufacture at the
				nanoscale, aimed at creating materials, devices, and systems with fundamentally
				new properties or functions.
								;
				and
						(B)by adding at the
			 end the following new paragraph:
							
								(7)NanoscaleThe
				term nanoscale means one or more dimensions of between
				approximately 1 and 100
				nanometers.
								.
						103.Societal
			 dimensions of nanotechnology
					(a)Coordinator for
			 societal dimensions of nanotechnologyThe Director of the Office of Science and
			 Technology Policy shall designate an associate director of the Office of
			 Science and Technology Policy as the Coordinator for Societal Dimensions of
			 Nanotechnology. The Coordinator shall be responsible for oversight of the
			 coordination, planning, and budget prioritization of activities required by
			 section 2(b)(10) of the 21st Century Nanotechnology Research and Development
			 Act (15 U.S.C. 7501(b)(10)). The Coordinator shall, with the assistance of
			 appropriate senior officials of the agencies funding activities within the
			 Environmental, Health, and Safety and the Education and Societal Dimensions
			 program component areas of the Program, or any successor program component
			 areas, ensure that the requirements of such section 2(b)(10) are satisfied. The
			 responsibilities of the Coordinator shall include—
						(1)ensuring that a
			 research plan for the environmental, health, and safety research activities
			 required under subsection (b) is developed, updated, and implemented and that
			 the plan is responsive to the recommendations of the subpanel of the Advisory
			 Panel established under section 4(a) of the 21st Century Nanotechnology
			 Research and Development Act (15 U.S.C. 7503(a)), as amended by this
			 subtitle;
						(2)encouraging and
			 monitoring the efforts of the agencies participating in the Program to allocate
			 the level of resources and management attention necessary to ensure that the
			 ethical, legal, environmental, and other appropriate societal concerns related
			 to nanotechnology, including human health concerns, are addressed under the
			 Program, including the implementation of the research plan described in
			 subsection (b); and
						(3)encouraging the
			 agencies required to develop the research plan under subsection (b) to
			 identify, assess, and implement suitable mechanisms for the establishment of
			 public-private partnerships for support of environmental, health, and safety
			 research.
						(b)Research
			 plan
						(1)In
			 generalThe Coordinator for
			 Societal Dimensions of Nanotechnology shall convene and chair a panel comprised
			 of representatives from the agencies funding research activities under the
			 Environmental, Health, and Safety program component area of the Program, or any
			 successor program component area, and from such other agencies as the
			 Coordinator considers necessary to develop, periodically update, and coordinate
			 the implementation of a research plan for this program component area. In
			 developing and updating the plan, the panel convened by the Coordinator shall
			 solicit and be responsive to recommendations and advice from—
							(A)the subpanel of
			 the Advisory Panel established under section 4(a) of the 21st Century
			 Nanotechnology Research and Development Act (15 U.S.C. 7503(a)), as amended by
			 this subtitle; and
							(B)the agencies
			 responsible for environmental, health, and safety regulations associated with
			 the production, use, and disposal of nanoscale materials and products.
							(2)Development of
			 standardsThe plan required under paragraph (1) shall include a
			 description of how the Program will help to ensure the development of—
							(A)standards related to nomenclature
			 associated with engineered nanoscale materials;
							(B)engineered
			 nanoscale standard reference materials for environmental, health, and safety
			 testing; and
							(C)standards related to methods and procedures
			 for detecting, measuring, monitoring, sampling, and testing engineered
			 nanoscale materials for environmental, health, and safety impacts.
							(3)Components of
			 planThe plan required under paragraph (1) shall, with respect to
			 activities described in paragraphs (1) and (2)—
							(A)specify near-term
			 research objectives and long-term research objectives;
							(B)specify milestones
			 associated with each near-term objective and the estimated time and resources
			 required to reach each milestone;
							(C)with respect to subparagraphs (A) and (B),
			 describe the role of each agency carrying out or sponsoring research in order
			 to meet the objectives specified under subparagraph (A) and to achieve the
			 milestones specified under subparagraph (B);
							(D)specify the
			 funding allocated to each major objective of the plan and the source of funding
			 by agency for the current fiscal year; and
							(E)estimate the
			 funding required for each major objective of the plan and the source of funding
			 by agency for the following 3 fiscal years.
							(4)Transmittal to
			 CongressThe plan required
			 under paragraph (1) shall be submitted not later than 60 days after the date of
			 enactment of this Act to the Committee on Commerce, Science, and Transportation
			 of the Senate and the Committee on Science and Technology of the House of
			 Representatives.
						(5)Updating and
			 appending to reportThe plan required under paragraph (1) shall
			 be updated annually and appended to the report required under section 2(d) of
			 the 21st Century Nanotechnology Research and Development Act (15 U.S.C.
			 7501(d)).
						(c)Nanotechnology
			 partnerships
						(1)EstablishmentAs
			 part of the program authorized by section 9 of the National Science Foundation
			 Authorization Act of 2002, the Director of the National Science Foundation
			 shall provide 1 or more grants to establish partnerships as defined by
			 subsection (a)(2) of that section, except that each such partnership shall
			 include 1 or more businesses engaged in the production of nanoscale materials,
			 products, or devices. Partnerships established in accordance with this
			 subsection shall be designated as Nanotechnology Education
			 Partnerships.
						(2)PurposeNanotechnology
			 Education Partnerships shall be designed to recruit and help prepare secondary
			 school students to pursue postsecondary level courses of instruction in
			 nanotechnology. At a minimum, grants shall be used to support—
							(A)professional
			 development activities to enable secondary school teachers to use curricular
			 materials incorporating nanotechnology and to inform teachers about career
			 possibilities for students in nanotechnology;
							(B)enrichment
			 programs for students, including access to nanotechnology facilities and
			 equipment at partner institutions, to increase their understanding of nanoscale
			 science and technology and to inform them about career possibilities in
			 nanotechnology as scientists, engineers, and technicians; and
							(C)identification of appropriate
			 nanotechnology educational materials and incorporation of nanotechnology into
			 the curriculum for secondary school students at one or more organizations
			 participating in a Partnership.
							(3)SelectionGrants
			 under this subsection shall be awarded in accordance with subsection (b) of
			 such section 9, except that paragraph (3)(B) of that subsection shall not
			 apply.
						(d)Undergraduate
			 education programs
						(1)Activities
			 supportedAs part of the
			 activities included under the Education and Societal Dimensions program
			 component area, or any successor program component area, the Program shall
			 support efforts to introduce nanoscale science, engineering, and technology
			 into undergraduate science and engineering education through a variety of
			 interdisciplinary approaches. Activities supported may include—
							(A)development of
			 courses of instruction or modules to existing courses;
							(B)faculty
			 professional development; and
							(C)acquisition of
			 equipment and instrumentation suitable for undergraduate education and research
			 in nanotechnology.
							(2)Course,
			 Curriculum, and Laboratory Improvement authorizationThere are
			 authorized to be appropriated to the Director of the National Science
			 Foundation to carry out activities described in paragraph (1) through the
			 Course, Curriculum, and Laboratory Improvement program from amounts authorized
			 under section 7002(c)(2)(B) of the America COMPETES Act, $5,000,000 for fiscal
			 year 2010.
						(3)Advanced
			 Technology Education authorizationThere are authorized to be appropriated to
			 the Director of the National Science Foundation to carry out activities
			 described in paragraph (1) through the Advanced Technology Education program
			 from amounts authorized under section 7002(c)(2)(B) of the America COMPETES
			 Act, $5,000,000 for fiscal year 2010.
						(e)Interagency
			 working groupThe National Science and Technology Council shall
			 establish under the Nanoscale Science, Engineering, and Technology Subcommittee
			 an Education Working Group to coordinate, prioritize, and plan the educational
			 activities supported under the Program.
					(f)Societal
			 Dimensions in Nanotechnology Education ActivitiesActivities supported under the Education
			 and Societal Dimensions program component area, or any successor program
			 component area, that involve informal, precollege, or undergraduate
			 nanotechnology education shall include education regarding the environmental,
			 health and safety, and other societal aspects of nanotechnology.
					(g)Remote access to
			 nanotechnology facilities(1)Agencies supporting
			 nanotechnology research facilities as part of the Program shall require the
			 entities that operate such facilities to allow access via the Internet, and
			 support the costs associated with the provision of such access, by secondary
			 school students and teachers, to instruments and equipment within such
			 facilities for educational purposes. The agencies may waive this requirement
			 for cases when particular facilities would be inappropriate for educational
			 purposes or the costs for providing such access would be prohibitive.
						(2)The agencies identified in paragraph
			 (1) shall require the entities that operate such nanotechnology research
			 facilities to establish and publish procedures, guidelines, and conditions for
			 the submission and approval of applications for the use of the facilities for
			 the purpose identified in paragraph (1) and shall authorize personnel who
			 operate the facilities to provide necessary technical support to students and
			 teachers.
						104.Technology
			 transfer
					(a)Prototyping
						(1)Access to
			 facilitiesIn accordance with
			 section 2(b)(7) of 21st Century Nanotechnology Research and Development Act (15
			 U.S.C. 7501(b)(7)), the agencies supporting nanotechnology research facilities
			 as part of the Program shall provide access to such facilities to companies for
			 the purpose of assisting the companies in the development of prototypes of
			 nanoscale products, devices, or processes (or products, devices, or processes
			 enabled by nanotechnology) for determining proof of concept. The agencies shall
			 publicize the availability of these facilities and encourage their use by
			 companies as provided for in this section.
						(2)ProceduresThe
			 agencies identified in paragraph (1)—
							(A)shall establish
			 and publish procedures, guidelines, and conditions for the submission and
			 approval of applications for use of nanotechnology facilities;
							(B)shall publish
			 descriptions of the capabilities of facilities available for use under this
			 subsection, including the availability of technical support; and
							(C)may waive recovery, require full recovery,
			 or require partial recovery of the costs associated with use of the facilities
			 for projects under this subsection.
							(3)Selection and
			 criteriaIn cases when less
			 than full cost recovery is required pursuant to paragraph (2)(C), projects
			 provided access to nanotechnology facilities in accordance with this subsection
			 shall be selected through a competitive, merit-based process, and the criteria
			 for the selection of such projects shall include at a minimum—
							(A)the readiness of
			 the project for technology demonstration;
							(B)evidence of a
			 commitment by the applicant for further development of the project to full
			 commercialization if the proof of concept is established by the prototype;
			 and
							(C)evidence of the
			 potential for further funding from private sector sources following the
			 successful demonstration of proof of concept.
							The agencies
			 may give special consideration in selecting projects to applications that are
			 relevant to important national needs or requirements.(b)Use of existing
			 technology transfer programs
						(1)Participating
			 agenciesEach agency participating in the Program shall—
							(A)encourage the
			 submission of applications for support of nanotechnology related projects to
			 the Small Business Innovation Research Program and the Small Business
			 Technology Transfer Program administered by such agencies; and
							(B)through the National Nanotechnology
			 Coordination Office and within 6 months after the date of enactment of this
			 Act, submit to the Committee on Commerce, Science, and Transportation of the
			 Senate and the Committee on Science and Technology of the House of
			 Representatives—
								(i)the
			 plan described in section 2(c)(7) of the 21st Century Nanotechnology Research
			 and Development Act (15 U.S.C. 7501(c)(7)); and
								(ii)a
			 report specifying, if the agency administers a Small Business Innovation
			 Research Program and a Small Business Technology Transfer Program—
									(I)the number of
			 proposals received for nanotechnology related projects during the current
			 fiscal year and the previous 2 fiscal years;
									(II)the number of
			 such proposals funded in each year;
									(III)the total number
			 of nanotechnology related projects funded and the amount of funding provided
			 for fiscal year 2004 through fiscal year 2008; and
									(IV)a description of
			 the projects identified in accordance with subclause (III) which received
			 private sector funding beyond the period of phase II support.
									(2)National
			 Institute of Standards and TechnologyThe Director of the
			 National Institute of Standards and Technology in carrying out the requirements
			 of section 28 of the National Institute of Standards and Technology Act (15
			 U.S.C. 278n) shall—
							(A)in regard to
			 subsection (d) of that section, encourage the submission of proposals for
			 support of nanotechnology related projects; and
							(B)in regard to
			 subsection (g) of that section, include a description of how the requirement of
			 subparagraph (A) of this paragraph is being met, the number of proposals for
			 nanotechnology related projects received, the number of such proposals funded,
			 the total number of such projects funded since the beginning of the Technology
			 Innovation Program, and the outcomes of such funded projects in terms of the
			 metrics developed in accordance with such subsection (g).
							(3)TIP Advisory
			 BoardThe TIP Advisory Board
			 established under section 28(k) of the National Institute of Standards and
			 Technology Act (15 U.S.C. 278n(k)), in carrying out its responsibilities under
			 subsection (k)(3), shall provide the Director of the National Institute of
			 Standards and Technology with—
							(A)advice on how to
			 accomplish the requirement of paragraph (2)(A) of this subsection; and
							(B)an assessment of
			 the adequacy of the allocation of resources for nanotechnology related projects
			 supported under the Technology Innovation Program.
							(c)Industry liaison
			 groupsAn objective of the Program shall be to establish industry
			 liaison groups for all industry sectors that would benefit from applications of
			 nanotechnology. The Nanomanufacturing, Industry Liaison, and Innovation Working
			 Group of the National Science and Technology Council shall actively pursue
			 establishing such liaison groups.
					(d)Coordination
			 with State initiativesSection 2(b)(5) of the 21st Century
			 Nanotechnology Research and Development Act (15 U.S.C. 7501(b)(5)) is amended
			 to read as follows:
						
							(5)ensuring United
				States global leadership in the development and application of nanotechnology,
				including through coordination and leveraging Federal investments with
				nanotechnology research, development, and technology transition initiatives
				supported by the
				States;
							.
					105.Research in
			 areas of national importance
					(a)In
			 generalThe Program shall
			 include support for nanotechnology research and development activities directed
			 toward application areas that have the potential for significant contributions
			 to national economic competitiveness and for other significant societal
			 benefits. The activities supported shall be designed to advance the development
			 of research discoveries by demonstrating technical solutions to important
			 problems in such areas as nano-electronics, energy efficiency, health care, and
			 water remediation and purification. The Advisory Panel shall make
			 recommendations to the Program for candidate research and development areas for
			 support under this section.
					(b)Characteristics
						(1)In
			 generalResearch and
			 development activities under this section shall—
							(A)include projects
			 selected on the basis of applications for support through a competitive,
			 merit-based process;
							(B)involve collaborations among researchers in
			 academic institutions and industry, and may involve nonprofit research
			 institutions and Federal laboratories, as appropriate;
							(C)when possible, leverage Federal investments
			 through collaboration with related State initiatives; and
							(D)include a plan for fostering the transfer
			 of research discoveries and the results of technology demonstration activities
			 to industry for commercial development.
							(2)ProceduresDetermination
			 of the requirements for applications under this subsection, review and
			 selection of applications for support, and subsequent funding of projects shall
			 be carried out by a collaboration of no fewer than 2 agencies participating in
			 the Program. In selecting applications for support, the agencies shall give
			 special consideration to projects that include cost sharing from non-Federal
			 sources.
						(3)Interdisciplinary
			 research centersResearch and
			 development activities under this section may be supported through
			 interdisciplinary nanotechnology research centers, as authorized by section
			 2(b)(4) of the 21st Century Nanotechnology Research and Development Act (15
			 U.S.C. 7501(b)(4)), that are organized to investigate basic research questions
			 and carry out technology demonstration activities in areas such as those
			 identified in subsection (a).
						(c)ReportReports required under section 2(d) of the
			 21st Century Nanotechnology Research and Development Act (15 U.S.C. 7501(d))
			 shall include a description of research and development areas supported in
			 accordance with this section, including the same budget information as is
			 required for program component areas under paragraphs (1) and (2) of such
			 section 2(d).
					106.Nanomanufacturing
			 research
					(a)Research
			 areasThe Nanomanufacturing
			 program component area, or any successor program component area, shall include
			 research on—
						(1)development of instrumentation and tools
			 required for the rapid characterization of nanoscale materials and for
			 monitoring of nanoscale manufacturing processes; and
						(2)approaches and
			 techniques for scaling the synthesis of new nanoscale materials to achieve
			 industrial-level production rates.
						(b)Green
			 nanotechnologyInterdisciplinary research centers supported under
			 the Program in accordance with section 2(b)(4) of the 21st Century
			 Nanotechnology Research and Development Act (15 U.S.C. 7501(b)(4)) that are
			 focused on nanomanufacturing research and centers established under the
			 authority of section 105(b)(3) of this subtitle shall include as part of the
			 activities of such centers—
						(1)research on
			 methods and approaches to develop environmentally benign nanoscale products and
			 nanoscale manufacturing processes, taking into consideration relevant findings
			 and results of research supported under the Environmental, Health, and Safety
			 program component area, or any successor program component area;
						(2)fostering the
			 transfer of the results of such research to industry; and
						(3)providing for the
			 education of scientists and engineers through interdisciplinary studies in the
			 principles and techniques for the design and development of environmentally
			 benign nanoscale products and processes.
						(c)Review of
			 nanomanufacturing research and research facilities
						(1)Public
			 meetingNot later than 12 months after the date of enactment of
			 this Act, the National Nanotechnology Coordination Office shall sponsor a
			 public meeting, including representation from a wide range of industries
			 engaged in nanoscale manufacturing, to—
							(A)obtain the views
			 of participants at the meeting on—
								(i)the
			 relevance and value of the research being carried out under the
			 Nanomanufacturing program component area of the Program, or any successor
			 program component area; and
								(ii)whether the capabilities of nanotechnology
			 research facilities supported under the Program are adequate—
									(I)to meet current
			 and near-term requirements for the fabrication and characterization of
			 nanoscale devices and systems; and
									(II)to provide access to and use of
			 instrumentation and equipment at the facilities, by means of networking
			 technology, to individuals who are at locations remote from the facilities;
			 and
									(B)receive any
			 recommendations on ways to strengthen the research portfolio supported under
			 the Nanomanufacturing program component area, or any successor program
			 component area, and on improving the capabilities of nanotechnology research
			 facilities supported under the Program.
							Companies
			 participating in industry liaison groups shall be invited to participate in the
			 meeting. The Coordination Office shall prepare a report documenting the
			 findings and recommendations resulting from the meeting.(2)Advisory panel
			 reviewThe Advisory Panel shall review the Nanomanufacturing
			 program component area of the Program, or any successor program component area,
			 and the capabilities of nanotechnology research facilities supported under the
			 Program to assess—
							(A)whether the
			 funding for the Nanomanufacturing program component area, or any successor
			 program component area, is adequate and receiving appropriate priority within
			 the overall resources available for the Program;
							(B)the relevance of
			 the research being supported to the identified needs and requirements of
			 industry;
							(C)whether the capabilities of nanotechnology
			 research facilities supported under the Program are adequate—
								(i)to
			 meet current and near-term requirements for the fabrication and
			 characterization of nanoscale devices and systems; and
								(ii)to provide access to and use of
			 instrumentation and equipment at the facilities, by means of networking
			 technology, to individuals who are at locations remote from the facilities;
			 and
								(D)the level of
			 funding that would be needed to support—
								(i)the acquisition of instrumentation,
			 equipment, and networking technology sufficient to provide the capabilities at
			 nanotechnology research facilities described in subparagraph (C); and
								(ii)the
			 operation and maintenance of such facilities.
								In carrying
			 out its assessment, the Advisory Panel shall take into consideration the
			 findings and recommendations from the report required under paragraph
			 (1).(3)ReportNot
			 later than 18 months after the date of enactment of this Act, the Advisory
			 Panel shall submit to the Committee on Commerce, Science, and Transportation of
			 the Senate and the Committee on Science and Technology of the House of
			 Representatives a report on its assessment required under paragraph (2), along
			 with any recommendations and a copy of the report prepared in accordance with
			 paragraph (1).
						107.DefinitionsIn this subtitle, terms that are defined in
			 section 10 of the 21st Century Nanotechnology Research and Development Act (15
			 U.S.C. 7509) have the meaning given those terms in that section.
				BNetworking and
			 Information Technology Research and Development
				111.Short
			 titleThis subtitle may be
			 cited as the Networking and
			 Information Technology Research and Development Act of
			 2010.
				112.Program
			 planning and coordination
					(a)Periodic
			 reviewsSection 101 of the High-Performance Computing Act of 1991
			 (15 U.S.C. 5511) is amended by adding at the end the following new
			 subsection:
						
							(d)Periodic
				reviewsThe agencies
				identified in subsection (a)(3)(B) shall—
								(1)periodically assess the contents and
				funding levels of the Program Component Areas and restructure the Program when
				warranted, taking into consideration any relevant recommendations of the
				advisory committee established under subsection (b); and
								(2)ensure that the
				Program includes large-scale, long-term, interdisciplinary research and
				development activities, including activities described in section
				104.
								.
					(b)Development of
			 strategic planSection 101 of such Act (15 U.S.C. 5511) is
			 amended further by adding after subsection (d), as added by subsection (a) of
			 this section, the following new subsection:
						
							(e)Strategic
				plan
								(1)In
				generalThe agencies identified in subsection (a)(3)(B), working
				through the National Science and Technology Council and with the assistance of
				the National Coordination Office established under section 102, shall develop,
				within 12 months after the date of enactment of the
				Networking and Information Technology
				Research and Development Act of 2010, and update every 3 years
				thereafter, a 5-year strategic plan to guide the activities described under
				subsection (a)(1).
								(2)ContentsThe
				strategic plan shall specify near-term and long-term objectives for the
				Program, the anticipated time frame for achieving the near-term objectives, the
				metrics to be used for assessing progress toward the objectives, and how the
				Program will—
									(A)foster the
				transfer of research and development results into new technologies and
				applications for the benefit of society, including through cooperation and
				collaborations with networking and information technology research,
				development, and technology transition initiatives supported by the
				States;
									(B)encourage and support mechanisms for
				interdisciplinary research and development in networking and information
				technology, including through collaborations across agencies, across Program
				Component Areas, with industry, with Federal laboratories (as defined in
				section 4 of the Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C.
				3703)), and with international organizations;
									(C)address long-term
				challenges of national importance for which solutions require large-scale,
				long-term, interdisciplinary research and development;
									(D)place emphasis on
				innovative and high-risk projects having the potential for substantial societal
				returns on the research investment;
									(E)strengthen all
				levels of networking and information technology education and training programs
				to ensure an adequate, well-trained workforce; and
									(F)attract more women and underrepresented
				minorities to pursue postsecondary degrees in networking and information
				technology.
									(3)National research
				infrastructureThe strategic plan developed in accordance with
				paragraph (1) shall be accompanied by milestones and roadmaps for establishing
				and maintaining the national research infrastructure required to support the
				Program, including the roadmap required by subsection (a)(2)(E).
								(4)RecommendationsThe
				entities involved in developing the strategic plan under paragraph (1) shall
				take into consideration the recommendations—
									(A)of the advisory committee established
				under subsection (b); and
									(B)of the stakeholders whose input was
				solicited by the National Coordination Office, as required under section
				102(b)(3).
									(5)Report to
				CongressThe Director of the National Coordination Office shall
				transmit the strategic plan required under paragraph (1) to the advisory
				committee, the Committee on Commerce, Science, and Transportation of the
				Senate, and the Committee on Science and Technology of the House of
				Representatives.
								.
					(c)Additional
			 responsibilities of directorSection 101(a)(2) of such Act (15
			 U.S.C. 5511(a)(2)) is amended—
						(1)by redesignating
			 subparagraphs (E) and (F) as subparagraphs (F) and (G), respectively;
			 and
						(2)by inserting after
			 subparagraph (D) the following new subparagraph:
							
								(E)encourage and
				monitor the efforts of the agencies participating in the Program to allocate
				the level of resources and management attention necessary to ensure that the
				strategic plan under subsection (e) is developed and executed effectively and
				that the objectives of the Program are
				met;
								.
						(d)Advisory
			 committeeSection 101(b)(1) of such Act (15 U.S.C. 5511(b)(1)) is
			 amended by inserting after an advisory committee on high-performance
			 computing, the following: in which the co-chairs shall be
			 members of the President’s Council of Advisors on Science and Technology and
			 with the remainder of the committee.
					(e)ReportSection
			 101(a)(3) of such Act (15 U.S.C. 5511(a)(3)) is amended—
						(1)in subparagraph
			 (C)—
							(A)by striking
			 is submitted, and inserting is submitted, the levels for
			 the previous fiscal year,; and
							(B)by striking each Program Component
			 Area; and inserting each Program Component Area and research
			 area supported in accordance with section 104;;
							(2)in subparagraph
			 (D)—
							(A)by striking each Program Component
			 Area, and inserting each Program Component Area and research
			 area supported in accordance with section 104,;
							(B)by striking
			 is submitted, and inserting is submitted, the levels for
			 the previous fiscal year,; and
							(C)by striking
			 and after the semicolon;
							(3)by redesignating
			 subparagraph (E) as subparagraph (G); and
						(4)by inserting after
			 subparagraph (D) the following new subparagraphs:
							
								(E)include a description of how the objectives
				for each Program Component Area, and the objectives for activities that involve
				multiple Program Component Areas, relate to the objectives of the Program
				identified in the strategic plan required under subsection (e);
								(F)include—
									(i)a
				description of the funding required by the National Coordination Office to
				perform the functions specified under section 102(b) for the next fiscal year
				by category of activity;
									(ii)a
				description of the funding required by such Office to perform the functions
				specified under section 102(b) for the current fiscal year by category of
				activity; and
									(iii)the amount of
				funding provided for such Office for the current fiscal year by each agency
				participating in the Program;
				and
									.
						(f)DefinitionSection
			 4 of such Act (15 U.S.C. 5503) is amended—
						(1)by redesignating
			 paragraphs (1) through (7) as paragraphs (2) through (8), respectively;
						(2)by inserting
			 before paragraph (2), as so redesignated, the following new paragraph:
							
								(1)cyber-physical
				systems means physical or engineered systems whose networking and
				information technology functions and physical elements are deeply integrated
				and are actively connected to the physical world through sensors, actuators, or
				other means to perform monitoring and control
				functions;
								;
						(3)in paragraph (4), as so
			 redesignated—
							(A)by striking
			 “high-performance computing” and inserting “networking and information
			 technology”; and
							(B)by striking
			 “supercomputer” and inserting “high-end computing”;
							(4)in paragraph (6), as so redesignated, by
			 striking network referred to as and all that follows through the
			 semicolon and inserting network, including advanced computer networks of
			 Federal agencies and departments;; and
						(5)in paragraph (7),
			 as so redesignated, by striking National High-Performance Computing
			 Program and inserting networking and information technology
			 research and development program.
						113.Large-scale
			 research in areas of national importanceTitle I of such Act (15 U.S.C. 5511) is
			 amended by adding at the end the following new section:
					
						104.Large-scale
				research in areas of national importance
							(a)In
				generalThe Program shall encourage agencies identified in
				section 101(a)(3)(B) to support large-scale, long-term, interdisciplinary
				research and development activities in networking and information technology
				directed toward application areas that have the potential for significant
				contributions to national economic competitiveness and for other significant
				societal benefits. Such activities, ranging from basic research to the
				demonstration of technical solutions, shall be designed to advance the
				development of research discoveries. The advisory committee established under
				section 101(b) shall make recommendations to the Program for candidate research
				and development areas for support under this section.
							(b)Characteristics
								(1)In
				generalResearch and development activities under this section
				shall—
									(A)include projects
				selected on the basis of applications for support through a competitive,
				merit-based process;
									(B)involve
				collaborations among researchers in institutions of higher education and
				industry, and may involve nonprofit research institutions and Federal
				laboratories, as appropriate;
									(C)when possible,
				leverage Federal investments through collaboration with related State
				initiatives; and
									(D)include a plan for
				fostering the transfer of research discoveries and the results of technology
				demonstration activities, including from institutions of higher education and
				Federal laboratories, to industry for commercial development.
									(2)Cost-sharingIn
				selecting applications for support, the agencies shall give special
				consideration to projects that include cost sharing from non-Federal
				sources.
								(3)Agency
				collaborationIf 2 or more agencies identified in section
				101(a)(3)(B), or other appropriate agencies, are working on large-scale
				research and development activities in the same area of national importance,
				then such agencies shall strive to collaborate through joint solicitation and
				selection of applications for support and subsequent funding of
				projects.
								(4)Interdisciplinary
				research centersResearch and development activities under this
				section may be supported through interdisciplinary research centers that are
				organized to investigate basic research questions and carry out technology
				demonstration activities in areas described in subsection (a). Research may be
				carried out through existing interdisciplinary centers, including those
				authorized under section 7024(b)(2) of the America COMPETES Act (Public Law
				110–69; 42 U.S.C.
				1862o–10).
								.
				114.Cyber-physical
			 systems and information management
					(a)Additional
			 Program characteristicsSection 101(a)(1) of such Act (15 U.S.C.
			 5511(a)(1)) is amended—
						(1)in subparagraph
			 (H), by striking and after the semicolon;
						(2)in subparagraph
			 (I), by striking the period at the end and inserting a semicolon; and
						(3)by adding at the
			 end the following new subparagraphs:
							
								(J)provide for increased understanding of the
				scientific principles of cyber-physical systems and improve the methods
				available for the design, development, and operation of cyber-physical systems
				that are characterized by high reliability, safety, and security; and
								(K)provide for
				research and development on human-computer interactions, visualization, and
				information
				management.
								.
						(b)Task
			 forceTitle I of such Act (15
			 U.S.C. 5511) is amended further by adding after section 104, as added by
			 section 113 of this Act, the following new section:
						
							105.University/Industry
				Task force
								(a)EstablishmentNot later than 180 days after the date of
				enactment of the Networking and Information
				Technology Research and Development Act of 2010, the Director of
				the National Coordination Office established under section 102 shall convene a
				task force to explore mechanisms for carrying out collaborative research and
				development activities for cyber-physical systems, including the related
				technologies required to enable these systems, through a consortium or other
				appropriate entity with participants from institutions of higher education,
				Federal laboratories, and industry.
								(b)FunctionsThe
				task force shall—
									(1)develop options
				for a collaborative model and an organizational structure for such entity under
				which the joint research and development activities could be planned, managed,
				and conducted effectively, including mechanisms for the allocation of resources
				among the participants in such entity for support of such activities;
									(2)propose a process
				for developing a research and development agenda for such entity, including
				objectives and milestones;
									(3)define the roles
				and responsibilities for the participants from institutions of higher
				education, Federal laboratories, and industry in such entity;
									(4)propose guidelines
				for assigning intellectual property rights and for the transfer of research
				results to the private sector; and
									(5)make
				recommendations for how such entity could be funded from Federal, State, and
				non-governmental sources.
									(c)CompositionIn
				establishing the task force under subsection (a), the Director of the National
				Coordination Office shall appoint an equal number of individuals from
				institutions of higher education and from industry with knowledge and expertise
				in cyber-physical systems, of which 2 may be selected from Federal
				laboratories.
								(d)ReportNot
				later than 1 year after the date of enactment of the
				Networking and Information Technology
				Research and Development Act of 2010, the Director of the
				National Coordination Office shall transmit to the Committee on Commerce,
				Science, and Transportation of the Senate and the Committee on Science and
				Technology of the House of Representatives a report describing the findings and
				recommendations of the task
				force.
								.
					115.National
			 Coordination OfficeSection
			 102 of such Act (15 U.S.C. 5512) is amended to read as follows:
					
						102.National
				Coordination Office
							(a)EstablishmentThe Director shall establish a National
				Coordination Office with a Director and full-time staff.
							(b)FunctionsThe
				National Coordination Office shall—
								(1)provide technical
				and administrative support to—
									(A)the agencies
				participating in planning and implementing the Program, including such support
				as needed in the development of the strategic plan under section 101(e);
				and
									(B)the advisory
				committee established under section 101(b);
									(2)serve as the
				primary point of contact on Federal networking and information technology
				activities for government organizations, academia, industry, professional
				societies, State computing and networking technology programs, interested
				citizen groups, and others to exchange technical and programmatic
				information;
								(3)solicit input and
				recommendations from a wide range of stakeholders during the development of
				each strategic plan required under section 101(e) through the convening of at
				least 1 workshop with invitees from academia, industry, Federal laboratories,
				and other relevant organizations and institutions;
								(4)conduct public
				outreach, including the dissemination of findings and recommendations of the
				advisory committee, as appropriate; and
								(5)promote access to
				and early application of the technologies, innovations, and expertise derived
				from Program activities to agency missions and systems across the Federal
				Government and to United States industry.
								(c)Source of
				funding
								(1)In
				generalThe operation of the National Coordination Office shall
				be supported by funds from each agency participating in the Program.
								(2)SpecificationsThe
				portion of the total budget of such Office that is provided by each agency for
				each fiscal year shall be in the same proportion as each such agency’s share of
				the total budget for the Program for the previous fiscal year, as specified in
				the report required under section
				101(a)(3).
								.
				116.Improving
			 networking and information technology educationSection 201(a) of such Act (15 U.S.C.
			 5521(a)) is amended—
					(1)by redesignating
			 paragraphs (2) through (4) as paragraphs (3) through (5), respectively;
			 and
					(2)by inserting after
			 paragraph (1) the following new paragraph:
						
							(2)the National Science Foundation shall use
				its existing programs, in collaboration with other agencies, as appropriate, to
				improve the teaching and learning of networking and information technology at
				all levels of education and to increase participation in networking and
				information technology fields, including by women and underrepresented
				minorities;
							.
					117.Conforming and
			 technical amendments
					(a)Section
			 3Section 3 of such Act (15
			 U.S.C. 5502) is amended—
						(1)in the matter
			 preceding paragraph (1), by striking high-performance computing
			 and inserting networking and information technology;
						(2)in paragraph (1), in the matter preceding
			 subparagraph (A), by striking high-performance computing and
			 inserting networking and information technology;
						(3)in subparagraphs (A) and (F) of paragraph
			 (1), by striking high-performance computing each place it
			 appears and inserting networking and information technology;
			 and
						(4)in paragraph (2)—
							(A)by striking
			 high-performance computing and and inserting networking
			 and information technology and; and
							(B)by striking high-performance
			 computing network and inserting networking and information
			 technology.
							(b)Title
			 IThe heading of title I of such Act (15 U.S.C. 5511) is amended
			 by striking High-Performance
			 Computing and inserting Networking and Information
			 Technology.
					(c)Section
			 101Section 101 of such Act (15 U.S.C. 5511) is amended—
						(1)in the section heading, by striking
			 High-Performance
			 Computing and inserting Networking and Information Technology Research and
			 Development;
						(2)in subsection
			 (a)—
							(A)in the subsection
			 heading, by striking National High-Performance Computing and
			 inserting Networking and
			 Information Technology Research and
			 Development;
							(B)in paragraph (1)
			 of such subsection—
								(i)in
			 the matter preceding subparagraph (A), by striking National
			 High-Performance Computing Program and inserting networking and
			 information technology research and development program;
								(ii)in
			 subparagraph (A), by striking high-performance computing, including
			 networking and inserting networking and information
			 technology; and
								(iii)in
			 subparagraphs (B), (C), and (G), by striking high-performance
			 each place it appears and inserting high-end; and
								(C)in paragraph (2)
			 of such subsection—
								(i)in
			 subparagraphs (A) and (C)—
									(I)by striking
			 high-performance computing each place it appears and inserting
			 networking and information technology; and
									(II)by striking
			 development, networking, each place it appears and inserting
			 development,; and
									(ii)in
			 subparagraphs (F) and (G), as redesignated by section 112(c)(1) of this Act, by
			 striking high-performance each place it appears and inserting
			 high-end;
								(3)in subsection
			 (b)(1), in the matter preceding subparagraph (A), by striking
			 high-performance computing both places it appears and inserting
			 networking and information technology; and
						(4)in subsection (c)(1)(A), by striking
			 high-performance computing and inserting networking and
			 information technology.
						(d)Section
			 201Section 201(a)(1) of such
			 Act (15 U.S.C. 5521(a)(1)) is amended by striking high-performance
			 computing and all that follows through networking; and
			 inserting networking and information research and
			 development;.
					(e)Section
			 202Section 202(a) of such
			 Act (15 U.S.C. 5522(a)) is amended by striking high-performance
			 computing and inserting networking and information
			 technology.
					(f)Section
			 203Section 203(a)(1) of such
			 Act (15 U.S.C. 5523(a)(1)) is amended by striking high-performance
			 computing and networking and inserting networking and
			 information technology.
					(g)Section
			 204Section 204(a)(1) of such Act (15 U.S.C. 5524(a)(1)) is
			 amended—
						(1)in subparagraph (A), by striking
			 high-performance computing systems and networks and inserting
			 networking and information technology systems and capabilities;
			 and
						(2)in subparagraph (C), by striking
			 high-performance computing and inserting networking and
			 information technology.
						(h)Section
			 205Section 205(a) of such Act (15 U.S.C. 5525(a)) is amended by
			 striking computational and inserting networking and
			 information technology.
					(i)Section
			 206Section 206(a) of such
			 Act (15 U.S.C. 5526(a)) is amended by striking computational
			 research and inserting networking and information technology
			 research.
					(j)Section
			 208Section 208 of such Act (15 U.S.C. 5528) is amended—
						(1)in the section heading, by striking
			 High-Performance
			 Computing and inserting Networking and Information
			 Technology; and
						(2)in subsection
			 (a)—
							(A)in paragraph (1),
			 by striking High-performance computing and associated and
			 inserting Networking and information;
							(B)in paragraph (2),
			 by striking high-performance computing and inserting
			 networking and information technologies;
							(C)in paragraph (4),
			 by striking high-performance computers and associated and
			 inserting networking and information; and
							(D)in paragraph (5),
			 by striking high-performance computing and associated and
			 inserting networking and information.
							COther OSTP
			 Provisions
				121.Federal
			 scientific collections
					(a)Management of
			 scientific collectionsThe Office of Science and Technology
			 Policy, in consultation with relevant Federal agencies, shall ensure the
			 development of formal policies for the management and use of Federal scientific
			 collections to improve the quality, organization, access, including online
			 access, and long-term preservation of such collections for the benefit of the
			 scientific enterprise.
					(b)DefinitionFor
			 the purposes of this section, the term scientific collection
			 means a set of physical specimens, living or inanimate, created for the purpose
			 of supporting science and serving as a long-term research asset, rather than
			 for their market value as collectibles or their historical, artistic, or
			 cultural significance.
					(c)ClearinghouseThe
			 Office of Science and Technology Policy, in consultation with relevant Federal
			 agencies, shall ensure the development of an online clearinghouse for
			 information on the contents of and access to Federal scientific
			 collections.
					(d)Disposal of
			 collectionsThe policies developed under subsection (a)
			 shall—
						(1)require that,
			 before disposing of a scientific collection, a Federal agency shall—
							(A)conduct a review
			 of the research value of the collection; and
							(B)consult with
			 researchers who have used the collection, and other potentially interested
			 parties, concerning—
								(i)the
			 collection’s value for research purposes; and
								(ii)possible
			 additional educational uses for the collection; and
								(2)include procedures
			 for Federal agencies to transfer scientific collections they no longer need to
			 researchers at institutions or other entities qualified to manage the
			 collections.
						(e)Cost
			 projectionsThe Office of Science and Technology Policy, in
			 consultation with relevant Federal agencies, shall develop a common set of
			 methodologies to be used by Federal agencies for the assessment and projection
			 of costs associated with the management and preservation of their scientific
			 collections.
					122.Coordination of
			 manufacturing research and development
					(a)Interagency
			 committeeThe Director of the Office of Science and Technology
			 Policy shall establish or designate an interagency committee under the National
			 Science and Technology Council with the responsibility for planning and
			 coordinating Federal programs and activities in manufacturing research and
			 development.
					(b)Responsibilities
			 of committeeThe interagency committee established or designated
			 under subsection (a) shall—
						(1)coordinate the
			 manufacturing research and development programs and activities of the Federal
			 agencies;
						(2)establish goals
			 and priorities for manufacturing research and development that will strengthen
			 United States manufacturing; and
						(3)develop and update
			 every 5 years thereafter a strategic plan to guide Federal programs and
			 activities in support of manufacturing research and development, which
			 shall—
							(A)specify and
			 prioritize near-term and long-term research and development objectives, the
			 anticipated time frame for achieving the objectives, and the metrics for use in
			 assessing progress toward the objectives;
							(B)specify the role
			 of each Federal agency in carrying out or sponsoring research and development
			 to meet the objectives of the strategic plan;
							(C)describe how the
			 Federal agencies supporting manufacturing research and development will foster
			 the transfer of research and development results into new manufacturing
			 technologies, processes, and products for the benefit of society and the
			 national interest; and
							(D)describe how the Federal agencies
			 supporting manufacturing research and development will strengthen all levels of
			 manufacturing education and training programs to ensure an adequate,
			 well-trained workforce.
							(c)RecommendationsIn
			 the development of the strategic plan required under subsection (b)(3), the
			 Director of the Office of Science and Technology Policy, working through the
			 interagency committee, shall take into consideration the recommendations of a
			 wide range of stakeholders, including representatives from diverse
			 manufacturing companies, academia, and other relevant organizations and
			 institutions.
					(d)Report to
			 congressNot later than 1 year after the date of enactment of
			 this Act, the Director of the Office of Science and Technology Policy shall
			 transmit the strategic plan developed under subsection (b)(3) to the Committee
			 on Commerce, Science, and Transportation of the Senate, and the Committee on
			 Science and Technology of the House of Representatives, and shall transmit
			 subsequent updates to those committees when completed.
					123.Interagency
			 public access committee
					(a)EstablishmentThe
			 Director of the Office of Science and Technology Policy shall establish a
			 working group under the National Science and Technology Council with the
			 responsibility to coordinate Federal science agency research and policies
			 related to the dissemination and long-term stewardship of the results of
			 unclassified research, including digital data and peer-reviewed scholarly
			 publications, supported wholly, or in part, by funding from the Federal science
			 agencies.
					(b)ResponsibilitiesThe
			 working group established under subsection (a) shall—
						(1)coordinate the
			 development or designation of uniform standards for research data, the
			 structure of full text and metadata, navigation tools, and other applications
			 to achieve interoperability across Federal science agencies, across science and
			 engineering disciplines, and between research data and scholarly publications,
			 taking into account existing consensus standards, including international
			 standards;
						(2)coordinate Federal
			 science agency programs and activities that support research and education on
			 tools and systems required to ensure preservation and stewardship of all forms
			 of digital research data, including scholarly publications;
						(3)work with
			 international science and technology counterparts to maximize interoperability
			 between United States based unclassified research databases and international
			 databases and repositories;
						(4)solicit input and
			 recommendations from, and collaborate with, non-Federal stakeholders, including
			 universities, nonprofit and for-profit publishers, libraries, federally funded
			 research scientists, and other organizations and institutions with a stake in
			 long term preservation and access to the results of federally funded research;
			 and
						(5)establish
			 priorities for coordinating the development of any Federal science agency
			 policies related to public access to the results of federally funded research
			 to maximize uniformity of such policies with respect to their benefit to, and
			 potential economic or other impact on, the science and engineering enterprise
			 and the stakeholders thereof.
						(c)Patent or
			 copyright lawNothing in this section shall be construed to
			 affect any right under the provisions of title 17 or 35, United States
			 Code.
					(d)Report to
			 CongressNot later than 1 year after the date of enactment of
			 this Act, the Director of the Office of Science and Technology Policy shall
			 transmit a report to Congress describing—
						(1)any priorities established under subsection
			 (b)(5);
						(2)the status of any
			 Federal science agency policies related to public access to the results of
			 federally funded research; and
						(3)how any policies
			 developed or being developed by Federal science agencies, as described in
			 paragraph (2), incorporate input from the non-Federal stakeholders described in
			 subsection (b)(4).
						(e)DefinitionFor
			 the purposes of this section, the term Federal science agency
			 means any Federal agency with an annual extramural research expenditure of over
			 $100,000,000.
					(f)Sense of
			 Congress regarding peer reviewIt is the sense of Congress that peer
			 review is an important part of the process of ensuring the integrity of the
			 record of scientific research, and that the National Science and Technology
			 Council working group established under this section should take into account
			 the role that scientific publishers play in the peer review process.
					124.Fulfilling the
			 potential of women in academic science and engineering
					(a)DefinitionIn
			 this section, the term Federal science agency means any Federal
			 agency that is responsible for at least 2 percent of total Federal research and
			 development funding to institutions of higher education, according to the most
			 recent data available from the National Science Foundation.
					(b)Workshops To
			 enhance gender equity in academic science and engineering
						(1)In
			 generalNot later than 6 months after the date of enactment of
			 this Act, the Director of the Office of Science and Technology Policy shall
			 develop a uniform policy for all Federal science agencies to carry out a
			 program of workshops that educate program officers, members of grant review
			 panels, institution of higher education STEM department chairs, and other
			 federally funded researchers about methods that minimize the effects of gender
			 bias in evaluation of Federal research grants and in the related academic
			 advancement of actual and potential recipients of these grants, including
			 hiring, tenure, promotion, and selection for any honor based in part on the
			 recipient’s research record.
						(2)Interagency
			 coordinationThe Director of the Office of Science and Technology
			 Policy shall ensure that programs of workshops across the Federal science
			 agencies are coordinated and supported jointly as appropriate. As part of this
			 process, the Director of the Office of Science and Technology Policy shall
			 ensure that at least 1 workshop is supported every 2 years among the Federal
			 science agencies in each of the major science and engineering disciplines
			 supported by those agencies.
						(3)Organizations
			 eligible to carry out workshopsFederal science agencies may
			 carry out the program of workshops under this subsection by making grants to
			 eligible organizations. In addition to any other organizations made eligible by
			 the Federal science agencies, the following organizations are eligible for
			 grants under this subsection:
							(A)Nonprofit
			 scientific and professional societies and organizations that represent one or
			 more STEM disciplines.
							(B)Nonprofit
			 organizations that have the primary mission of advancing the participation of
			 women in STEM.
							(4)Characteristics
			 of workshopsThe workshops shall have the following
			 characteristics:
							(A)Invitees to
			 workshops shall include at least—
								(i)the
			 chairs of departments in the relevant discipline from at least the top 50
			 institutions of higher education, as determined by the amount of Federal
			 research and development funds obligated to each institution of higher
			 education in the prior year based on data available from the National Science
			 Foundation;
								(ii)members of any
			 standing research grant review panel appointed by the Federal science agencies
			 in the relevant discipline;
								(iii)in
			 the case of science and engineering disciplines supported by the Department of
			 Energy, the individuals from each of the Department of Energy National
			 Laboratories with personnel management responsibilities comparable to those of
			 an institution of higher education department chair; and
								(iv)Federal science
			 agency program officers in the relevant discipline, other than program officers
			 that participate in comparable workshops organized and run specifically for
			 that agency’s program officers.
								(B)Activities at the
			 workshops shall include research presentations and interactive discussions or
			 other activities that increase the awareness of the existence of gender bias in
			 the grant-making process and the development of the academic record necessary
			 to qualify as a grant recipient, including recruitment, hiring, tenure review,
			 promotion, and other forms of formal recognition of individual achievement, and
			 provide strategies to overcome such bias.
							(C)Research
			 presentations and other workshop programs, as appropriate, shall include a
			 discussion of the unique challenges faced by women who are members of
			 historically underrepresented groups.
							(D)Workshop programs
			 shall include information on best practices and the value of mentoring
			 undergraduate and graduate women students as well as outreach to girls earlier
			 in their STEM education.
							(5)Report
							(A)In
			 generalNot later than 5 years after the date of enactment of
			 this Act, the Director of the Office of Science and Technology Policy shall
			 transmit to the Committee on Science and Technology of the House of
			 Representatives and the Committee on Commerce, Science, and Transportation of
			 the Senate a report evaluating the effectiveness of the program carried out
			 under this subsection to reduce gender bias towards women engaged in research
			 funded by the Federal Government. The Director of the Office of Science and
			 Technology Policy shall include in this report any recommendations for
			 improving the evaluation process described in subparagraph (B).
							(B)Minimum criteria
			 for evaluationIn determining the effectiveness of the program,
			 the Director of the Office of Science and Technology Policy shall consider, at
			 a minimum—
								(i)the
			 rates of participation by invitees in the workshops authorized under this
			 subsection;
								(ii)the
			 results of attitudinal surveys conducted on workshop participants before and
			 after the workshops;
								(iii)any relevant
			 institutional policy or practice changes reported by participants; and
								(iv)for
			 individuals described in paragraph (4)(A)(i) or (iii) who participated in at
			 least 1 workshop 3 or more years prior to the due date for the report, trends
			 in the data for the department represented by the chair or employee including
			 faculty data related to gender as described in section 216.
								(C)Institutional
			 attendance at workshopsAs part of the report under subparagraph
			 (A), the Director of the Office of Science and Technology Policy shall include
			 a list of institutions of higher education science and engineering departments
			 whose representatives attended the workshops required under this
			 subsection.
							(6)Minimizing
			 costsTo the extent practicable, workshops shall be held in
			 conjunction with national or regional disciplinary meetings to minimize costs
			 associated with participant travel.
						(c)Extended
			 research grant support and interim technical support for caregivers
						(1)Policies for
			 caregiversNot later than 6 months after the date of enactment of
			 this Act, the Director of the Office of Science and Technology Policy shall
			 develop a uniform policy to—
							(A)extend the period
			 of grant support for federally funded researchers who have caregiving
			 responsibilities; and
							(B)provide funding
			 for interim technical staff support for federally funded researchers who take a
			 leave of absence for caregiving responsibilities.
							(2)ReportUpon
			 developing the policy required under paragraph (1), the Director of the Office
			 of Science and Technology Policy shall transmit a copy of the policy to the
			 Committee on Science and Technology of the House of Representatives and to the
			 Committee on Commerce, Science, and Transportation of the Senate.
						(d)Collection of
			 data on Federal research grants
						(1)In
			 generalEach Federal science agency shall collect standardized
			 annual composite information on demographics, field, award type and budget
			 request, review score, and funding outcome for all applications for research
			 and development grants to institutions of higher education supported by that
			 agency.
						(2)Reporting of
			 data
							(A)The Director of
			 the Office of Science and Technology Policy shall establish a policy to ensure
			 uniformity and standardization of data collection required under paragraph
			 (1).
							(B)Not later than 2
			 years after the date of enactment of this Act, and annually thereafter, each
			 Federal science agency shall submit data collected under paragraph (1) to the
			 National Science Foundation.
							(C)The National Science Foundation shall be
			 responsible for storing and publishing all of the grant data submitted under
			 subparagraph (B), disaggregated and cross-tabulated by race, ethnicity, and
			 gender, in conjunction with the biennial report required under section 37 of
			 the Science and Engineering Equal Opportunities Act (42 U.S.C. 1885d).
							125.National
			 Competitiveness and Innovation StrategyNot later than one year after the date of
			 the enactment of this Act, the Director of the White House Office of Science
			 and Technology Policy shall submit to Congress and the President a national
			 competitiveness and innovation strategy for strengthening the innovative and
			 competitive capacity of the Federal Government, State and local governments,
			 institutions of higher education, and the private sector that includes—
					(1)proposed legislative changes and
			 action;
					(2)proposed actions to be taken collectively
			 by executive agencies, including White House offices;
					(3)proposed actions
			 to be taken by individual executive agencies, including White House offices;
			 and
					(4)a proposal for metrics-based monitoring and
			 oversight of the progress of the Federal Government with respect to improving
			 conditions for the innovation occurring in and the competitiveness of the
			 United States.
					IINational Science
			 Foundation
			201.Short
			 titleThis title may be cited
			 as the National Science Foundation
			 Authorization Act of 2010.
			AGeneral
			 Provisions
				211.DefinitionsIn this title:
					(1)DirectorThe
			 term Director means the Director of the National Science
			 Foundation established under section 2 of the National Science Foundation Act
			 of 1950 (42 U.S.C. 1861).
					(2)FoundationThe
			 term Foundation means the National Science Foundation
			 established under section 2 of the National Science Foundation Act of 1950 (42
			 U.S.C. 1861).
					(3)Institution of
			 higher educationThe term institution of higher
			 education has the meaning given such term in section 101(a) of the
			 Higher Education Act of 1965 (20 U.S.C. 1001(a)).
					(4)StateThe
			 term State means one of the several States, the District of
			 Columbia, the Commonwealth of Puerto Rico, the Virgin Islands, Guam, American
			 Samoa, the Commonwealth of the Northern Mariana Islands, or any other territory
			 or possession of the United States.
					(5)STEMThe
			 term STEM means science, technology, engineering, and
			 mathematics.
					(6)United
			 StatesThe term United States means the several
			 States, the District of Columbia, the Commonwealth of Puerto Rico, the Virgin
			 Islands, Guam, American Samoa, the Commonwealth of the Northern Mariana
			 Islands, and any other territory or possession of the United States.
					212.Authorization of
			 appropriations
					(a)Fiscal year
			 2011
						(1)In
			 generalThere are authorized to be appropriated to the Foundation
			 $7,481,000,000 for fiscal year 2011.
						(2)Specific
			 allocationsOf the amount authorized under paragraph (1)—
							(A)$6,020,000,000
			 shall be made available for research and related activities;
							(B)$945,000,000 shall
			 be made available for education and human resources;
							(C)$166,000,000 shall
			 be made available for major research equipment and facilities
			 construction;
							(D)$330,000,000 shall
			 be made available for agency operations and award management;
							(E)$4,840,000 shall
			 be made available for the Office of the National Science Board; and
							(F)$14,830,000 shall
			 be made available for the Office of Inspector General.
							(b)Fiscal year
			 2012
						(1)In
			 generalThere are authorized to be appropriated to the Foundation
			 $8,127,000,000 for fiscal year 2012.
						(2)Specific
			 allocationsOf the amount authorized under paragraph (1)—
							(A)$6,496,000,000
			 shall be made available for research and related activities;
							(B)$1,020,000,000
			 shall be made available for education and human resources;
							(C)$235,000,000 shall
			 be made available for major research equipment and facilities
			 construction;
							(D)$356,000,000 shall
			 be made available for agency operations and award management;
							(E)$5,010,000 shall
			 be made available for the Office of the National Science Board; and
							(F)$15,350,000 shall
			 be made available for the Office of Inspector General.
							(c)Fiscal year
			 2013
						(1)In
			 generalThere are authorized to be appropriated to the Foundation
			 $8,764,000,000 for fiscal year 2013.
						(2)Specific
			 allocationsOf the amount authorized under paragraph (1)—
							(A)$7,009,000,000
			 shall be made available for research and related activities;
							(B)$1,100,000,000
			 shall be made available for education and human resources;
							(C)$250,000,000 shall
			 be made available for major research equipment and facilities
			 construction;
							(D)$384,000,000 shall
			 be made available for agency operations and award management;
							(E)$5,180,000 shall
			 be made available for the Office of the National Science Board; and
							(F)$15,890,000 shall
			 be made available for the Office of Inspector General.
							213.National
			 Science Board administrative amendments
					(a)Staffing at the
			 National Science BoardSection 4(g) of the National Science
			 Foundation Act of 1950 (42 U.S.C. 1863(g)) is amended by striking not
			 more than 5.
					(b)Science and
			 Engineering Indicators due dateSection 4(j)(1) of the National Science
			 Foundation Act of 1950 (42 U.S.C. 1863(j)(1)) is amended by striking
			 January 15 and inserting May 31.
					(c)National Science
			 Board ReportsSection 4(j)(2)
			 of the National Science Foundation Act of 1950 (42 U.S.C. 1863(j)(2)) is
			 amended by inserting within the authority of the Foundation (or
			 otherwise as requested by the appropriate Congressional committees of
			 jurisdiction or the President) after individual policy
			 matters.
					(d)Board Adherence
			 to Sunshine ActSection 15(a)
			 of the National Science Foundation Authorization Act of 2002 (42 U.S.C.
			 1862n–5(a)) is amended—
						(1)by striking
			 paragraph (3) and redesignating paragraphs (4) and (5) as paragraphs (3) and
			 (4), respectively;
						(2)in paragraph (3),
			 as so redesignated by paragraph (1) of this subsection—
							(A)by striking
			 February 15 and inserting April 15; and
							(B)by striking
			 the audit required under paragraph (3) along with and inserting
			 any; and
							(3)in paragraph (4), as so redesignated by
			 paragraph (1) of this subsection, by striking To facilitate the audit
			 required under paragraph (3) of this subsection, the and inserting
			 The.
						214.Broader impacts
			 review criterion
					(a)GoalsThe
			 Foundation shall apply a Broader Impacts Review Criterion to achieve the
			 following goals:
						(1)Increased economic
			 competitiveness of the United States.
						(2)Development of a
			 globally competitive STEM workforce.
						(3)Increased
			 participation of women and underrepresented minorities in STEM.
						(4)Increased
			 partnerships between academia and industry.
						(5)Improved pre-K–12
			 STEM education and teacher development.
						(6)Improved
			 undergraduate STEM education.
						(7)Increased public
			 scientific literacy.
						(8)Increased national
			 security.
						(b)PolicyNot
			 later than 6 months after the date of enactment of this Act, the Director shall
			 develop and implement a policy for the Broader Impacts Review Criterion
			 that—
						(1)provides for
			 educating professional staff at the Foundation, merit review panels, and
			 applicants for Foundation research grants on the policy developed under this
			 subsection;
						(2)clarifies that the
			 activities of grant recipients undertaken to satisfy the Broader Impacts Review
			 Criterion shall—
							(A)to the extent
			 practicable employ proven strategies and models and draw on existing programs
			 and activities; and
							(B)when novel
			 approaches are justified, build on the most current research results;
							(3)allows for some
			 portion of funds allocated to broader impacts under a research grant to be used
			 for assessment and evaluation of the broader impacts activity;
						(4)encourages institutions of higher education
			 and other nonprofit education or research organizations to develop and provide,
			 either as individual institutions or in partnerships thereof, appropriate
			 training and programs to assist Foundation-funded principal investigators at
			 their institutions in achieving the goals of the Broader Impacts Review
			 Criterion as described in subsection (a); and
						(5)requires principal
			 investigators applying for Foundation research grants to provide evidence of
			 institutional support for the portion of the investigator’s proposal designed
			 to satisfy the Broader Impacts Review Criterion, including evidence of relevant
			 training, programs, and other institutional resources available to the
			 investigator from either their home institution or organization or another
			 institution or organization with relevant expertise.
						215.National Center for
			 Science and Engineering Statistics
					(a)EstablishmentThere is established within the Foundation
			 a National Center for Science and Engineering Statistics (in this section
			 referred to as the Center), that shall serve as a central
			 Federal clearinghouse for the collection, interpretation, analysis, and
			 dissemination of objective data on science, engineering, technology, and
			 research and development.
					(b)DutiesIn carrying out subsection (a) of this
			 section, the Director, acting through the Center shall—
						(1)collect, acquire, analyze, report, and
			 disseminate statistical data related to the science and engineering enterprise
			 in the United States and other nations that is relevant and useful to
			 practitioners, researchers, policymakers, and the public, including statistical
			 data on—
							(A)research and
			 development trends;
							(B)the science and
			 engineering workforce;
							(C)United States
			 competitiveness in science, engineering, technology, and research and
			 development; and
							(D)the condition and
			 progress of United States STEM education;
							(2)support research using the data it
			 collects, and on methodologies in areas related to the work of the Center;
			 and
						(3)support the
			 education and training of researchers in the use of large-scale, nationally
			 representative data sets.
						(c)Statistical
			 reportsThe Director or the
			 National Science Board, acting through the Center, shall issue regular, and as
			 necessary, special statistical reports on topics related to the national and
			 international science and engineering enterprise such as the biennial report
			 required by section 4 (j)(1) of the National Science Foundation Act of 1950 (42
			 U.S.C. 1863(j)(1)) on indicators of the state of science and engineering in the
			 United States.
					216.Collection of data
			 on demographics of faculty
					(a)Collection of
			 dataThe Director shall
			 report, in conjunction with the biennial report required under section 37 of
			 the Science and Engineering Equal Opportunities Act (42 U.S.C.19 1885d),
			 statistical summary data on the demographics of STEM discipline faculty at
			 institutions of higher education in the United States, disaggregated and
			 cross-tabulated by race, ethnicity, and gender. At a minimum, the Director
			 shall consider—
						(1)the number and
			 percent of faculty by gender, race, and age;
						(2)the number and
			 percent of faculty at each rank, by gender, race, and age;
						(3)the number and
			 percent of faculty who are in nontenure-track positions, including teaching and
			 research, by gender, race, and age;
						(4)the number of
			 faculty who are reviewed for promotion, including tenure, and the percentage of
			 that number who are promoted, by gender, race, and age;
						(5)faculty years in
			 rank by gender, race, and age;
						(6)faculty attrition
			 by gender, race, and age;
						(7)the number and
			 percent of faculty hired by rank, gender, race, and age; and
						(8)the number and
			 percent of faculty in leadership positions, including endowed or named chairs,
			 serving on promotion and tenure committees, by gender, race, and age.
						(b)RecommendationsThe
			 Director shall solicit input and recommendations from relevant stakeholders,
			 including representatives from institutions of higher education and nonprofit
			 organizations, on the collection of data required under subsection (a),
			 including the development of standard definitions on the terms and categories
			 to be used in the collection of such data.
					(c)Report to
			 CongressNot later than 2 years after the date of enactment of
			 this Act, the Director shall submit a report to Congress on how the Foundation
			 will gather the demographic data on STEM faculty, including—
						(1)a
			 description of the data to be reported and the sources of those data;
						(2)justification for
			 the exclusion of any data described in paragraph (1); and
						(3)a
			 list of the definitions for the terms and categories, such as
			 faculty and leadership positions, to be applied
			 in the reporting of all data described in paragraph (1).
						BResearch and
			 Innovation
				221.Support for
			 potentially transformative research
					(a)PolicyThe Director shall establish a policy that
			 requires the Foundation to use at least 5 percent of its research budget to
			 fund high-risk, high-reward basic research proposals. Support for facilities
			 and infrastructure, including preconstruction design and operations and
			 maintenance of major research facilities, shall not be counted as part of the
			 research budget for the purposes of this section.
					(b)ImplementationIn
			 implementing such policy, the Foundation may—
						(1)develop
			 solicitations specifically for high-risk, high-reward basic research;
						(2)establish review panels for the primary
			 purpose of selecting high-risk, high-reward proposals or modify instructions to
			 standard review panels to require identification of high-risk, high-reward
			 proposals; and
						(3)support workshops
			 and participate in conferences with the primary purpose of identifying new
			 opportunities for high-risk, high-reward basic research, especially at
			 interdisciplinary interfaces.
						(c)DefinitionFor purposes of this section, the term
			 high-risk, high-reward basic research means research driven by
			 ideas that have the potential to radically change our understanding of an
			 important existing scientific or engineering concept, or leading to the
			 creation of a new paradigm or field of science or engineering, and that is
			 characterized by its challenge to current understanding or its pathway to new
			 frontiers.
					222.Facilitating
			 interdisciplinary collaborations for national needs
					(a)In
			 generalThe Director shall
			 award competitive, merit-based awards in amounts not to exceed $5,000,000 over
			 a period of up to 5 years to interdisciplinary research collaborations that are
			 likely to assist in addressing critical challenges to national security,
			 competitiveness, and societal well-being and that—
						(1)involve at least 2 co-equal principal
			 investigators at the same or different institutions;
						(2)draw upon
			 well-integrated, diverse teams of investigators, including students or
			 postdoctoral researchers, from one or more disciplines; and
						(3)foster creativity
			 and pursue high-risk, high-reward research.
						(b)PriorityIn
			 selecting grant recipients under this section, the Director shall give priority
			 to applicants that propose to utilize advances in cyberinfrastructure and
			 simulation-based science and engineering.
					223.National Science
			 Foundation manufacturing research and education
					(a)Manufacturing
			 researchThe Director shall
			 carry out a program to award merit-reviewed, competitive grants to institutions
			 of higher education to support fundamental research leading to transformative
			 advances in manufacturing technologies, processes, and enterprises that will
			 support United States manufacturing through improved performance, productivity,
			 sustainability, and competitiveness. Research areas may include—
						(1)nanomanufacturing;
						(2)manufacturing and
			 construction machines and equipment, including robotics, automation, and other
			 intelligent systems;
						(3)manufacturing
			 enterprise systems;
						(4)advanced sensing
			 and control techniques;
						(5)materials
			 processing; and
						(6)information
			 technologies for manufacturing, including predictive and real-time models and
			 simulations, and virtual manufacturing.
						(b)Manufacturing
			 educationIn order to help ensure a well-trained manufacturing
			 workforce, the Director shall award grants to strengthen and expand scientific
			 and technical education and training in advanced manufacturing, including
			 through the Foundation’s Advanced Technological Education program.
					224.Strengthening
			 institutional research partnerships
					(a)In
			 generalFor any Foundation
			 research grant, in an amount greater than $2,000,000, to be carried out through
			 a partnership that includes one or more minority-serving institutions or
			 predominantly undergraduate institutions and one or more institutions described
			 in subsection (b), the Director shall award funds directly, according to the
			 budget justification described in the grant proposal, to at least two of the
			 institutions of higher education in the partnership, including at least one
			 minority-serving institution or one predominantly undergraduate institution, to
			 ensure a strong and equitable partnership.
					(b)InstitutionsThe
			 institutions referred to in subsection (a) are institutions of higher education
			 that are among the 100 institutions receiving, over the 3-year period
			 immediately preceding the awarding of grants, the highest amount of research
			 funding from the Foundation.
					(c)ReportNot later than one year after the date of
			 enactment of this Act, the Director shall provide a report to Congress on
			 institutional research partnerships identified in subsection (a) funded in the
			 previous fiscal year.
					225.National
			 Science Board report on mid-scale instrumentation
					(a)Mid-Scale
			 research instrumentation needsThe National Science Board shall
			 evaluate the needs, across all disciplines supported by the Foundation, for
			 mid-scale research instrumentation that falls between the instruments funded by
			 the Major Research Instrumentation program and the very large projects funded
			 by the Major Research Equipment and Facilities Construction program.
					(b)Report on
			 mid-Scale research instrumentation programNot later than 1 year after the date of
			 enactment of this Act, the National Science Board shall submit to Congress a
			 report on mid-scale research instrumentation at the Foundation. At a minimum,
			 this report shall include—
						(1)the findings from
			 the Board’s evaluation of instrumentation needs required under subsection (a),
			 including a description of differences across disciplines and Foundation
			 research directorates;
						(2)a
			 recommendation or recommendations regarding how the Foundation should set
			 priorities for mid-scale instrumentation across disciplines and Foundation
			 research directorates;
						(3)a recommendation or recommendations
			 regarding the appropriateness of expanding existing programs, including the
			 Major Research Instrumentation program or the Major Research Equipment and
			 Facilities Construction program, to support more instrumentation at the
			 mid-scale;
						(4)a recommendation or recommendations
			 regarding the need for and appropriateness of a new, Foundation-wide program or
			 initiative in support of mid-scale instrumentation, including any
			 recommendations regarding the administration of and budget for such a program
			 or initiative and the appropriate scope of instruments to be funded under such
			 a program or initiative; and
						(5)any recommendation or recommendations
			 regarding other options for supporting mid-scale research instrumentation at
			 the Foundation.
						226.Sense of
			 Congress on overall support for research infrastructure at the
			 FoundationIt is the sense of
			 Congress that the Foundation should strive to keep the percentage of the
			 Foundation budget devoted to research infrastructure in the range of 24 to 27
			 percent, as recommended in the 2003 National Science Board report entitled
			 Science and Engineering Infrastructure for the 21st
			 Century.
				227.Partnerships
			 for innovation
					(a)In
			 generalThe Director shall carry out a program to award
			 merit-reviewed, competitive grants to institutions of higher education to
			 establish and to expand partnerships that promote innovation and increase the
			 economic and social impact of research by developing tools and resources to
			 connect new scientific discoveries to practical uses.
					(b)Partnerships
						(1)In
			 generalTo be eligible for funding under this section, an
			 institution of higher education must propose establishment of a partnership
			 that—
							(A)includes at least
			 one private sector entity; and
							(B)may include other institutions of higher
			 education, public sector institutions, private sector entities, and social
			 enterprise nonprofit organizations.
							(2)PriorityIn
			 selecting grant recipients under this section, the Director shall give priority
			 to partnerships that include one or more institutions of higher education that
			 are among the 100 institutions receiving, over the 3-year period immediately
			 preceding the awarding of grants, the highest amount of research funding from
			 the Foundation and at least one of the following:
							(A)A minority serving
			 institution.
							(B)A primarily
			 undergraduate institution.
							(C)A 2-year
			 institution of higher education.
							(c)ProgramProposals
			 funded under this section shall seek to—
						(1)increase the
			 economic or social impact of the most promising research at the institution or
			 institutions of higher education that are members of the partnership through
			 knowledge transfer or commercialization;
						(2)increase the
			 engagement of faculty and students across multiple disciplines and departments,
			 including faculty and students in schools of business and other appropriate
			 non-STEM fields and disciplines in knowledge transfer activities;
						(3)enhance education
			 and mentoring of students and faculty in innovation and entrepreneurship
			 through networks, courses, and development of best practices and
			 curricula;
						(4)strengthen the
			 culture of the institution or institutions of higher education to undertake and
			 participate in activities related to innovation and leading to economic or
			 social impact;
						(5)broaden the participation of all types of
			 institutions of higher education in activities to meet STEM workforce needs and
			 promote innovation and knowledge transfer; and
						(6)build lasting
			 partnerships with local and regional businesses, local and State governments,
			 and other relevant entities.
						(d)Additional
			 criteriaIn selecting grant recipients under this section, the
			 Director shall also consider the extent to which the applicants are able to
			 demonstrate evidence of institutional support for, and commitment to—
						(1)achieving the goals of the program as
			 described in subsection (c);
						(2)expansion to an
			 institution-wide program if the initial proposal is not for an institution-wide
			 program; and
						(3)sustaining any new
			 innovation tools and resources generated from funding under this
			 program.
						(e)LimitationNo
			 funds provided under this section may be used to construct or renovate a
			 building or structure.
					228.Prize
			 awards
					(a)Short
			 titleThis section may be cited as the Generating Extraordinary New Innovations in the United
			 States Act of 2010.
					(b)In
			 generalThe Director shall
			 carry out a pilot program to award innovation inducement cash prizes in any
			 area of research supported by the Foundation. The Director may carry out a
			 program of cash prizes only in conformity with this section.
					(c)TopicsIn
			 identifying topics for prize competitions under this section, the Director
			 shall—
						(1)consult widely
			 both within and outside the Federal Government;
						(2)give priority to high-risk, high-reward
			 research challenges and to problems whose solution could improve the economic
			 competitiveness of the United States; and
						(3)give consideration to the extent to which
			 the topics have the potential to raise public awareness about federally
			 sponsored research.
						(d)Types of
			 contestsThe Director shall
			 consider all categories of innovation inducement prizes, including—
						(1)contests in which
			 the award is to the first team or individual who accomplishes a stated
			 objective; and
						(2)contests in which
			 the winner is the team or individual who comes closest to achieving an
			 objective within a specified time.
						(e)Advertising and
			 announcement
						(1)Advertising and
			 solicitation of competitorsThe Director shall widely advertise
			 prize competitions to encourage broad participation, including by individuals,
			 institutions of higher education, nonprofit organizations, and
			 businesses.
						(2)Announcement
			 through federal register noticeThe Director shall announce each
			 prize competition by publishing a notice in the Federal Register. This notice
			 shall include the subject of the competition, the duration of the competition,
			 the eligibility requirements for participation in the competition, the process
			 for participants to register for the competition, the amount of the prize, and
			 the criteria for awarding the prize, including the method by which the prize
			 winner or winners will be selected.
						(3)Time to
			 announcementThe Director
			 shall announce a prize competition within 18 months after receipt of
			 appropriated funds.
						(f)Funding
						(1)Funding
			 sourcesPrizes under this section shall consist of Federal
			 appropriated funds and any funds raised pursuant to donations authorized under
			 section 11(f) of the National Science Foundation Act of 1950 (42 U.S.C.
			 1870(f)) for specific prize competitions.
						(2)Announcement of
			 prizesThe Director may not issue a notice as required by
			 subsection (e)(2) until all of the funds needed to pay out the announced amount
			 of the prize have been appropriated or committed in writing by another entity
			 pursuant to paragraph (1).
						(g)EligibilityTo
			 be eligible to win a prize under this section, an individual or entity—
						(1)shall have
			 complied with all of the requirements under this section;
						(2)in the case of a
			 private entity, shall be incorporated in and maintain a primary place of
			 business in the United States, and in the case of an individual, whether
			 participating singly or in a group, shall be a United States citizen or
			 national, or an alien lawfully admitted to the United States for permanent
			 residence;
						(3)shall not be a
			 Federal entity, a Federal employee acting within the scope of his or her
			 employment, or a person employed at a Federal laboratory acting within the
			 scope of his or her employment; and
						(4)shall not have utilized Federal funds to
			 engage in research on the topic for which the prize is being awarded.
						(h)Awards
						(1)Number of
			 competitionsThe Director may announce up to 5 prize competitions
			 through the end of fiscal year 2013.
						(2)Size of
			 awardThe Director may determine the amount of each prize award
			 based on the prize topic, but no award shall be less than $1,000,000 or greater
			 than $3,000,000.
						(3)Selecting
			 winnersThe Director may convene an expert panel to select a
			 winner of a prize competition. If the panel is unable to select a winner, the
			 Director shall determine the winner of the prize.
						(4)Public
			 outreachThe Director shall
			 publicly award prizes utilizing the Foundation’s existing public affairs and
			 public outreach resources.
						(i)Administering
			 the competitionThe Director may enter into an agreement with a
			 private, nonprofit entity to administer the prize competition, subject to the
			 provisions of this section.
					(j)Intellectual
			 propertyThe Federal Government shall not, by virtue of offering
			 or awarding a prize under this section, be entitled to any intellectual
			 property rights derived as a consequence of, or in direct relation to, the
			 participation by a registered participant in a competition authorized by this
			 section. This subsection shall not be construed to prevent the Federal
			 Government from negotiating a license for the use of intellectual property
			 developed for a prize competition under this section.
					(k)LiabilityThe
			 Director may require a registered participant in a prize competition under this
			 section to waive liability against the Federal Government for injuries and
			 damages that result from participation in such competition.
					(l)NonsubstitutionAny
			 programs created under this section shall not be considered a substitute for
			 Federal research and development programs.
					(m)Reporting
			 requirementNot later than 5 years after the date of enactment of
			 this Act, the National Science Board shall transmit to Congress a report
			 containing the results of a review and assessment of the pilot program under
			 this section, including—
						(1)a
			 description of the nature and status of all completed or ongoing prize
			 competitions carried out under this section, including any scientific
			 achievements, publications, intellectual property, or commercialized technology
			 that resulted from such competitions;
						(2)any
			 recommendations regarding changes to, the termination of, or continuation of
			 the pilot program;
						(3)an analysis of
			 whether the program is attracting contestants more diverse than the
			 Foundation’s traditional academic constituency;
						(4)an analysis of
			 whether public awareness of innovation or of the goal of the particular prize
			 or prizes is enhanced;
						(5)an analysis of
			 whether the Foundation’s public image or ability to increase public scientific
			 literacy is enhanced through the use of innovation inducement prizes;
			 and
						(6)an analysis of the
			 extent to which private funds are being used to support registered
			 participants.
						(n)Early
			 termination of contestsThe
			 Director shall terminate a prize contest before any registered participant wins
			 if the Director determines that an unregistered entity has produced an
			 innovation that would otherwise have qualified for the prize award.
					(o)Authorization of
			 appropriations
						(1)In
			 general
							(A)AwardsThere
			 are authorized to be appropriated to the Director for the period encompassing
			 fiscal years 2011 through 2013 $12,000,000 for carrying out this
			 section.
							(B)AdministrationOf
			 the amounts authorized in subparagraph (A), not more than 15 percent for each
			 fiscal year shall be available for the administrative costs of carrying out
			 this section.
							(2)Carryover of
			 fundsFunds appropriated for prize awards under this section
			 shall remain available until expended, and may be transferred, reprogrammed, or
			 expended for other purposes as authorized by law only after the expiration of 7
			 fiscal years after the fiscal year for which the funds were originally
			 appropriated. No provision in this section permits obligation or payment of
			 funds in violation of section 1341 of title 31 of the United States Code
			 (commonly referred to as the Anti-Deficiency Act).
						229.Green chemistry
			 basic researchThe Director
			 shall establish a Green Chemistry Basic Research program to award competitive,
			 merit-based grants to support research into green and sustainable chemistry
			 which will lead to clean, safe, and economical alternatives to traditional
			 chemical products and practices. The research program shall provide sustained
			 support for green chemistry research, education, and technology transfer
			 through—
					(1)merit-reviewed competitive grants to
			 individual investigators and teams of investigators, including, to the extent
			 practicable, young investigators, for research;
					(2)grants to fund
			 collaborative research partnerships among universities, industry, and nonprofit
			 organizations;
					(3)symposia, forums,
			 and conferences to increase outreach, collaboration, and dissemination of green
			 chemistry advances and practices; and
					(4)education,
			 training, and retraining of undergraduate and graduate students and
			 professional chemists and chemical engineers, including through partnerships
			 with industry, in green chemistry science and engineering.
					230.Collaboration
			 in planning for stewardship of large-scale facilitiesIt is the sense of Congress that the
			 Foundation should, in its planning for construction and stewardship of large
			 facilities, coordinate and collaborate with other Federal agencies, including
			 the Department of Energy’s Office of Science, to ensure that joint investments
			 may be made when practicable. In particular, the Foundation should ensure that
			 it responds to recommendations by the National Academy of Sciences and working
			 groups convened by the National Science and Technology Council regarding such
			 facilities and opportunities for partnership with other agencies in the design
			 and construction of such facilities. For facilities in which research in
			 multiple disciplines will be possible, the Director should include multiple
			 units within the Foundation during the planning process.
				CSTEM Education and
			 Workforce Training
				241.Graduate
			 student support
					(a)FindingThe
			 Congress finds that—
						(1)the Integrative
			 Graduate Education and Research Traineeship program is an important program for
			 training the next generation of scientists and engineers in team-based
			 interdisciplinary research and problem solving, and for providing them with the
			 many additional skills, such as communication skills, needed to thrive in
			 diverse STEM careers; and
						(2)the Integrative
			 Graduate Education and Research Traineeship program is no less valuable to the
			 preparation and support of graduate students than the Foundation’s Graduate
			 Research Fellowship program.
						(b)Equal treatment
			 of IGERT and GRFBeginning in fiscal year 2011, the Director
			 shall increase or, if necessary, decrease funding for the Foundation’s
			 Integrative Graduate Education and Research Traineeship program (or any program
			 by which it is replaced) at least at the same rate as it increases or decreases
			 funding for the Graduate Research Fellowship program.
					(c)Support for
			 graduate student research from the research accountFor each of
			 the fiscal years 2011 through 2013, at least 50 percent of the total Foundation
			 funds allocated to the Integrative Graduate Education and Research Traineeship
			 program and the Graduate Research Fellowship program shall come from funds
			 appropriated for Research and Related Activities.
					(d)Cost of
			 education allowance for GRF programSection 10 of the National Science
			 Foundation Act of 1950 (42 U.S.C. 1869) is amended—
						(1)by inserting
			 (a) before The Foundation is authorized;
			 and
						(2)by adding at the
			 end the following new subsection:
							
								(b)The Director shall establish for each year
				the amount to be awarded for scholarships and fellowships under this section
				for that year. Each such scholarship and fellowship shall include a cost of
				education allowance of $12,000, subject to any restrictions on the use of cost
				of education allowance as determined by the
				Director.
								.
						242.Postdoctoral
			 fellowship in STEM education research
					(a)In
			 generalThe Director shall
			 establish postdoctoral fellowships in STEM education research to provide recent
			 doctoral degree graduates in STEM fields with the necessary skills to assume
			 leadership roles in STEM education research, program development, and
			 evaluation in our Nation’s diverse educational institutions.
					(b)Awards
						(1)DurationFellowships
			 may be awarded under this section for a period of up to 24 months in duration,
			 renewable for an additional 12 months. The Director shall establish criteria
			 for eligibility for renewal of the fellowship.
						(2)StipendThe
			 Director shall determine the amount of the award for a fellowship, which shall
			 include a stipend and a research allowance, and may include an educational
			 allowance.
						(3)LocationA
			 fellowship shall be awarded for research at any institution of higher education
			 that offers degrees in fields supported by the Foundation, or at any
			 institution or organization that the Director determines is eligible for
			 education research grants from the Foundation.
						(4)Number of
			 awardsThe Director may award up to 20 new fellowships per
			 year.
						(c)ResearchFellowships
			 under this section shall be awarded for research on STEM education at any
			 educational level, including grades pre-K–12, undergraduate, graduate, and
			 general public education, in both formal and informal settings. Research topics
			 may include—
						(1)learning processes
			 and progressions;
						(2)knowledge
			 transfer, including curriculum development;
						(3)uses of technology
			 as teaching and learning tools;
						(4)integrating STEM
			 fields; and
						(5)assessment of
			 student learning and program evaluation.
						(d)EligibilityTo
			 be eligible for a fellowship under this section, an individual must—
						(1)be a United States
			 citizen or national, or an alien lawfully admitted to the United States for
			 permanent residence, at the time of application; and
						(2)have received a
			 doctoral degree in one of the STEM fields supported by the Foundation within 3
			 years prior to the fellowship application deadline.
						(e)OutreachIn carrying out the program under this
			 section, the Director shall conduct outreach efforts to encourage applications
			 from underrepresented groups.
					243.Robert Noyce
			 teacher scholarship program
					(a)Matching
			 requirementSection 10A(h)(1)
			 of the National Science Foundation Authorization Act of 2002 (42 U.S.C.
			 1862n–1a(h)(1)) is amended to read as follows:
						
							(1)In
				generalAn eligible entity
				receiving a grant under this section shall provide, from non-Federal sources,
				to carry out the activities supported by the grant—
								(A)in the case of
				grants in an amount of less than $1,500,000, an amount equal to at least 30
				percent of the amount of the grant, at least one half of which shall be in
				cash; and
								(B)in the case of grants in an amount of
				$1,500,000 or more, an amount equal to at least 50 percent of the amount of the
				grant, at least one half of which shall be in
				cash.
								.
					(b)Retiring STEM
			 professionalsSection 10A of
			 the National Science Foundation Authorization Act of 2002 (42 U.S.C. 1862n–1a)
			 is amended in subsection (a)(2)(A) by inserting including retiring
			 professionals in those fields, after mathematics
			 professionals,.
					244.Institutions
			 serving persons with disabilitiesFor the purposes of the activities and
			 programs supported by the Foundation, institutions of higher education
			 chartered to serve large numbers of students with disabilities, including
			 Gallaudet University, Landmark College, and the National Technical Institute
			 for the Deaf, shall have a designation consistent with the designation for
			 other institutions that serve populations underrepresented in STEM to ensure
			 that institutions of higher education chartered to serve persons with
			 disabilities can benefit from STEM bridge programs and from research
			 partnerships with major research universities. Nothing in this section shall be
			 construed to amend or otherwise affect any of the definitions for
			 minority-serving institutions under title III or title V of the Higher
			 Education Act of 1965.
				245.Institutional
			 integration
					(a)Innovation
			 through institutional integrationThe Director shall award grants for the
			 institutional integration of projects funded by the Foundation with a focus on
			 education, or on broadening participation in STEM by underrepresented groups,
			 for the purpose of increasing collaboration and coordination across funded
			 projects and institutions and expanding the impact of such projects within and
			 among institutions of higher education in an innovative and sustainable
			 manner.
					(b)Program
			 activitiesThe program under this section shall support
			 integrative activities that involve the strategic and innovative combination of
			 Foundation-funded projects and that provide for—
						(1)additional
			 opportunities to increase the recruitment, retention, and degree attainment of
			 underrepresented groups in STEM disciplines;
						(2)the inclusion of
			 programming, practices, and policies that encourage the integration of
			 education and research;
						(3)seamless
			 transitions from one educational level to another, including from a 2-year to a
			 4-year institution; and
						(4)other activities that expand and deepen the
			 impact of Foundation-funded projects with a focus on education, or on
			 broadening participation in STEM by underrepresented groups, and enhance their
			 sustainability.
						(c)Review
			 criteriaIn selecting recipients of grants under this section,
			 the Director shall consider at a minimum—
						(1)the extent to
			 which the proposed project addresses the goals of project and program
			 integration and adds value to the existing funded projects;
						(2)the extent to
			 which there is a proven record of success for the existing projects on which
			 the proposed integration project is based; and
						(3)the extent to
			 which the proposed project addresses the modification of programming,
			 practices, and policies necessary to achieve the purpose described in
			 subsection (a).
						(d)PriorityIn
			 selecting recipients of grants under this section, the Director shall give
			 priority to proposals for which a senior institutional administrator, including
			 a dean or other administrator of equal or higher rank, serves as the principal
			 investigator.
					246.Postdoctoral
			 research fellowships
					(a)In
			 generalThe Director shall establish a Foundation-wide
			 postdoctoral research fellowship program, to award competitive, merit-based
			 postdoctoral research fellowships in any field of research supported by the
			 Foundation.
					(b)Duration and
			 amountFellowships may be awarded under this section for a period
			 of up to 3 years in duration. The Director shall determine the amount of the
			 award for a fellowship, which shall include a stipend and a research allowance,
			 and may include an educational allowance.
					(c)EligibilityTo
			 be eligible to receive a fellowship under this section, an individual—
						(1)must be a United
			 States citizen or national, or an alien lawfully admitted to the United States
			 for permanent residence, at the time of application;
						(2)must have received
			 a doctoral degree in any field of research supported by the Foundation within 3
			 years prior to the fellowship application deadline, or will complete a doctoral
			 degree no more than 1 year after the application deadline; and
						(3)may not have
			 previously received funding as the principal investigator of a research grant
			 from the Foundation, unless such funding was received as a graduate
			 student.
						(d)PriorityIn
			 evaluating applications for fellowships under this section, the Director shall
			 give priority to applications that include—
						(1)proposals for
			 interdisciplinary research; or
						(2)proposals for
			 high-risk, high-reward research.
						(e)Additional
			 considerations
						(1)In
			 generalIn evaluating
			 applications for fellowships under this section, the Director shall give
			 consideration to the goal of promoting the participation of individuals
			 identified in section 33 or 34 of the Science and Engineering Equal
			 Opportunities Act (42 U.S.C. 1885a or 1885b) and veterans.
						(2)DefinitionFor purposes of this subsection, the term
			 veteran means a person who—
							(A)served on active
			 duty (other than active duty for training) in the Armed Forces of the United
			 States for a period of more than 180 consecutive days, and who was discharged
			 or released therefrom under conditions other than dishonorable; or
							(B)served on active
			 duty (other than active duty for training) in the Armed Forces of the United
			 States and was discharged or released from such service for a service-connected
			 disability before serving 180 consecutive days.
							For purposes
			 of subparagraph (B), the term service-connected has the meaning
			 given such term under section 101 of title 38, United States Code.(f)NonsubstitutionThe
			 fellowship program authorized under this section is not intended to replace or
			 reduce support for postdoctoral research through existing programs at the
			 Foundation.
					(g)OutreachIn carrying out the program under this
			 section, the Director shall conduct outreach efforts to encourage applications
			 from underrepresented groups.
					247.Broadening
			 participation training and outreachThe Director shall provide education and
			 training—
					(1)to Foundation
			 staff and grant proposal review panels on effective mechanisms and tools for
			 broadening participation in STEM by underrepresented groups, including reviewer
			 selection and mitigation of implicit bias in the review process; and
					(2)to Foundation
			 staff on related outreach approaches.
					248.Transforming
			 undergraduate education in STEMSection 17 of the National Science
			 Foundation Authorization Act of 2002 (42 U.S.C. 1862n–6) is amended to read as
			 follows:
					
						17.Transforming
				undergraduate education in STEM
							(a)In
				generalThe Director shall
				award grants, on a competitive, merit-reviewed basis, to institutions of higher
				education (or to consortia thereof) to reform undergraduate STEM education for
				the purpose of increasing the number and quality of students studying toward
				and completing baccalaureate degrees in STEM and improving the STEM learning
				outcomes for all undergraduate students, including through—
								(1)development,
				implementation, and assessment of innovative, research-based approaches to
				transforming the teaching and learning of disciplinary or interdisciplinary
				STEM at the undergraduate level; and
								(2)expansion of successful STEM reform efforts
				beyond a single course or group of courses to achieve reform within an entire
				academic unit, or expansion of successful reform efforts beyond a single
				academic unit to other STEM academic units within an institution or to
				comparable academic units at other institutions.
								(b)Uses of
				fundsActivities supported by grants under this section may
				include—
								(1)creation of
				multidisciplinary or interdisciplinary courses or programs that formalize
				collaborations for the purpose of improved student instruction and research in
				STEM;
								(2)expansion of
				undergraduate STEM research opportunities to include interdisciplinary research
				opportunities and research opportunities in industry, at Federal labs, and at
				international research institutions or research sites;
								(3)implementation or expansion of bridge
				programs, including programs that address student transition from 2-year to
				4-year institutions, and cohort, tutoring, or mentoring programs proven to
				enhance student recruitment or persistence to degree completion in STEM,
				including recruitment or persistence to degree completion of individuals
				identified in section 33 or 34 of the Science and Engineering Equal
				Opportunities Act (42 U.S.C. 1885a or 1885b);
								(4)improvement of undergraduate STEM education
				for nonmajors, including education majors;
								(5)implementation of
				evidence-based, technology-driven reform efforts that directly impact
				undergraduate STEM instruction or research experiences;
								(6)development and implementation of faculty
				and graduate teaching assistant development programs focused on improved
				instruction, mentoring, assessment of student learning, and support of
				undergraduate STEM students;
								(7)support for
				graduate students and postdoctoral fellows to participate in instructional or
				assessment activities at primarily undergraduate institutions;
								(8)research on teaching and learning of STEM
				at the undergraduate level related to the proposed reform effort, including
				assessment and evaluation of the proposed reform activities, research on
				scalability and sustainability of approaches to reform, and development and
				implementation of longitudinal studies of students included in the proposed
				reform effort; and
								(9)support for initiatives that advance the
				integration of global challenges such as sustainability into disciplinary and
				interdisciplinary STEM education.
								(c)PartnershipAn
				institution of higher education may partner with one or more other nonprofit
				education or research organizations, including scientific and engineering
				societies, for the purposes of carrying out the activities authorized under
				this section.
							(d)Selection
				process
								(1)ApplicationsAn
				institution of higher education seeking a grant under this section shall submit
				an application to the Director at such time, in such manner, and containing
				such information as the Director may require. The application shall include, at
				a minimum—
									(A)a description of
				the proposed reform effort;
									(B)a description of the research findings that
				will serve as the basis for the proposed reform effort or, in the case of
				applications that propose an expansion of a previously implemented reform
				effort, a description of the previously implemented reform effort, including
				indicators of success such as data on student recruitment, persistence to
				degree completion, and academic achievement;
									(C)evidence of
				institutional support for, and commitment to, the proposed reform effort,
				including long-term commitment to implement successful strategies from the
				current reform effort beyond the academic unit or units included in the grant
				proposal or to disseminate successful strategies to other institutions;
									(D)a description of
				existing or planned institutional policies and practices regarding faculty
				hiring, promotion, tenure, and teaching assignment that reward faculty
				contributions to undergraduate STEM education; and
									(E)a description of
				the plans for assessment and evaluation of the proposed reform activities,
				including evidence of participation by individuals with experience in
				assessment and evaluation of teaching and learning programs.
									(2)Review of
				applicationsIn selecting grant recipients under this section,
				the Director shall consider at a minimum—
									(A)the likelihood of
				success in undertaking the proposed effort at the institution submitting the
				application, including the extent to which the faculty, staff, and
				administrators of the institution are committed to making the proposed
				institutional reform a priority of the participating academic unit or
				units;
									(B)the degree to
				which the proposed reform will contribute to change in institutional culture
				and policy such that a greater value is placed on faculty engagement in
				undergraduate education;
									(C)the likelihood
				that the institution will sustain or expand the reform beyond the period of the
				grant; and
									(D)the degree to which scholarly assessment
				and evaluation plans are included in the design of the reform effort, including
				the degree to which such assessment and evaluation contribute to the systematic
				accumulation of knowledge on STEM education.
									(3)PriorityFor proposals that include an expansion of
				existing reform efforts beyond a single academic unit, the Director shall give
				priority to proposals for which a senior institutional administrator, including
				a dean or other administrator of equal or higher rank, serves as the principal
				investigator or a coprincipal investigator.
								(4)Grant
				distributionThe Director shall ensure, to the extent
				practicable, that grants awarded under this section are made to a variety of
				types of institutions of higher
				education.
								.
				249.21st century
			 graduate education
					(a)In
			 generalThe Director shall award grants, on a competitive,
			 merit-reviewed basis, to institutions of higher education to implement or
			 expand research-based reforms in master’s and doctoral level STEM education
			 that emphasize preparation for diverse careers utilizing STEM degrees,
			 including at diverse types of institutions of higher education, in industry,
			 and at government agencies and research laboratories.
					(b)Uses of
			 fundsActivities supported by grants under this section may
			 include—
						(1)creation of
			 multidisciplinary or interdisciplinary courses or programs for the purpose of
			 improved student instruction and research in STEM;
						(2)expansion of
			 graduate STEM research opportunities to include interdisciplinary research
			 opportunities and research opportunities in industry, at Federal laboratories,
			 and at international research institutions or research sites;
						(3)development and
			 implementation of future faculty training programs focused on improved
			 instruction, mentoring, assessment of student learning, and support of
			 undergraduate STEM students;
						(4)support and training for graduate students
			 to participate in instructional activities beyond the traditional teaching
			 assistantship, and especially as part of ongoing educational reform efforts,
			 including at pre-K–12 schools, informal science education institutions, and
			 primarily undergraduate institutions;
						(5)creation,
			 improvement, or expansion of innovative graduate programs such as science
			 master’s degree programs;
						(6)development and implementation of seminars,
			 workshops, and other professional development activities that increase the
			 ability of graduate students to engage in innovation, technology transfer, and
			 entrepreneurship;
						(7)development and
			 implementation of seminars, workshops, and other professional development
			 activities that increase the ability of graduate students to effectively
			 communicate their research findings to technical audiences outside of their own
			 discipline and to nontechnical audiences;
						(8)expansion of successful STEM reform efforts
			 beyond a single academic unit to other STEM academic units within an
			 institution or to comparable academic units at other institutions; and
						(9)research on
			 teaching and learning of STEM at the graduate level related to the proposed
			 reform effort, including assessment and evaluation of the proposed reform
			 activities and research on scalability and sustainability of approaches to
			 reform.
						(c)PartnershipAn
			 institution of higher education may partner with one or more other nonprofit
			 education or research organizations, including scientific and engineering
			 societies, for the purposes of carrying out the activities authorized under
			 this section.
					(d)Selection
			 process
						(1)ApplicationsAn
			 institution of higher education seeking a grant under this section shall submit
			 an application to the Director at such time, in such manner, and containing
			 such information as the Director may require. The application shall include, at
			 a minimum—
							(A)a description of
			 the proposed reform effort;
							(B)in the case of
			 applications that propose an expansion of a previously implemented reform
			 effort at the applicant’s institution or at other institutions, a description
			 of the previously implemented reform effort;
							(C)evidence of
			 institutional support for, and commitment to, the proposed reform effort,
			 including long-term commitment to implement successful strategies from the
			 current reform effort beyond the academic unit or units included in the grant
			 proposal or to disseminate successful strategies to other institutions;
			 and
							(D)a description of
			 the plans for assessment and evaluation of the grant proposed reform
			 activities.
							(2)Review of
			 applicationsIn selecting grant recipients under this section,
			 the Director shall consider at a minimum—
							(A)the likelihood of
			 success in undertaking the proposed effort at the institution submitting the
			 application, including the extent to which the faculty, staff, and
			 administrators of the institution are committed to making the proposed
			 institutional reform a priority of the participating academic unit or
			 units;
							(B)the degree to
			 which the proposed reform will contribute to change in institutional culture
			 and policy such that a greater value is placed on preparing graduate students
			 for diverse careers utilizing STEM degrees;
							(C)the likelihood
			 that the institution will sustain or expand the reform beyond the period of the
			 grant; and
							(D)the degree to
			 which scholarly assessment and evaluation plans are included in the design of
			 the reform effort.
							(e)RepealSection
			 7034 of the America COMPETES Act (42 U.S.C. 1862o–13) is repealed.
					250.Undergraduate
			 broadening participation program
					(a)Undergraduate
			 broadening participation programThe Foundation shall continue to
			 support the Historically Black Colleges and Universities Undergraduate Program,
			 the Louis Stokes Alliances for Minority Participation program, and the Tribal
			 Colleges and Universities Program as separate programs at least through
			 September 30, 2011.
					(b)PlanPrior to any realignment or consolidation
			 of the programs described in subsection (a), in addition to the
			 Hispanic-Serving Institutions Undergraduate Program required by section 7033 of
			 the America COMPETES Act (42 U.S.C. 1862o–12), the Director shall develop a
			 plan clarifying the objectives and rationale for such changes. The plan shall
			 include a description of how such changes would result in—
						(1)meeting or
			 strengthening the common goal of the separate programs to increase the number
			 of individuals from underrepresented groups attaining undergraduate STEM
			 degrees; and
						(2)addressing the
			 unique needs of the different types of minority serving institutions and
			 underrepresented groups currently provided for by the separate programs.
						(c)RecommendationsIn
			 the development of the plan required under subsection (b), the Director shall
			 at a minimum—
						(1)consider the
			 recommendations and findings of the National Academy of Sciences report
			 required by section 7032 of the America COMPETES Act (Public Law 110–69);
			 and
						(2)solicit
			 recommendations and feedback from a wide range of stakeholders, including
			 representatives from minority serving institutions, other institutions of
			 higher education, and other entities with expertise on effective mechanisms to
			 increase the recruitment and retention of members of underrepresented groups in
			 STEM fields, and the attainment of STEM degrees by underrepresented
			 groups.
						(d)Approval by
			 congressThe plan developed under this section shall be
			 transmitted to Congress at least 3 months prior to the implementation of any
			 realignment or consolidation of the programs described in subsection
			 (a).
					251.Grand challenges in
			 education research
					(a)In
			 generalThe Director and the
			 Secretary of Education shall collaborate, in consultation with the Director of
			 the National Institutes of Health, in—
						(1)identifying,
			 prioritizing, and developing strategies to address grand challenges in research
			 and development on the teaching and learning of STEM at the pre-K–12 level, in
			 formal and informal settings, for diverse learning populations, including
			 individuals identified in section 33 or 34 of the Science and Engineering Equal
			 Opportunities Act (42 U.S.C. 1885a or 1885b), and students in rural
			 schools;
						(2)carrying out research and development to
			 address the grand challenges identified in paragraph (1); and
						(3)ensuring the
			 dissemination of the results of such research and development.
						(b)Stakeholder
			 inputIn identifying the grand challenges required in subsection
			 (a), the Director and the Secretary shall—
						(1)take into
			 consideration critical research gaps identified in existing reports, including
			 reports by the National Academies, on the teaching and learning of STEM at the
			 pre-K–12 level in formal and informal settings; and
						(2)solicit input from a wide range of
			 stakeholders, including local and State education officials, STEM teachers,
			 STEM education researchers, scientific and engineering societies, STEM faculty
			 at institutions of higher education, informal STEM education providers,
			 businesses with a large STEM workforce, and other stakeholders in the teaching
			 and learning of STEM at the pre-K–12 level, and may enter into an arrangement
			 with the National Research Council for these purposes.
						(c)Topics To
			 considerIn identifying the
			 grand challenges required in subsection (a), the Director and the Secretary, in
			 order to provide students with increased access to rigorous courses of study in
			 STEM, increase the number of students who are prepared for advanced study and
			 careers in STEM, and increase the effective teaching of STEM subjects, shall at
			 a minimum consider the following topics:
						(1)Research on
			 scalability, sustainability, and replication of successful STEM activities,
			 programs, and models, in formal and informal environments.
						(2)Research that utilizes a systems approach
			 to identifying challenges and opportunities to improve the teaching and
			 learning of STEM, including development and evaluation of model systems that
			 support improved teaching and learning of STEM across entire school districts
			 and States, and encompassing and integrating the teaching and learning of STEM
			 in formal and informal venues, and in K–12 schools and institutions of higher
			 education.
						(3)Research to understand what makes a STEM
			 teacher effective and pre-service and in-service STEM teacher training and
			 professional development effective, including development of tools and
			 methodologies to measure STEM teacher effectiveness.
						(4)Research and
			 development on cyber-enabled tools and programs and television based tools and
			 programs for learning and teaching STEM, including development of tools and
			 methodologies for assessing cyber and television enabled teaching and
			 learning.
						(5)Research and
			 development on STEM teaching and learning in informal environments, including
			 development of tools and methodologies for assessing STEM teaching and learning
			 in informal environments.
						(6)Research and development on how integrating
			 engineering with mathematics and science education may—
							(A)improve student
			 learning of mathematics and science;
							(B)increase student
			 interest and persistence in STEM; or
							(C)improve student
			 understanding of engineering design principles and of the built world.
							(7)Research to
			 understand what makes hands-on, inquiry-based classroom experiences effective,
			 including development of tools and methodologies for assessing such
			 experiences.
						(d)Report to
			 congressNot later than 18 months after the date of enactment of
			 this Act, the Director and the Secretary shall report back to Congress with a
			 description of—
						(1)the grand
			 challenges identified pursuant to this section;
						(2)the role of each
			 agency in supporting research and development activities to address the grand
			 challenges;
						(3)the common metrics
			 that will be used to assess progress toward meeting the grand
			 challenges;
						(4)plans for
			 periodically updating the grand challenges;
						(5)how the agencies
			 will disseminate the results of research and development activities carried out
			 under this section to STEM education practitioners, to other Federal agencies
			 that support STEM programs and activities, and to non-Federal funders of STEM
			 education; and
						(6)how the agencies
			 will support implementation of best practices identified by the research and
			 development activities.
						252.Research experiences
			 for undergraduates
					(a)Research
			 sitesThe Director shall
			 award grants, on a merit-reviewed, competitive basis, to institutions of higher
			 education, nonprofit organizations, or consortia of such institutions and
			 organizations, for sites designated by the Director to provide research
			 experiences for 6 or more undergraduate STEM students for sites designated at
			 primarily undergraduate institutions of higher education and 10 or more
			 undergraduate STEM students for all other sites, with consideration given to
			 the goal of promoting the participation of individuals identified in section 33
			 or 34 of the Science and Engineering Equal Opportunities Act (42 U.S.C. 1885a
			 or 1885b). The Director shall ensure that—
						(1)at least half of the students participating
			 in a program funded by a grant under this subsection at each site shall be
			 recruited from institutions of higher education where research opportunities in
			 STEM are limited, including 2-year institutions;
						(2)the awards provide
			 undergraduate research experiences in a wide range of STEM disciplines;
						(3)the awards support
			 a variety of projects, including independent investigator-led projects,
			 interdisciplinary projects, and multi-institutional projects (including virtual
			 projects);
						(4)students
			 participating in each program funded have mentors, including during the
			 academic year to the extent practicable, to help connect the students’ research
			 experiences to the overall academic course of study and to help students
			 achieve success in courses of study leading to a baccalaureate degree in a STEM
			 field;
						(5)mentors and
			 students are supported with appropriate salary or stipends; and
						(6)student
			 participants are tracked, for employment and continued matriculation in STEM
			 fields, through receipt of the undergraduate degree and for at least 3 years
			 thereafter.
						(b)Inclusion of
			 undergraduates in standard research grantsThe Director shall
			 require that every recipient of a research grant from the Foundation proposing
			 to include 1 or more students enrolled in certificate, associate, or
			 baccalaureate degree programs in carrying out the research under the grant
			 shall request support, including stipend support, for such undergraduate
			 students as part of the research proposal itself rather than as a supplement to
			 the research proposal, unless such undergraduate participation was not
			 foreseeable at the time of the original proposal.
					253.Laboratory
			 science pilot programSection
			 7026 of the America COMPETES Act (Public Law 110–69) is amended by striking
			 subsections (d) and (e).
				254.STEM industry
			 internship programs
					(a)In
			 generalThe Director may award grants, on a competitive,
			 merit-reviewed basis, to institutions of higher education, or consortia
			 thereof, to establish or expand partnerships with local or regional private
			 sector entities, for the purpose of providing undergraduate students with
			 integrated internship experiences that connect private sector internship
			 experiences with the students’ STEM coursework. Such partnerships may also
			 include industry or professional associations.
					(b)PriorityIn
			 awarding grants under this section, the Director shall give priority to
			 institutions of higher education or consortia thereof that demonstrate
			 significant outreach to and coordination with local or regional private sector
			 entities in developing academic courses designed to provide students with the
			 skills necessary for employment in local or regional companies.
					(c)Outreach to
			 rural communitiesThe
			 Foundation shall conduct outreach to institutions of higher education and
			 private sector entities in rural areas to encourage those entities to
			 participate in partnerships under this section.
					(d)Cost-ShareThe Director shall require a 50 percent
			 non-Federal cost-share from partnerships established or expanded under this
			 section.
					(e)RestrictionNo
			 Federal funds provided under this section may be used—
						(1)for the purpose of
			 providing stipends or compensation to students for private sector internships;
			 or
						(2)as payment or reimbursement to private
			 sector entities, except for institutions of higher education.
						(f)ReportNot
			 less than 3 years after the date of enactment of this Act, the Director shall
			 submit a report to Congress on the number and total value of awards made under
			 this section, the number of students affected by those awards, any evidence of
			 the effect of those awards on workforce preparation and jobs placement for
			 participating students, and an economic and ethnic breakdown of the
			 participating students.
					255.Tribal colleges and
			 universities program
					(a)In
			 generalThe Director shall continue to support a program to award
			 grants on a competitive, merit-reviewed basis to tribal colleges and
			 universities (as defined in section 316 of the Higher Education Act of 1965 (20
			 U.S.C. 1059c)), including institutions described in section 317 of such Act (20
			 U.S.C. 1059d), to enhance the quality of undergraduate STEM education at such
			 institutions and to increase the retention and graduation rates of Native
			 American students pursuing associate’s or baccalaureate degrees in STEM.
					(b)Program
			 componentsGrants awarded under this section shall
			 support—
						(1)activities to
			 improve courses and curriculum in STEM;
						(2)faculty
			 development;
						(3)stipends for
			 undergraduate students participating in research; and
						(4)other activities
			 consistent with subsection (a), as determined by the Director.
						(c)InstrumentationFunding
			 provided under this section may be used for instrumentation.
					256.Cyber-enabled
			 learning for national challengesThe Director shall, in consultation with
			 appropriate Federal agencies, identify ways to use cyber-enabled learning to
			 create an innovative STEM workforce and to help retrain and retain our existing
			 STEM workforce to address national challenges, including national security and
			 competitiveness.
				257.Sense of
			 CongressIt is the sense of
			 Congress that retaining graduate-level talent trained at American universities
			 in Science, Technology, Engineering, and Mathematics (STEM) fields is critical
			 to enhancing the competitiveness of American businesses.
				IIISTEM
			 Education
			301.Coordination of
			 Federal STEM education
				(a)Short
			 titleThis section may be cited as the STEM Education Coordination Act of
			 2010.
				(b)DefinitionIn
			 this section, the term STEM means science, technology,
			 engineering, and mathematics.
				(c)EstablishmentThe Director of the Office of Science and
			 Technology Policy shall establish a committee under the National Science and
			 Technology Council with the responsibility to coordinate Federal programs and
			 activities in support of STEM education, including at the National Science
			 Foundation, the Department of Energy, the National Aeronautics and Space
			 Administration, the National Oceanic and Atmospheric Administration, the
			 Department of Education, and all other Federal agencies that have programs and
			 activities in support of STEM education.
				(d)Responsibilities
			 of the CommitteeThe committee established under subsection (c)
			 shall—
					(1)coordinate the
			 STEM education activities and programs of the Federal agencies;
					(2)develop, implement
			 through the participating agencies, and update once every 5 years a 5-year STEM
			 education strategic plan, which shall—
						(A)specify and
			 prioritize annual and long-term objectives;
						(B)specify the common
			 metrics that will be used to assess progress toward achieving the
			 objectives;
						(C)describe the
			 approaches that will be taken by each participating agency to assess the
			 effectiveness of its STEM education programs and activities;
						(D)with respect to
			 subparagraph (A), describe the role of each agency in supporting programs and
			 activities designed to achieve the objectives;
						(E)describe the approaches that will be taken
			 by each agency to increase the participation of underrepresented minority
			 groups in STEM studies and careers both for programs specifically designed to
			 broaden participation and for all programs in general, including by providing
			 for programs and activities that increase participation by individuals in these
			 groups at all institutions, and by increasing the engagement of Historically
			 Black Colleges and Universities and minority-serving institutions in the STEM
			 education and outreach activities supported by the agencies; and
						(F)describe the approaches that will be taken
			 by each participating agency to conduct outreach designed to promote widespread
			 public understanding of career opportunities in the STEM fields specific to the
			 workforce needs of each agency, including outreach to women, Latinos,
			 African-Americans, Native Americans, and other students from groups
			 underrepresented in STEM;
						(3)establish,
			 periodically update, and maintain an inventory of federally sponsored STEM
			 education programs and activities, including documentation of assessments of
			 the effectiveness of such programs and activities and rates of participation by
			 underrepresented minorities in such programs and activities; and
					(4)establish and maintain a publically
			 accessible online database of all federally sponsored STEM education programs
			 and activities at all levels and for all audiences, including students,
			 teachers, and the general public.
					(e)Responsibilities
			 of OSTPThe Director of the
			 Office of Science and Technology Policy shall encourage and monitor the efforts
			 of the participating agencies to ensure that the strategic plan under
			 subsection (d)(2) is developed and executed effectively and that the objectives
			 of the strategic plan are met.
				(f)ReportThe
			 Director of the Office of Science and Technology Policy shall transmit a report
			 annually to Congress at the time of the President’s budget request describing
			 the plan required under subsection (d)(2). The annual report shall
			 include—
					(1)a
			 description of the STEM education programs and activities for the previous and
			 current fiscal years, and the proposed programs and activities under the
			 President’s budget request, of each participating Federal agency;
					(2)the levels of
			 funding for each participating Federal agency for the programs and activities
			 described under paragraph (1) for the previous fiscal year and under the
			 President’s budget request;
					(3)except for the
			 initial annual report, a description of the progress made in carrying out the
			 implementation plan, including a description of the outcome of any program
			 assessments completed in the previous year, and any changes made to that plan
			 since the previous annual report; and
					(4)a description of how the participating
			 Federal agencies will disseminate information about federally supported
			 resources for STEM education practitioners, including teacher professional
			 development programs, to States and to STEM education practitioners, including
			 to teachers and administrators in high-need schools, as defined in section 200
			 of the Higher Education Act of 1965 (20 U.S.C. 1021).
					302.Advisory
			 committee on STEM education
				(a)In
			 generalThe President shall establish or designate an advisory
			 committee on science, technology, engineering, and mathematics (STEM)
			 education.
				(b)MembershipThe
			 advisory committee established or designated by the President under subsection
			 (a) shall be chaired by at least 2 members of the President’s Council of
			 Advisors on Science and Technology, with the remaining advisory committee
			 membership consisting of non-Federal members who are specially qualified to
			 provide the President with advice and information on STEM education. Membership
			 of the advisory committee, at a minimum, shall include individuals from the
			 following categories of individuals and organizations:
					(1)Elementary school and secondary school
			 administrator associations.
					(2)STEM educator
			 professional associations.
					(3)Organizations that
			 provide informal STEM education activities.
					(4)Institutions of
			 higher education.
					(5)Scientific and
			 engineering professional societies.
					(6)Business and
			 industry associations.
					(7)Foundations that
			 fund STEM education activities.
					(c)ResponsibilitiesThe
			 responsibilities of the advisory committee shall include—
					(1)soliciting input from teachers and
			 administrators in both public and private schools, local educational agencies,
			 States, and other public and private STEM education stakeholder groups for the
			 purpose of informing the Federal agencies that support STEM education programs
			 on the STEM education needs of States and school districts, including the
			 unique needs of schools in rural areas;
					(2)soliciting input
			 from all STEM education stakeholder groups regarding STEM education programs,
			 including STEM education research programs, supported by Federal
			 agencies;
					(3)providing advice to the Federal agencies,
			 including through the interagency committee established under section 301, that
			 support STEM education programs on how their programs can be better aligned
			 with the needs of States and school districts as identified in paragraph (1),
			 consistent with the mission of each agency;
					(4)offering guidance
			 to the President on current STEM education activities, research findings, and
			 best practices, with the purpose of increasing connectivity between public and
			 private STEM education efforts;
					(5)providing advice to Federal agencies on how
			 their STEM technical training and education programs can be better aligned with
			 the workforce needs of States and regions; and
					(6)facilitating improved coordination between
			 federally supported STEM education programs and activities and State level
			 activities, including the efforts of P–16 and P–20 councils in the
			 States.
					(d)DefinitionsFor
			 purposes of this section:
					(1)P–16The term P–16 refers to a
			 system of education that encompasses preschool through undergraduate level
			 education.
					(2)P–20The term P–20 refers to a
			 system of education that encompasses preschool through graduate level
			 education.
					303.STEM education at
			 the Department of Energy
				(a)DefinitionsSection 5002 of the America COMPETES Act
			 (42 U.S.C. 16531) is amended—
					(1)by redesignating
			 paragraphs (2) through (4) as paragraphs (3) through (5), respectively;
			 and
					(2)by inserting after
			 paragraph (1) the following new paragraph:
						
							(2)Energy systems
				science and engineeringThe term energy systems science
				and engineering means—
								(A)nuclear science
				and engineering, including—
									(i)nuclear
				engineering;
									(ii)nuclear
				chemistry;
									(iii)radiochemistry;
				and
									(iv)health
				physics;
									(B)hydrocarbon system
				science and engineering, including—
									(i)petroleum or
				reservoir engineering;
									(ii)environmental
				geoscience;
									(iii)petrophysics;
									(iv)geophysics;
									(v)geochemistry;
									(vi)petroleum
				geology;
									(vii)ocean
				engineering;
									(viii)environmental
				engineering; and
									(ix)carbon capture
				and sequestration science and engineering;
									(C)energy efficiency and renewable energy
				technology systems science and engineering, including with respect to—
									(i)solar technology
				systems;
									(ii)wind technology
				systems;
									(iii)buildings
				technology systems;
									(iv)transportation
				technology systems;
									(v)hydropower
				systems;
									(vi)marine and hydrokinetic technology
				systems;
									(vii)geothermal
				systems; and
									(viii)biomass
				technology systems; and
									(D)energy storage and
				distribution systems science and engineering, including with respect to—
									(i)energy storage;
				and
									(ii)energy
				delivery.
									.
					(b)Science,
			 technology, engineering, and mathematics education programsSubpart B of the Department of Energy
			 Science Education Enhancement Act (42 U.S.C. 7381g et seq.) is amended—
					(1)in section
			 3170—
						(A)by amending
			 paragraph (1) to read as follows:
							
								(1)DirectorThe term Director means the
				Director of STEM Education appointed or designated under section
				3171(c)(1).
								;
						(B)by redesignating
			 paragraph (2) as paragraph (3);
						(C)by inserting after
			 paragraph (1) the following new paragraph:
							
								(2)Energy systems
				science and engineeringThe term energy systems science
				and engineering means—
									(A)nuclear science
				and engineering, including—
										(i)nuclear
				engineering;
										(ii)nuclear
				chemistry;
										(iii)radiochemistry;
				and
										(iv)health
				physics;
										(B)hydrocarbon system
				science and engineering, including—
										(i)petroleum or
				reservoir engineering;
										(ii)environmental
				geoscience;
										(iii)petrophysics;
										(iv)geophysics;
										(v)geochemistry;
										(vi)petroleum
				geology;
										(vii)ocean
				engineering;
										(viii)environmental
				engineering; and
										(ix)carbon capture and sequestration science
				and engineering;
										(C)energy efficiency and renewable energy
				technology systems science and engineering, including with respect to—
										(i)solar technology
				systems;
										(ii)wind technology
				systems;
										(iii)buildings
				technology systems;
										(iv)transportation
				technology systems;
										(v)hydropower
				systems;
										(vi)marine and hydrokinetic technology
				systems;
										(vii)geothermal
				systems; and
										(viii)biomass
				technology systems; and
										(D)energy storage and
				distribution systems science and engineering, including with respect to—
										(i)energy storage;
				and
										(ii)energy
				delivery.
										;
				and
						(D)by adding at the
			 end the following new paragraph:
							
								(4)STEMThe term STEM means science,
				technology, engineering, and
				mathematics.
								;
						(2)by striking
			 chapters 1, 2, 3, 4, and 6;
					(3)by inserting after
			 section 3170 the following new chapter:
						
							1STEM
				Education
								3171.STEM
				Education
									(a)In
				generalThe Secretary of
				Energy shall develop, conduct, support, promote, and coordinate formal and
				informal educational activities that leverage the Department’s unique content
				expertise and facilities to contribute to improving STEM education at all
				levels in the United States, and to enhance awareness and understanding of
				STEM, including energy sciences, in order to create a diverse skilled
				scientific and technical workforce essential to meeting the challenges facing
				the Department and the Nation in the 21st century.
									(b)ProgramsThe
				Secretary shall carry out evidence-based programs designed to increase student
				interest and participation, including by women and underrepresented minority
				students, improve public literacy and support, and improve the teaching and
				learning of energy systems science and engineering and other STEM disciplines
				supported by the Department. Programs authorized under this subsection may
				include—
										(1)informal
				educational programming designed to excite and inspire students and the general
				public about energy systems science and engineering and other STEM disciplines
				supported by the Department, while strengthening their content knowledge in
				these fields;
										(2)teacher training
				and professional development opportunities for pre-service and in-service
				elementary and secondary teachers designed to increase the content knowledge of
				teachers in energy systems science and engineering and other STEM disciplines
				supported by the Department, including through hands-on research
				experiences;
										(3)research
				opportunities for secondary school students, including internships at the
				National Laboratories, that provide secondary school students with hands-on
				research experiences as well as exposure to working scientists;
										(4)research
				opportunities at the National Laboratories for undergraduate and graduate
				students pursuing degrees in energy systems science and engineering and other
				STEM disciplines supported by the Department;
										(5)competitive
				scholarships, fellowships, and traineeships for undergraduate and graduate
				students in energy systems science and engineering and other STEM disciplines
				supported by the Department;
										(6)competitive grants for institutions of
				higher education (as defined under section 101(a) of the Higher Education Act
				of 1965 (20 U.S.C. 1001(a))), including 2-year institutions of higher
				education, to establish or expand degree programs or courses in energy systems
				science and engineering; and
										(7)professional training for energy auditors,
				field technicians, and building contractors, in the areas of building energy
				retrofits and audits or related renewable energy technology
				installations.
										(c)Organization of
				STEM Education Programs
										(1)Director of stem
				educationThe Secretary shall appoint or designate a Director of
				STEM Education, who shall have the principal responsibility to oversee and
				coordinate all programs and activities of the Department in support of STEM
				education, including energy systems science and engineering education, across
				all functions of the Department.
										(2)QualificationsThe
				Director shall be an individual, who by reason of professional background and
				experience, is specially qualified to advise the Secretary on all matters
				pertaining to STEM education, including energy systems science and engineering
				education, at the Department.
										(3)DutiesThe
				Director shall—
											(A)oversee and
				coordinate all programs in support of STEM education, including energy systems
				science and engineering education, across all functions of the
				Department;
											(B)represent the
				Department as the principal interagency liaison for all STEM education
				programs, unless otherwise represented by the Secretary, the Under Secretary
				for Science, or the Under Secretary for Energy;
											(C)prepare the annual budget and advise the
				Under Secretary for Science and the Under Secretary for Energy on all budgetary
				issues for STEM education, including energy systems science and engineering
				education, relative to the programs of the Department;
											(D)establish,
				periodically update, and maintain a publicly accessible online inventory of
				STEM education programs and activities, including energy systems science and
				engineering education programs and activities;
											(E)develop,
				implement, and update the Department of Energy STEM education strategic plan,
				as required by subsection (d);
											(F)increase, to the
				maximum extent practicable, the participation and advancement of women and
				underrepresented minorities at every level of STEM education, including energy
				systems science and engineering education; and
											(G)perform such other matters relating to STEM
				education as are required by the Secretary, the Under Secretary for Science, or
				the Under Secretary for Energy.
											(d)Department of
				energy stem education strategic planThe Director of STEM
				education appointed or designated under subsection (c)(1) shall develop,
				implement, and update once every 3 years a 3-year STEM education strategic plan
				for the Department, which shall—
										(1)identify and prioritize annual and
				long-term STEM education goals and objectives for the Department that are
				aligned with the overall goals of the National Science and Technology Council
				Committee on STEM Education Strategic plan required under section 301(d)(2) of
				the STEM Education Coordination Act of
				2010;
										(2)describe the role
				of each program or activity of the Department in contributing to the goals and
				objectives identified under paragraph (1);
										(3)specify the
				metrics that will be used to assess progress toward achieving those goals and
				objectives; and
										(4)describe the
				approaches that will be taken to assess the effectiveness of each STEM
				education program and activity supported by the Department.
										(e)Outreach to
				students from underrepresented groupsIn carrying out a program
				authorized under this section, the Secretary shall give consideration to the
				goal of promoting the participation of individuals identified in section 33 or
				34 of the Science and Engineering Equal Opportunities Act (42 U.S.C. 1885a or
				1885b).
									(f)Consultation and
				partnership with other agenciesIn carrying out the programs and
				activities authorized under this section, the Secretary shall—
										(1)consult with the
				Secretary of Education and the Director of the National Science Foundation
				regarding activities designed to improve elementary and secondary STEM
				education; and
										(2)consult and
				partner with the Director of the National Science Foundation in carrying out
				programs under this section designed to build capacity in STEM education at the
				undergraduate and graduate level, including by supporting excellent proposals
				in energy systems science and engineering that are submitted for funding to the
				Foundation’s Advanced Technological Education
				Program.
										;
				and
					(4)in section
			 3191—
						(A)in subsection
			 (a)—
							(i)by
			 striking web-based and inserting , through a publicly
			 available website,; and
							(ii)by
			 inserting and project-based learning opportunities after
			 laboratory experiments;
							(B)in subsection
			 (b)(1), by inserting , including energy systems science and
			 engineering after the science of energy; and
						(C)by striking
			 subsection (d).
						(c)Energy applied
			 science talent expansion program for institutions of higher education
					(1)AmendmentStrike
			 sections 5004 and 5005 of the America COMPETES Act (42 U.S.C. 16532 and 16533)
			 and insert the following new section:
						
							5004.Energy applied
				science talent expansion program for institutions of higher education
								(a)PurposesThe
				purposes of this section are—
									(1)to address the
				decline in the number of and resources available to energy systems science and
				engineering programs at institutions of higher education, including community
				colleges; and
									(2)to increase the
				number of graduates with degrees in energy systems science and engineering, an
				area of strategic importance to the economic competitiveness and energy
				security of the United States.
									(b)EstablishmentThe
				Secretary shall award grants, on a competitive, merit-reviewed basis, to
				institutions of higher education to implement or expand the energy systems
				science and engineering educational and technical training capabilities of the
				institution, and to provide merit-based financial support for master’s and
				doctoral level students pursuing courses of study and research in energy
				systems sciences and engineering.
								(c)Use of
				fundsAn institution of higher education that receives a grant
				under this section may use the grant to—
									(1)provide
				traineeships, including stipends and cost of education allowances, to master’s
				and doctoral students;
									(2)develop or expand
				multidisciplinary or interdisciplinary courses or programs;
									(3)recruit and retain
				new faculty;
									(4)develop or improve
				core and specialized course content;
									(5)encourage
				interdisciplinary and multidisciplinary research collaborations;
									(6)support outreach efforts to recruit
				students, including individuals identified in section 33 or 34 of the Science
				and Engineering Equal Opportunities Act (42 U.S.C. 1885a or 1885b); and
									(7)pursue
				opportunities for collaboration with industry and National Laboratories.
									(d)CriteriaCriteria
				for awarding a grant under this section shall be based on—
									(1)the potential to
				attract new students to the program;
									(2)academic rigor;
				and
									(3)the ability to
				offer hands-on education and training opportunities for graduate students in
				the emerging areas of energy systems science and engineering.
									(e)PriorityThe
				Secretary shall give priority to proposals that involve active partnerships
				with a National Laboratory or other energy systems science and engineering
				related entity, as determined by the Secretary.
								(f)Duration and
				amount
									(1)DurationA
				grant under this section may be for up to 3 years in duration.
									(2)AmountAn
				institution of higher education that receives a grant under this section shall
				be eligible for up to $1,000,000 for each year of the grant period.
									(g)Authorization of
				appropriationsThere are authorized to be appropriated to the
				Secretary to carry out this section—
									(1)$30,000,000 for
				fiscal year 2011;
									(2)$32,000,000 for
				fiscal year 2012; and
									(3)$36,000,000 for
				fiscal year
				2013.
									.
					(2)Conforming
			 amendmentThe table of contents for the America COMPETES Act is
			 amended by striking the items relating to sections 5004 and 5005 and inserting
			 the following:
						
							
								Sec. 5004. Energy applied science talent
				expansion program for institutions of higher
				education.
							
							.
					(d)Department of
			 energy early career awards for science, engineering, and mathematics
			 researchersSection 5006 of the America COMPETES Act (42 U.S.C.
			 16534) is amended—
					(1)in subsection (a),
			 by striking Director of the Office and all that follows through
			 shall carry and inserting Secretary shall
			 carry;
					(2)in subsection
			 (b)(1)—
						(A)in subparagraph
			 (A), by inserting per year after $80,000;
			 and
						(B)in subparagraph
			 (B), by striking $125,000 and inserting $175,000 per
			 year;
						(3)in subsection
			 (c)(1), by striking , as determined by the Director;
					(4)in subsections
			 (c)(2), (e), (f), and (g), by striking Director each place it
			 appears and inserting Secretary;
					(5)in subsection (d),
			 by striking merit-reviewed and inserting merit-based,
			 peer reviewed; and
					(6)in subsection
			 (h)—
						(A)by striking
			 , acting through the Director,; and
						(B)by striking
			 $25,000,000 for each of fiscal years 2008 through 2010 and
			 inserting such sums as are necessary.
						(e)Protecting
			 America’s competitive edge (PACE) graduate fellowship programSection 5009 of the America COMPETES Act
			 (42 U.S.C. 16536) is amended—
					(1)in subsection
			 (c)—
						(A)in paragraph (1),
			 by striking involving written and oral interviews, that will result in a
			 wide distribution of awards throughout the United States,; and
						(B)in paragraph
			 (2)(B)(iv), by striking verbal and;
						(2)in subsection
			 (d)(1)(B)(i), by inserting partial or full before
			 graduate tuition; and
					(3)by striking
			 subsection (f).
					(f)RepealSection 3164 of the Department of Energy
			 Science Education Enhancement Act (42 U.S.C. 7381a) is repealed.
				304.Green energy
			 education
				(a)Short
			 titleThis section may be cited as the Green Energy Education Act of
			 2010.
				(b)DefinitionFor
			 the purposes of this section:
					(1)DirectorThe
			 term Director means the Director of the National Science
			 Foundation.
					(2)High performance
			 buildingThe term high performance building has
			 the meaning given that term in section 914(a) of the Energy Policy Act of 2005
			 (42 U.S.C. 16194(a)).
					(c)Graduate
			 training in energy research and development
					(1)FundingIn
			 carrying out research, development, demonstration, and commercial application
			 activities authorized for the Department of Energy, the Secretary may
			 contribute funds to the National Science Foundation for the Integrative
			 Graduate Education and Research Traineeship program to support projects that
			 enable graduate education related to such activities.
					(2)ConsultationThe
			 Director shall consult with the Secretary when preparing solicitations and
			 awarding grants for projects described in paragraph (1).
					(d)Curriculum
			 development for high performance building design
					(1)FundingIn
			 carrying out advanced energy technology research, development, demonstration,
			 and commercial application activities authorized for the Department of Energy
			 related to high performance buildings, the Secretary may contribute funds to
			 curriculum development activities at the National Science Foundation for the
			 purpose of improving undergraduate or graduate interdisciplinary engineering
			 and architecture education related to the design and construction of high
			 performance buildings, including development of curricula, of laboratory
			 activities, of training practicums, or of design projects. A primary goal of
			 curriculum development activities supported under this subsection shall be to
			 improve the ability of engineers, architects, landscape architects, and
			 planners to work together on the incorporation of advanced energy technologies
			 during the design and construction of high performance buildings.
					(2)ConsultationThe
			 Director shall consult with the Secretary when preparing solicitations and
			 awarding grants for projects described in paragraph (1).
					(3)PriorityIn
			 awarding grants with respect to which the Secretary has contributed funds under
			 this subsection, the Director shall give priority to applications from
			 departments, programs, or centers of a school of engineering that are partnered
			 with schools, departments, or programs of design, architecture, landscape
			 architecture, and city, regional, or urban planning.
					305.National
			 Academy of Sciences report on strengthening the capacity of 2-year institutions
			 of higher education to provide STEM opportunitiesNot later than 6 months after the date of
			 enactment of this Act, the Office of Science and Technology Policy shall enter
			 into a contract with the National Academy of Sciences to carry out a study
			 evaluating the role of 2-year institutions of higher education as STEM
			 educators, including in the preparation of students for direct entry into the
			 STEM workforce and in preparation of students for transition into 4-year STEM
			 degree programs, as well as the role of the Federal Government in helping
			 2-year institutions of higher education build their capacity to be effective
			 STEM educators. At a minimum, the report shall include—
				(1)an evaluation of the current capacity of
			 2-year institutions of higher education to be effective STEM educators,
			 including in the preparation of students for direct entry into the STEM
			 workforce and for transition into 4-year STEM degree programs;
				(2)a description of existing challenges to
			 expanding opportunities for 2-year institutions of higher education to provide
			 and enhance STEM learning and provide STEM degrees that prepare students well
			 for direct entry into the STEM workforce or for transition into 4-year degree
			 programs;
				(3)identification and description of Federal
			 programs that have successfully strengthened the capacity of 2-year
			 institutions of higher education to provide and enhance STEM
			 opportunities;
				(4)a recommendation or recommendations
			 regarding how Federal agencies should set priorities for supporting STEM
			 education at 2-year institutions of higher education;
				(5)a recommendation or recommendations
			 regarding ways Federal agencies can provide increased opportunities for 2-year
			 institutions of higher education to participate across their portfolios of STEM
			 education and research programs, including—
					(A)ways to engage 2-year institution of higher
			 education faculty and students with research experiences;
					(B)strategies for improving the curriculum and
			 teaching of developmental mathematics given that many 2-year institutions of
			 higher education provide remediation in mathematics and other STEM coursework;
			 and
					(C)enhancing the
			 basic scientific laboratory infrastructure; and
					(6)a recommendation or recommendations
			 regarding the need for and appropriateness of new Federal programs in support
			 of STEM education at 2-year institutions of higher education.
				306.Sense of
			 Congress on engineering educationIt is the Sense of Congress that—
				(1)in order to
			 maintain our Nation’s competitiveness, we must improve the quality of STEM
			 education in the Nation;
				(2)the incorporation
			 of engineering education at the elementary and secondary levels has the
			 potential to improve student learning and achievement in science and
			 mathematics, and to increase the technological literacy of all students;
				(3)formal and
			 informal educational providers, including K–12 schools, should integrate
			 engineering design principles into their curriculum; and
				(4)exposing
			 elementary and secondary students to engineering education can expand students’
			 understanding of engineering and their awareness of career opportunities in
			 these fields.
				307.Sense of
			 Congress on grant application considerationFor science, technology, engineering, and
			 mathematics (STEM) education programs or activities authorized under this Act
			 or amendments made by this Act, it is the sense of Congress that when more than
			 1 applicant is competing for the same grant and the applications from each
			 applicant are considered equal in merit by the grant-awarding authority, the
			 grant-awarding authority shall give additional consideration to any of the
			 following:
				(1)An applicant that
			 has not previously received funding.
				(2)An applicant that
			 is an institution of higher education in a rural area.
				308.Encouraging
			 Federal scientists and engineers to participate in STEM educationNot later than 6 months after the date of
			 enactment of this Act, the Director of the Office of Science and Technology
			 Policy, in consultation with the Department of Education, shall develop a
			 policy to—
				(1)increase
			 volunteerism in STEM education activities by encouraging scientists and
			 engineers from Federal science agencies conducting nonmilitary scientific
			 research and development, including scientists and engineers of the federally
			 funded research and development centers supported by those agencies, to
			 volunteer in STEM education activities, and by providing administrative support
			 for such scientists and engineers to engage in such volunteerism; and
				(2)support increased
			 communication and partnerships between scientists and engineers from Federal
			 science agencies conducting nonmilitary scientific research and development,
			 including scientists and engineers of the federally funded research and
			 development centers supported by those agencies, and elementary and secondary
			 schools and teachers through volunteerism in STEM education activities.
				IVNational
			 Institute of Standards and Technology
			401.Short
			 titleThis title may be cited
			 as the National Institute of Standards
			 and Technology Authorization Act of 2010.
			402.Authorization
			 of appropriations
				(a)Fiscal year
			 2011
					(1)In
			 generalThere are authorized
			 to be appropriated to the Secretary of Commerce $991,100,000 for the National
			 Institute of Standards and Technology for fiscal year 2011.
					(2)Specific
			 allocationsOf the amount authorized under paragraph (1)—
						(A)$620,000,000 shall be authorized for
			 scientific and technical research and services laboratory activities;
						(B)$125,000,000 shall be authorized for the
			 construction and maintenance of facilities; and
						(C)$246,100,000 shall be authorized for
			 industrial technology services activities, of which—
							(i)$95,000,000 shall be authorized for the
			 Technology Innovation Program under section 28 of the National Institute of
			 Standards and Technology Act (15 U.S.C. 278n);
							(ii)$141,100,000 shall be authorized for the
			 Manufacturing Extension Partnership program under sections 25 and 26 of such
			 Act (15 U.S.C. 278k and 278l); and
							(iii)$10,000,000
			 shall be authorized for the Malcolm Baldrige National Quality Award program
			 under section 17 of the Stevenson-Wydler Technology Innovation Act of 1980 (15
			 U.S.C. 3711a).
							(b)Fiscal year
			 2012
					(1)In
			 generalThere are authorized
			 to be appropriated to the Secretary of Commerce $992,400,000 for the National
			 Institute of Standards and Technology for fiscal year 2012.
					(2)Specific
			 allocationsOf the amount authorized under paragraph (1)—
						(A)$657,200,000 shall be authorized for
			 scientific and technical research and services laboratory activities;
						(B)$85,000,000 shall be authorized for the
			 construction and maintenance of facilities; and
						(C)$250,200,000 shall be authorized for
			 industrial technology services activities, of which—
							(i)$89,000,000 shall be authorized for the
			 Technology Innovation Program under section 28 of the National Institute of
			 Standards and Technology Act (15 U.S.C. 278n);
							(ii)$150,900,000 shall be authorized for the
			 Manufacturing Extension Partnership program under sections 25 and 26 of such
			 Act (15 U.S.C. 278k and 278l); and
							(iii)$10,300,000 shall be authorized for the
			 Malcolm Baldrige National Quality Award program under section 17 of the
			 Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3711a).
							(c)Fiscal year
			 2013
					(1)In
			 generalThere are authorized
			 to be appropriated to the Secretary of Commerce $1,079,809,000 for the National
			 Institute of Standards and Technology for fiscal year 2013.
					(2)Specific
			 allocationsOf the amount authorized under paragraph (1)—
						(A)$696,700,000 shall be authorized for
			 scientific and technical research and services laboratory activities;
						(B)$122,000,000 shall be authorized for the
			 construction and maintenance of facilities; and
						(C)$261,109,000 shall be authorized for
			 industrial technology services activities, of which—
							(i)$89,000,000 shall be authorized for the
			 Technology Innovation Program under section 28 of the National Institute of
			 Standards and Technology Act (15 U.S.C. 278n);
							(ii)$161,500,000 shall be authorized for the
			 Manufacturing Extension Partnership program under sections 25 and 26 of such
			 Act (15 U.S.C. 278k and 278l); and
							(iii)$10,609,000 shall be authorized for the
			 Malcolm Baldrige National Quality Award program under section 17 of the
			 Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3711a).
							403.Under Secretary
			 of Commerce for Standards and Technology
				(a)EstablishmentSection 4 of the National Institute of
			 Standards and Technology Act is amended to read as follows:
					
						4.Under Secretary
				of Commerce for Standards and Technology
							(a)EstablishmentThere
				shall be in the Department of Commerce an Under Secretary of Commerce for
				Standards and Technology (in this section referred to as the Under
				Secretary).
							(b)AppointmentThe Under Secretary shall be appointed by
				the President by and with the advice and consent of the Senate.
							(c)CompensationThe
				Under Secretary shall be compensated at the rate in effect for level III of the
				Executive Schedule under section 5314 of title 5, United States Code.
							(d)DutiesThe
				Under Secretary shall serve as the Director of the Institute and shall perform
				such duties as required of the Director by the Secretary under this Act or by
				law.
							(e)ApplicabilityThe individual serving as the Director of
				the Institute on the date of enactment of the National Institute of Standards and Technology
				Authorization Act of 2010 shall also serve as the Under Secretary
				until such time as a successor is appointed under subsection
				(b).
							.
				(b)Conforming
			 amendments
					(1)Title 5, United
			 States Code
						(A)Level
			 IIISection 5314 of title 5, United States Code, is amended by
			 inserting before the item Associate Attorney General the
			 following:
							
									Under Secretary of Commerce for Standards and
				  Technology, who also serves as Director of the National Institute of Standards
				  and
				  Technology.
								.
						(B)Level
			 IVSection 5315 of title 5, United States Code, is amended by
			 striking Director, National Institute of Standards and Technology,
			 Department of Commerce..
						(2)National
			 Institute of Standards and Technology ActSection 5 of the
			 National Institute of Standards and Technology Act (15 U.S.C. 274) is amended
			 by striking the first, fifth, and sixth sentences.
					404.Reorganization
			 of NIST laboratories
				(a)OrganizationThe Director shall reorganize the
			 scientific and technical research and services laboratory program into the
			 following operational units:
					(1)The Physical Measurement Laboratory, whose
			 mission is to realize and disseminate the national standards for length, mass,
			 time and frequency, electricity, temperature, force, and radiation by
			 activities including fundamental research in measurement science, the provision
			 of measurement services and standards, and the provision of testing facilities
			 resources for use by the Federal Government.
					(2)The Information Technology Laboratory,
			 whose mission is to develop and disseminate standards, measurements, and
			 testing capabilities for interoperability, security, usability, and reliability
			 of information technologies, including cyber security standards and guidelines
			 for Federal agencies, United States industry, and the public, through
			 fundamental and applied research in computer science, mathematics, and
			 statistics.
					(3)The Engineering Laboratory, whose mission
			 is to develop and disseminate advanced manufacturing and construction
			 technologies to the United States manufacturing and construction industries
			 through activities including measurement science research, performance metrics,
			 tools for engineering applications, and promotion of standards adoption.
					(4)The Material Measurement Laboratory, whose
			 mission is to serve as the national reference laboratory in biological,
			 chemical, and material sciences and engineering through activities including
			 fundamental research in the composition, structure, and properties of
			 biological and environmental materials and processes, the development of
			 certified reference materials and critically evaluated data, and other programs
			 to assure measurement quality in materials and biotechnology fields.
					(5)The Center for Nanoscale Science and
			 Technology, a national shared-use facility for nanoscale fabrication and
			 measurement, whose mission is to develop innovative nanoscale measurement and
			 fabrication capabilities to support researchers from industry, institutions of
			 higher education, the National Institute of Standards and Technology, and other
			 Federal agencies in nanoscale technology from discovery to production.
					(6)The NIST Center for Neutron Research, a
			 national user facility, whose mission is to provide neutron-based measurement
			 capabilities to researchers from industry, institutions of higher education,
			 the National Institute of Standards and Technology, and other Federal agencies
			 in support of materials research, nondestructive evaluation, neutron imaging,
			 chemical analysis, neutron standards, dosimetry, and radiation
			 metrology.
					(b)Additional
			 dutiesThe Director may
			 assign additional duties to the operational units listed in subsection (a) that
			 are consistent with the missions of such units.
				(c)Revision
					(1)In
			 generalSubsequent to the reorganization required under
			 subsection (a), the Director may revise
			 the organization of the scientific and technical research and services
			 laboratory program.
					(2)Report to
			 CongressAny revision to the organization of such program under
			 paragraph (1) shall be submitted in a
			 report to the Committee on Science and Technology of the House of
			 Representatives and the Committee on Commerce, Science, and Transportation of
			 the Senate at least 60 days before the effective date of such revision.
					405.Federal
			 Government standards and conformity assessment coordination
				(a)CoordinationSection 2(b) of the National Institute of
			 Standards and Technology Act (15 U.S.C. 272(b)) is amended—
					(1)in paragraph (12),
			 by striking and after the semicolon;
					(2)in paragraph (13),
			 by striking the period at the end and inserting a semicolon; and
					(3)by adding after
			 paragraph (13) the following:
						
							(14)to promote collaboration among Federal
				departments and agencies and private sector stakeholders in the development and
				implementation of standards and conformity assessment frameworks to address
				specific Federal Government policy goals; and
							(15)to convene
				Federal departments and agencies, as appropriate, to—
								(A)coordinate and
				determine Federal Government positions on specific policy issues related to the
				development of international technical standards and conformity
				assessment-related activities; and
								(B)coordinate Federal
				department and agency engagement in the development of international technical
				standards and conformity assessment-related
				activities.
								.
					(b)ReportThe Director, in consultation with
			 appropriate Federal agencies, shall submit a report annually to Congress
			 addressing the Federal Government’s technical standards and conformity
			 assessment-related activities. The report shall identify—
					(1)current and
			 anticipated international standards and conformity assessment-related issues
			 that have the potential to impact the competitiveness and innovation
			 capabilities of the United States;
					(2)any action being
			 taken by the Federal Government to address these issues and the Federal agency
			 taking that action; and
					(3)any action that
			 the Director is taking or will take to ensure effective Federal Government
			 engagement on technical standards and conformity assessment-related issues, as
			 appropriate, where the Federal Government is not effectively engaged.
					406.Manufacturing
			 extension partnership
				(a)Community
			 college supportSection 25(a) of the National Institute of
			 Standards and Technology Act (15 U.S.C. 278k(a)) is amended—
					(1)in paragraph (4),
			 by striking and after the semicolon;
					(2)in paragraph (5),
			 by striking the period at the end and inserting ; and;
			 and
					(3)by adding after
			 paragraph (5) the following:
						
							(6)providing to
				community colleges information about the job skills needed in small- and
				medium-sized manufacturing businesses in the regions they
				serve.
							.
					(b)Innovative
			 services initiativeSection
			 25 of such Act (15 U.S.C. 278k) is amended by adding at the end the
			 following:
					
						(g)Innovative
				services initiative
							(1)EstablishmentThe
				Director may establish, within the Centers program under this section, an
				innovative services initiative to assist small- and medium-sized manufacturers
				in—
								(A)reducing their
				energy usage and environmental waste to improve profitability; and
								(B)accelerating the
				domestic commercialization of new product technologies, including components
				for renewable energy systems.
								(2)Market
				demandThe Director may not undertake any activity to accelerate
				the domestic commercialization of a new product technology under this
				subsection unless an analysis of market demand for the new product technology
				has been
				conducted.
							.
				(c)ReportsSection
			 25 of such Act (15 U.S.C. 278k) is further amended by adding after subsection
			 (g), as added by
			 subsection (b), the following:
					
						(h)Reports
							(1)In
				generalIn submitting the 3-year programmatic
				planning document and annual updates under section 23, the Director shall
				include an assessment of the Director’s governance of the program established
				under this section.
							(2)CriteriaIn
				conducting such assessment, the Director shall use the criteria established
				pursuant to the Malcolm Baldrige National Quality Award under section
				17(d)(1)(C) of the Stevenson-Wydler Technology Innovation Act of 1980 (15
				U.S.C.
				3711a(d)(1)(C)).
							.
				(d)Hollings
			 Manufacturing Extension Partnership Program Cost-SharingSection 25(c) of such Act (15 U.S.C.
			 278k(c)) is amended by adding at the end the following:
					
						(7)Notwithstanding paragraphs (1), (3), and
				(5), for fiscal year 2011 through fiscal year 2013, the Secretary may not
				provide to a Center more than 50 percent of the costs incurred by such Center
				and may not require that a Center’s cost share exceed 50 percent.
						(8)Not later than 2
				years after the date of enactment of the National Institute of Standards and
				Technology Authorization Act of 2010, the Secretary shall submit to Congress a
				report on the cost share requirements under the program. The report
				shall—
							(A)discuss various
				cost share structures, including the cost share structure in place prior to
				such date of enactment and the cost share structure in place under paragraph
				(7), and the effect of such cost share structures on individual Centers and the
				overall program; and
							(B)include a
				recommendation for how best to structure the cost share requirement after
				fiscal year 2013 to provide for the long-term sustainability of the
				program.
							.
				(e)Advisory
			 BoardSection 25(e)(4) of such Act (15 U.S.C. 278k(e)(4)) is
			 amended to read as follows:
					
						(4)Federal Advisory
				Committee Act applicability
							(A)In
				generalIn discharging its
				duties under this subsection, the MEP Advisory Board shall function solely in
				an advisory capacity, in accordance with the Federal Advisory Committee
				Act.
							(B)ExceptionSection 14 of the Federal Advisory
				Committee Act shall not apply to the MEP Advisory
				Board.
							.
				(f)DefinitionsSection
			 25 of such Act (15 U.S.C. 278k) is further amended by adding after subsection
			 (h), as added by
			 subsection (c), the following:
					
						(i)DefinitionIn
				this section, the term community college means an institution of
				higher education (as defined under section 101(a) of the Higher Education Act
				of 1965 (20 U.S.C. 1001(a))) at which the highest degree that is predominately
				awarded to students is an associate’s
				degree.
						.
				(g)Evaluation of
			 obstacles unique to small manufacturersSection 25 of such Act (15 U.S.C. 278k) is
			 further amended by adding after subsection (i), as added by subsection (f), the
			 following:
					
						(j)Evaluation of
				obstacles unique to small manufacturersThe Director shall—
							(1)evaluate obstacles
				that are unique to small manufacturers that prevent such manufacturers from
				effectively competing in the global market;
							(2)implement a
				comprehensive plan to train the Centers to address such obstacles; and
							(3)facilitate
				improved communication between the Centers to assist such manufacturers in
				implementing appropriate, targeted solutions to such
				obstacles.
							.
				407.Emergency
			 communication and tracking technologies research initiative
				(a)EstablishmentThe Director shall establish a research
			 initiative to support the development of emergency communication and tracking
			 technologies for use in locating trapped individuals in confined spaces, such
			 as underground mines, and other shielded environments, such as high-rise
			 buildings or collapsed structures, where conventional radio communication is
			 limited.
				(b)ActivitiesIn order to carry out this section, the
			 Director shall work with the private sector and appropriate Federal agencies
			 to—
					(1)perform a needs
			 assessment to identify and evaluate the measurement, technical standards, and
			 conformity assessment needs required to improve the operation and reliability
			 of such emergency communication and tracking technologies;
					(2)support the
			 development of technical standards and conformance architecture to improve the
			 operation and reliability of such emergency communication and tracking
			 technologies; and
					(3)incorporate and build upon existing reports
			 and studies on improving emergency communications.
					(c)ReportNot later than 18 months after the date of
			 enactment of this Act, the Director shall submit to Congress and make publicly
			 available a report describing the assessment performed under subsection (b)(1)
			 and making recommendations about research priorities to address gaps in the
			 measurement, technical standards, and conformity assessment needs identified by
			 such assessment.
				408.TIP Advisory
			 BoardSection 28(k)(4) of the
			 National Institute of Standards and Technology Act (15 U.S.C. 278n(k)(4)) is
			 amended to read as follows:
				
					(4)Federal Advisory
				Committee Act Applicability
						(A)In
				generalIn discharging its
				duties under this subsection, the TIP Advisory Board shall function solely in
				an advisory capacity, in accordance with the Federal Advisory Committee
				Act.
						(B)ExceptionSection 14 of the Federal Advisory
				Committee Act shall not apply to the TIP Advisory
				Board.
						.
			409.Underrepresented
			 minorities
				(a)Research
			 FellowshipsSection 18 of the
			 National Institute of Standards and Technology Act (15 U.S.C. 278g–1) is
			 amended by adding at the end the following:
					
						(c)Underrepresented
				minoritiesIn evaluating
				applications for fellowships under this section, the Director shall give
				consideration to the goal of promoting the participation of underrepresented
				minorities in research areas supported by the
				Institute.
						.
				(b)Postdoctoral
			 fellowship programSection 19 of such Act (15 U.S.C. 278g–2) is
			 amended by adding at the end the following: In evaluating applications
			 for fellowships under this section, the Director shall give consideration to
			 the goal of promoting the participation of underrepresented minorities in
			 research areas supported by the Institute..
				(c)Teacher
			 developmentSection 19A(c) of such Act (15 U.S.C. 278g–2a(c)) is
			 amended by adding at the end the following: The Director shall give
			 special consideration to an application from a teacher from a high-need school,
			 as defined in section 200 of the Higher Education Act of 1965 (20 U.S.C.
			 1021)..
				410.Cyber security
			 standards and guidelinesCyber
			 security standards and guidelines developed by the National Institute of
			 Standards and Technology for use by United States industry and the public shall
			 be voluntary.
			411.Disaster
			 resilient buildings and infrastructure
				(a)EstablishmentThe Director shall carry out a disaster
			 resilient buildings and infrastructure program.
				(b)Real-Scale
			 structuresAs part of the program, the Director shall—
					(1)develop the
			 capability to test real-scale structures under realistic fire and structural
			 loading conditions; and
					(2)assist in the validation of predictive
			 models by developing a database on the performance of large-scale structures
			 under realistic fire and structural loading conditions.
					(c)DatabaseAs
			 part of the program, the Director shall develop a database on the performance
			 of the built environment during natural and man-made hazard events.
				412.DefinitionsIn this title:
				(1)DirectorThe
			 term Director means the Director of the National Institute of
			 Standards and Technology.
				(2)Federal
			 agencyThe term
			 Federal agency has the meaning given such term in section 4 of
			 the Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3703).
				413.Report on the
			 use of modeling and simulation
				(a)In
			 generalWithin 1 year after
			 the date of enactment of this Act, the Director shall submit a report to
			 Congress examining the use of high-performance computational modeling and
			 simulation by small- and medium-sized manufacturers.
				(b)Specific
			 requirementsSuch report shall include the following:
					(1)An assessment of
			 the current utilization of high-performance computational modeling and
			 simulation by small- and medium-sized manufacturers.
					(2)An examination of
			 any barriers or challenges to the use of high-performance computational
			 modeling and simulation by small- and medium-sized manufacturers,
			 including—
						(A)access to
			 high-performance computing facilities and resources;
						(B)the availability
			 of software and other applications tailored to meet the needs of such
			 manufacturers;
						(C)appropriate
			 expertise and training; and
						(D)the availability
			 of tools and other methods to understand and manage the costs and risks
			 associated with transitioning to the use of computational modeling and
			 simulation.
						(3)Recommendations
			 for addressing any barriers or challenges identified in paragraph (2) and, if
			 appropriate, suggestions for action that the Federal Government may take to
			 foster the development and utilization of high-performance computing resources
			 by small- and medium-sized manufacturers.
					(c)ConsultationIn carrying out this section, the Director
			 shall consult with the Office of Science and Technology Policy and with other
			 relevant Federal agencies.
				414.Green
			 manufacturing and constructionThe Director shall carry out a green
			 manufacturing and construction initiative to—
				(1)develop accurate
			 sustainability metrics and practices for use in manufacturing;
				(2)advance the
			 development of standards and the creation of an information infrastructure to
			 communicate sustainability information about suppliers; and
				(3)improve energy
			 performance, service life, and indoor air quality of new and retrofitted
			 buildings through validated measurement data.
				415.Nanomaterial
			 initiativeThe Director shall
			 carry out a nanomaterial research initiative to—
				(1)develop reference materials for
			 nanomaterials and derived products to be used in benchmarking toxicity,
			 calibrating instruments, and facilitating laboratory comparisons;
				(2)assist in the
			 development of international documentary standards relating to
			 nanomaterials;
				(3)develop
			 instruments and measurement methods to determine the physical and chemical
			 properties of nanomaterials; and
				(4)gather and develop
			 data to support the correlation of physical and chemical properties of
			 nanomaterials to any environmental, safety, or other risks.
				416.Manufacturing
			 research
				(a)In
			 generalThe Director shall
			 carry out a program to support transformational manufacturing research.
				(b)ActivitiesAs
			 part of such program, the Director shall—
					(1)develop and disseminate measurement tools
			 and capabilities for new additive manufacturing and robotics technologies and
			 methods;
					(2)establish new
			 techniques and methods to efficiently generate and assemble products
			 integrating nanoscale materials and devices; and
					(3)carry out other
			 research with significant transformational potential for manufacturing.
					VInnovation
			501.Office of Innovation
			 and EntrepreneurshipThe
			 Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3701 et seq.) is
			 amended by adding at the end the following new section:
				
					24.Office of
				Innovation and Entrepreneurship
						(a)In
				generalThe Secretary shall
				establish an Office of Innovation and Entrepreneurship to foster innovation and
				the commercialization of new technologies, products, processes, and services
				with the goal of promoting productivity and economic growth in the United
				States.
						(b)DutiesThe Office of Innovation and
				Entrepreneurship shall be responsible for—
							(1)developing
				policies to accelerate innovation and advance the commercialization of research
				and development, including federally funded research and development;
							(2)identifying
				existing barriers to innovation and commercialization, including access to
				capital and other resources, and ways to overcome those barriers;
							(3)providing access
				to relevant data, research, and technical assistance on innovation and
				commercialization;
							(4)strengthening collaboration on and
				coordination of policies relating to innovation and commercialization,
				including those focused on the needs of small businesses and rural communities,
				within the Department of Commerce and between the Department of Commerce and
				other Federal agencies, as appropriate; and
							(5)any other duties
				as determined by the Secretary.
							(c)Advisory
				CommitteeThe Secretary shall establish an Advisory Council on
				Innovation and Entrepreneurship to provide advice to the Secretary on carrying
				out
				subsection
				(b).
						.
			502.Federal loan
			 guarantees for innovative technologies in manufacturingThe Stevenson-Wydler Technology Innovation
			 Act of 1980 (15 U.S.C. 3701 et seq.) is further amended by adding after section
			 24, as added by section 501 of this title, the following new section:
				
					25.Federal loan
				guarantees for innovative technologies in manufacturing
						(a)EstablishmentThe Secretary shall establish a program to
				provide loan guarantees for obligations to small- or medium-sized manufacturers
				for the use or production of innovative technologies.
						(b)Eligible
				projectsA loan guarantee may
				be made under such program only for a project that reequips, expands, or
				establishes a manufacturing facility in the United States to—
							(1)use an innovative
				technology or an innovative process in manufacturing; or
							(2)manufacture an
				innovative technology product or an integral component of such product.
							(c)Eligible
				borrowerA loan guarantee may be made under such program only for
				a borrower who is a small- or medium-sized manufacturer, as determined by the
				Secretary under the criteria established pursuant to
				subsection (m).
						(d)Limitation on
				amountA loan guarantee shall not exceed an amount equal to 80
				percent of the obligation, as estimated at the time at which the loan guarantee
				is issued.
						(e)Limitations on
				loan guaranteeNo loan
				guarantee shall be made unless the Secretary determines that—
							(1)there is a
				reasonable prospect of repayment of the principal and interest on the
				obligation by the borrower;
							(2)the amount of the
				obligation (when combined with amounts available to the borrower from other
				sources) is sufficient to carry out the project;
							(3)the obligation is
				not subordinate to other financing;
							(4)the obligation
				bears interest at a rate that does not exceed a level that the Secretary
				determines appropriate, taking into account the prevailing rate of interest in
				the private sector for similar loans and risks; and
							(5)the term of an
				obligation requires full repayment over a period not to exceed the lesser
				of—
								(A)30 years;
				or
								(B)90 percent of the
				projected useful life, as determined by the Secretary, of the physical asset to
				be financed by the obligation.
								(f)Defaults
							(1)Payment by
				Secretary
								(A)In
				generalIf a borrower defaults (as defined in regulations
				promulgated by the Secretary and specified in the loan guarantee) on the
				obligation, the holder of the loan guarantee shall have the right to demand
				payment of the unpaid amount from the Secretary.
								(B)Payment
				requiredWithin such period as may be specified in the loan
				guarantee or related agreements, the Secretary shall pay to the holder of the
				loan guarantee the unpaid interest on and unpaid principal of the obligation as
				to which the borrower has defaulted, unless the Secretary finds that there was
				no default by the borrower in the payment of interest or principal or that the
				default has been remedied.
								(C)ForbearanceNothing
				in this subsection precludes any forbearance by the holder of the obligation
				for the benefit of the borrower which may be agreed upon by the parties to the
				obligation and approved by the Secretary.
								(2)Subrogation
								(A)In
				generalIf the Secretary
				makes a payment under paragraph (1), the Secretary shall be subrogated to the
				rights, as specified in the loan guarantee, of the recipient of the payment or
				related agreements including, if appropriate, the authority (notwithstanding
				any other provision of law) to—
									(i)complete,
				maintain, operate, lease, or otherwise dispose of any property acquired
				pursuant to such loan guarantee or related agreement; or
									(ii)permit the
				borrower, pursuant to an agreement with the Secretary, to continue to pursue
				the purposes of the project if the Secretary determines that such an agreement
				is in the public interest.
									(B)Superiority of
				rightsThe rights of the Secretary, with respect to any property
				acquired pursuant to a loan guarantee or related agreements, shall be superior
				to the rights of any other person with respect to the property.
								(3)NotificationIf the borrower defaults on an obligation,
				the Secretary shall notify the Attorney General of the default.
							(g)Payment of
				principal and interest by SecretaryWith respect to any
				obligation guaranteed under this section, the Secretary may enter into a
				contract to pay, and pay, holders of the obligation for and on behalf of the
				borrower from funds appropriated for that purpose the principal and interest
				payments that become due and payable on the unpaid balance of the obligation if
				the Secretary finds that—
							(1)(A)the borrower is unable
				to make the payments and is not in default;
								(B)it is in the public interest to permit
				the borrower to continue to pursue the project; and
								(C)the probable net benefit to the
				Federal Government in paying the principal and interest will be greater than
				that which would result in the event of a default;
								(2)the amount of the
				payment that the Secretary is authorized to pay shall be no greater than the
				amount of principal and interest that the borrower is obligated to pay under
				the obligation being guaranteed; and
							(3)the borrower
				agrees to reimburse the Secretary for the payment (including interest) on terms
				and conditions that are satisfactory to the Secretary.
							(h)Terms and
				conditionsA loan guarantee under this section shall include such
				detailed terms and conditions as the Secretary determines appropriate
				to—
							(1)protect the
				interests of the United States in the case of default; and
							(2)have available all
				the patents and technology necessary for any person selected, including the
				Secretary, to complete and operate the project.
							(i)ConsultationIn establishing the terms and conditions of
				a loan guarantee under this section, the Secretary shall consult with the
				Secretary of the Treasury.
						(j)Fees
							(1)In
				generalThe Secretary shall charge and collect fees for loan
				guarantees in amounts the Secretary determines are sufficient to cover
				applicable administrative expenses.
							(2)AvailabilityFees
				collected under this subsection shall—
								(A)be deposited by
				the Secretary into the Treasury of the United States; and
								(B)remain available
				until expended, subject to such other conditions as are contained in annual
				appropriations Acts.
								(3)LimitationIn charging and collecting fees under
				paragraph (1), the Secretary shall take into consideration the amount of the
				obligation.
							(k)Records
							(1)In
				generalWith respect to a loan guarantee under this section, the
				borrower, the lender, and any other appropriate party shall keep such records
				and other pertinent documents as the Secretary shall prescribe by regulation,
				including such records as the Secretary may require to facilitate an effective
				audit.
							(2)AccessThe
				Secretary and the Comptroller General of the United States, or their duly
				authorized representatives, shall have access to records and other pertinent
				documents for the purpose of conducting an audit.
							(l)Full faith and
				creditThe full faith and credit of the United States is pledged
				to the payment of all loan guarantees issued under this section with respect to
				principal and interest.
						(m)RegulationsThe
				Secretary shall issue final regulations before making any loan guarantees under
				the program. Such regulations shall include—
							(1)criteria that the Secretary shall use to
				determine eligibility for loan guarantees under this section, including—
								(A)whether a borrower
				is a small- or medium-sized manufacturer; and
								(B)whether a borrower
				demonstrates that a market exists for the innovative technology product, or the
				integral component of such product, to be manufactured, as evidenced by written
				statements of interest from potential purchasers;
								(2)criteria that the Secretary shall use to
				determine the amount of any fees charged under subsection (j), including
				criteria related to the amount of the obligation;
							(3)policies and
				procedures for selecting and monitoring lenders and loan performance;
				and
							(4)any other
				policies, procedures, or information necessary to implement this
				section.
							(n)Audit
							(1)Annual
				independent auditsThe Secretary shall enter into an arrangement
				with an independent auditor for annual evaluations of the program under this
				section.
							(2)Comptroller
				General reviewThe Comptroller General shall conduct a biennial
				review of the Secretary’s execution of the program under this section.
							(3)ReportThe
				results of the independent audit under
				paragraph (1) and the Comptroller
				General’s review under
				paragraph (2) shall be provided directly
				to the Committee on Science and Technology of the House of Representatives and
				the Committee on Commerce, Science, and Transportation of the Senate.
							(o)Report to
				CongressConcurrent with the submission to Congress of the
				President’s annual budget request in each year after the date of enactment of
				this section, the Secretary shall transmit to the Committee on Science and
				Technology of the House of Representatives and the Committee on Commerce,
				Science, and Transportation of the Senate a report containing a summary of all
				activities carried out under this section.
						(p)Coordination and
				nonduplicationTo the maximum extent practicable, the Secretary
				shall ensure that the activities carried out under this section are coordinated
				with, and do not duplicate the efforts of, other loan guarantee programs within
				the Federal Government.
						(q)MEP
				CentersThe Secretary may use
				centers established under section 25 of the National Institute of Standards and
				Technology Act (15 U.S.C. 278k) to provide information about the program
				established under this section and to conduct outreach to potential borrowers,
				as appropriate.
						(r)Minimizing
				riskThe Secretary shall
				promulgate regulations and policies to carry out this section in accordance
				with Office of Management and Budget Circular No. A–129, entitled
				Policies for Federal Credit Programs and Non-Tax Receivables, as
				in effect on the date of enactment of this section.
						(s)Sense of
				CongressIt is the sense of
				Congress that no loan guarantee shall be made under this section unless the
				borrower agrees to use a federally-approved electronic employment eligibility
				verification system to verify the employment eligibility of—
							(1)all persons hired
				during the contract term by the borrower to perform employment duties within
				the United States; and
							(2)all persons
				assigned by the borrower to perform work within the United States on the
				project.
							(t)DefinitionsIn
				this section:
							(1)CostThe
				term cost has the meaning given such term under section 502 of
				the Federal Credit Reform Act of 1990 (2 U.S.C. 661a).
							(2)Innovative
				processThe term innovative process means a
				process that is significantly improved as compared to the process in general
				use in the commercial marketplace in the United States at the time the loan
				guarantee is issued.
							(3)Innovative
				technologyThe term innovative technology means a
				technology that is significantly improved as compared to the technology in
				general use in the commercial marketplace in the United States at the time the
				loan guarantee is issued.
							(4)Loan
				guaranteeThe term loan guarantee has the meaning
				given such term in section 502 of the Federal Credit Reform Act of 1990 (2
				U.S.C. 661a). The term includes a loan guarantee commitment (as defined in
				section 502 of such Act (2 U.S.C. 661a)).
							(5)ObligationThe
				term obligation means the loan or other debt obligation that is
				guaranteed under this section.
							(6)ProgramThe
				term program means the loan guarantee program established in
				subsection (a).
							(u)Authorization of
				appropriations
							(1)Cost of loan
				guaranteesThere are
				authorized to be appropriated $100,000,000 for each of fiscal years 2011
				through 2013 to provide the cost of loan guarantees under this section.
							(2)Principal and
				interestThere are authorized to be appropriated such sums as are
				necessary to carry out
				subsection
				(g).
							.
			503.Regional innovation
			 programThe Stevenson-Wydler
			 Technology Innovation Act of 1980 (15 U.S.C. 3701 et seq.) is further amended
			 by adding after section 25, as added by section 502 of this title, the
			 following new section:
				
					26.Regional
				innovation program
						(a)EstablishmentThe Secretary shall establish a regional
				innovation program to encourage and support the development of regional
				innovation strategies, including regional innovation clusters.
						(b)Regional
				innovation cluster grants
							(1)In
				generalAs part of the
				program established under subsection (a), the Secretary may award grants on a
				competitive basis to eligible recipients for activities relating to the
				formation and development of regional innovation clusters.
							(2)Permissible
				activitiesGrants awarded under this subsection may be used for
				activities determined appropriate by the Secretary, including the
				following:
								(A)Feasibility studies.
								(B)Planning
				activities.
								(C)Technical
				assistance.
								(D)Developing or
				strengthening communication and collaboration between and among participants of
				a regional innovation cluster.
								(E)Attracting
				additional participants to a regional innovation cluster.
								(F)Facilitating market development of products
				and services developed by a regional innovation cluster, including through
				demonstration, deployment, technology transfer, and commercialization
				activities.
								(G)Developing
				relationships between a regional innovation cluster and entities or clusters in
				other regions.
								(H)Interacting with the public and State and
				local governments to meet the goals of the cluster.
								(3)Eligible
				recipientFor purposes of this subsection, the term
				eligible recipient means any of the following:
								(A)A State.
								(B)An Indian
				tribe.
								(C)A city or other
				political subdivision of a State.
								(D)An entity that—
									(i)is
				a nonprofit organization, an institution of higher education, a public-private
				partnership, a science park, a Federal laboratory, or an economic development
				organization or similar entity; and
									(ii)has an
				application that is supported by a State or a political subdivision of a
				State.
									(E)A consortium of
				any of the entities listed in subparagraphs (A) through (D).
								(4)Application
								(A)In
				generalAn eligible recipient
				shall submit an application to the Secretary at such time, in such manner, and
				containing such information and assurances as the Secretary may require.
								(B)ComponentsThe
				application shall include, at a minimum, a description of the regional
				innovation cluster supported by the proposed activity, including a description
				of the following:
									(i)Whether the
				regional innovation cluster is supported by the private sector, State and local
				governments, and other relevant stakeholders.
									(ii)How the existing participants in the
				regional innovation cluster will encourage and solicit participation by all
				types of entities that might benefit from participation, including newly formed
				entities and those rival to existing participants.
									(iii)The extent to
				which the regional innovation cluster is likely to stimulate innovation and
				have a positive impact on regional economic growth and development.
									(iv)Whether the
				participants in the regional innovation cluster have access to, or contribute
				to, a well-trained workforce.
									(v)Whether the
				participants in the regional innovation cluster are capable of attracting
				additional funds from non-Federal sources.
									(vi)The likelihood
				that the participants in the regional innovation cluster will be able to
				sustain activities once grant funds under this subsection have been
				expended.
									(5)Special
				considerationThe Secretary shall give special consideration
				to—
								(A)applications from
				regions that contain communities negatively impacted by trade; and
								(B)an eligible recipient who agrees to
				collaborate with local workforce investment area boards.
								(6)Cost
				shareThe Secretary may not provide more than 50 percent of the
				total cost of any activity funded under this subsection.
							(7)Use and
				application of research and information programTo the maximum extent practicable, the
				Secretary shall ensure that activities funded under this subsection use and
				apply any relevant research, best practices, and metrics developed under the
				program established in subsection (c).
							(c)Regional
				Innovation Research and Information Program
							(1)In
				generalAs part of the
				program established under subsection (a), the Secretary shall establish a
				regional innovation research and information program to—
								(A)gather, analyze,
				and disseminate information on best practices for regional innovation
				strategies (including regional innovation clusters), including information
				relating to how innovation, productivity, and economic development can be
				maximized through such strategies;
								(B)provide technical
				assistance, including through the development of technical assistance guides,
				for the development and implementation of regional innovation strategies
				(including regional innovation clusters);
								(C)support the development of relevant metrics
				and measurement standards to evaluate regional innovation strategies (including
				regional innovation clusters), including the extent to which such strategies
				stimulate innovation, productivity, and economic development; and
								(D)collect and make
				available data on regional innovation cluster activity in the United States,
				including data on—
									(i)the size, specialization, and
				competitiveness of regional innovation clusters;
									(ii)the regional
				domestic product contribution, total jobs and earnings by key occupations,
				establishment size, nature of specialization, patents, Federal research and
				development spending, and other relevant information for regional innovation
				clusters; and
									(iii)supply chain
				product and service flows within and between regional innovation
				clusters.
									(2)Research
				grantsThe Secretary may award research grants on a competitive
				basis to support and further the goals of the program established under this
				subsection.
							(3)Dissemination of
				informationData and analysis
				compiled by the Secretary under the program established in this subsection
				shall be made available to other Federal agencies, State and local governments,
				and nonprofit and for-profit entities.
							(4)Cluster grant
				programThe Secretary shall
				incorporate data and analysis relating to any regional innovation cluster
				supported by a grant under subsection (b) into the program established under
				this subsection.
							(d)Interagency
				coordination
							(1)In
				generalTo the maximum extent practicable, the Secretary shall
				ensure that the activities carried out under this section are coordinated with,
				and do not duplicate the efforts of, other programs at the Department of
				Commerce or other Federal agencies.
							(2)Collaboration
								(A)In
				generalThe Secretary shall
				explore and pursue collaboration with other Federal agencies, including through
				multiagency funding opportunities, on regional innovation strategies.
								(B)Small
				businessesThe Secretary
				shall ensure that such collaboration with Federal agencies prioritizes the
				needs and challenges of small businesses.
								(e)Evaluation
							(1)In
				generalNot later than 4 years after the date of enactment of
				this section, the Secretary shall enter into a contract with an independent
				entity, such as the National Academy of Sciences, to conduct an evaluation of
				the program established under subsection (a).
							(2)RequirementsThe
				evaluation shall include—
								(A)whether such
				program is achieving its goals;
								(B)any
				recommendations for how such program may be improved; and
								(C)a recommendation as to whether such program
				should be continued or terminated.
								(f)DefinitionsIn this section:
							(1)Regional
				innovation clusterThe term regional innovation
				cluster means a geographically bounded network of similar, synergistic,
				or complementary entities that—
								(A)are engaged in or
				with a particular industry sector;
								(B)have active
				channels for business transactions and communication;
								(C)share specialized
				infrastructure, labor markets, and services; and
								(D)leverage the
				region’s unique competitive strengths to stimulate innovation and create
				jobs.
								(2)StateThe
				term State means one of the several States, the District of
				Columbia, the Commonwealth of Puerto Rico, the Virgin Islands, Guam, American
				Samoa, the Commonwealth of the Northern Mariana Islands, or any other territory
				or possession of the United States.
							(g)Authorization of
				appropriationsThere are
				authorized to be appropriated such sums as are necessary for each of fiscal
				years 2011 through 2013 to carry out this section, including such sums as are
				necessary to carry out the evaluation required under subsection
				(e).
						.
			504.Clean Energy
			 Consortium
				(a)PurposeThe Secretary shall carry out a program to
			 establish a Clean Energy Consortium to enhance the Nation’s economic,
			 environmental, and energy security by promoting commercial application of clean
			 energy technology and ensuring that the United States maintains a technological
			 lead in the development and commercial application of state-of-the-art energy
			 technologies. To achieve these purposes the program shall leverage the
			 expertise and resources of the university and private research communities,
			 industry, venture capital, national laboratories, and other participants in
			 energy innovation to support collaborative, cross-disciplinary research and
			 development in areas not being served by the private sector in order to develop
			 and accelerate the commercial application of innovative clean energy
			 technologies.
				(b)DefinitionsFor
			 purposes of this section:
					(1)Clean energy
			 technologyThe term clean energy technology means
			 a technology that—
						(A)produces energy
			 from solar, wind, geothermal, biomass, tidal, wave, ocean, and other renewable
			 energy resources (as such term is defined in section 610 of the Public Utility
			 Regulatory Policies Act of 1978);
						(B)more efficiently
			 transmits, distributes, or stores energy;
						(C)enhances energy
			 efficiency for buildings and industry, including combined heat and
			 power;
						(D)enables the
			 development of a Smart Grid (as described in section 1301 of the Energy
			 Independence and Security Act of 2007 (42 U.S.C. 17381)), including integration
			 of renewable energy resources and distributed generation, demand response,
			 demand side management, and systems analysis;
						(E)produces an
			 advanced or sustainable material with energy or energy efficiency applications;
			 or
						(F)improves energy
			 efficiency for transportation, including electric vehicles.
						(2)ClusterThe term cluster means a
			 network of entities directly involved in the research, development, finance,
			 and commercial application of clean energy technologies whose geographic
			 proximity facilitates utilization and sharing of skilled human resources,
			 infrastructure, research facilities, educational and training institutions,
			 venture capital, and input suppliers.
					(3)ConsortiumThe
			 term Consortium means a Clean Energy Consortium established in
			 accordance with this section.
					(4)ProjectThe
			 term project means an activity with respect to which a
			 Consortium provides support under subsection (e).
					(5)Qualifying
			 entityThe term qualifying entity means each of
			 the following:
						(A)A research
			 university.
						(B)A State or Federal
			 institution with a focus on the advancement of clean energy
			 technologies.
						(C)A nongovernmental
			 organization with research or technology transfer expertise in clean energy
			 technology development.
						(6)SecretaryThe
			 term Secretary means the Secretary of Energy.
					(7)Technology
			 development focusThe term technology development
			 focus means the unique clean energy technology or technologies in which
			 a Consortium specializes.
					(8)Translational
			 researchThe term translational research means
			 coordination of basic or applied research with technical applications to enable
			 promising discoveries or inventions to achieve commercial application of energy
			 technology.
					(c)Role of the
			 secretaryThe Secretary shall—
					(1)have ultimate
			 responsibility for, and oversight of, all aspects of the program under this
			 section;
					(2)select a recipient of a grant for the
			 establishment and operation of a Consortium through a competitive selection
			 process;
					(3)coordinate the innovation activities of the
			 Consortium with those occurring through other Department of Energy entities,
			 including the National Laboratories, the Advanced Research Projects
			 Agency—Energy, Energy Innovation Hubs, and Energy Frontier Research
			 Collaborations, and within industry, including by annually—
						(A)issuing guidance
			 regarding national energy research and development priorities and strategic
			 objectives; and
						(B)convening a
			 conference of staff of the Department of Energy and representatives from such
			 other entities to share research results, program plans, and opportunities for
			 collaboration.
						(d)Entities
			 eligible for supportA consortium shall be eligible to receive
			 support under this section if—
					(1)it is composed
			 of—
						(A)2 research
			 universities with a combined annual research budget of $500,000,000; and
						(B)1 or more
			 additional qualifying entities;
						(2)its members have
			 established a binding agreement that documents—
						(A)the structure of
			 the partnership agreement;
						(B)a governance and
			 management structure to enable cost-effective implementation of the
			 program;
						(C)a conflicts of
			 interest policy consistent with subsection (e)(1)(B);
						(D)an accounting
			 structure that meets the requirements of the Department of Energy and can be
			 audited under subsection (f)(4); and
						(E)that it has an
			 External Advisory Committee consistent with subsection (e)(3);
						(3)it receives
			 funding from States, consortium participants, or other non-Federal sources, to
			 be used to support project awards pursuant to subsection (e);
					(4)it is part of an
			 existing cluster or demonstrates high potential to develop a new cluster;
			 and
					(5)it operates as a
			 nonprofit organization.
					(e)Clean Energy
			 Consortium
					(1)RoleThe
			 Consortium shall support translational research activities leading to
			 commercial application of clean energy technologies, in accordance with the
			 purposes of this section, through issuance of awards to projects managed by
			 qualifying entities and other entities meeting the Consortium’s project
			 criteria, including national laboratories. The Consortium shall—
						(A)develop and make
			 available to the public through the Department of Energy’s Web site proposed
			 plans, programs, project selection criteria, and terms for individual project
			 awards under this subsection;
						(B)establish conflict of interest procedures,
			 consistent with those of the Department of Energy, to ensure that employees and
			 designees for Consortium activities who are in decisionmaking capacities
			 disclose all material conflicts of interest, including financial,
			 organizational, and personal conflicts of interest;
						(C)establish
			 policies—
							(i)to
			 prevent resources provided to the Consortium from being used to displace
			 private sector investment otherwise likely to occur, including investment from
			 private sector entities that are members of the Consortium;
							(ii)to
			 facilitate the participation of private entities that invest in clean energy
			 technologies to perform due diligence on award proposals, to participate in the
			 award review process, and to provide guidance to projects supported by the
			 Consortium; and
							(iii)to
			 facilitate the participation of parties with a demonstrated history of
			 commercial application of clean energy technologies in the development of
			 Consortium projects;
							(D)oversee project
			 solicitations, review proposed projects, and select projects for awards;
			 and
						(E)monitor project
			 implementation.
						(2)Distribution of
			 awardsThe Consortium, with
			 prior approval of the Secretary, shall distribute awards under this subsection
			 to support clean energy technology projects conducting translational research,
			 provided that at least 50 percent of such support shall be provided to projects
			 related to the Consortium’s clean energy technology development focus. Upon
			 approval by the Secretary, all remaining funds shall be available to support
			 any clean energy technology projects conducting translational research.
					(3)External
			 advisory committee
						(A)In
			 generalThe Consortium shall
			 establish an External Advisory Committee, the members of which shall have
			 extensive and relevant scientific, technical, industry, financial, or research
			 management expertise. The External Advisory Committee shall review the
			 Consortium’s proposed plans, programs, project selection criteria, and projects
			 and shall ensure that projects selected for awards meet the conflict of
			 interest policies of the Consortium. External Advisory Committee members other
			 than those representing Consortium members shall serve for no more than 3
			 years. All External Advisory Committee members shall comply with the
			 Consortium’s conflict of interest policies and procedures.
						(B)MembersThe External Advisory Committee shall
			 consist of—
							(i)5
			 members selected by the Consortium’s research universities;
							(ii)2
			 members selected by the Consortium’s other qualifying entities;
							(iii)2 members selected at large by other
			 External Advisory Committee members to represent the entrepreneur and venture
			 capital communities; and
							(iv)1
			 member appointed by the Secretary.
							(4)Conflict of
			 interestThe Secretary may
			 disqualify an application or revoke funds distributed to the Consortium if the
			 Secretary discovers a failure to comply with conflict of interest procedures
			 established under paragraph (1)(B).
					(f)Grant
					(1)In
			 generalThe Secretary shall make a grant under this section in
			 accordance with section 989 of the Energy Policy Act of 2005 (42 U.S.C. 16353).
			 The Secretary shall award the grant, on a competitive basis, to 1 regional
			 Consortium, for a term of 3 years.
					(2)AmountA grant under this subsection shall be in
			 an amount not greater than $10,000,000 per fiscal year over the 3 years of the
			 term of the grant.
					(3)UseThe grant distributed under this section
			 shall be used exclusively to support project awards pursuant to subsection
			 (e)(1) and (2), provided that the Consortium may use not more than 10 percent
			 of the amount of such grant for its administrative expenses related to making
			 such awards. The grant made under this section shall not be used for
			 construction of new buildings or facilities, and construction of new buildings
			 or facilities shall not be considered as part of the non-Federal share of a
			 cost sharing agreement under this section.
					(4)AuditThe
			 Consortium shall conduct, in accordance with such requirements as the Secretary
			 may prescribe, an annual audit to determine the extent to which a grant
			 distributed to the Consortium under this subsection, and awards under
			 subsection (e), have been utilized in a manner consistent with this section.
			 The auditor shall transmit a report of the results of the audit to the
			 Secretary and to the Government Accountability Office. The Secretary shall
			 include such report in an annual report to Congress, along with a plan to
			 remedy any deficiencies cited in the report. The Government Accountability
			 Office may review such audits as appropriate and shall have full access to the
			 books, records, and personnel of the Consortium to ensure that the grant
			 distributed to the Consortium under this subsection, and awards made under
			 subsection (e), have been utilized in a manner consistent with this
			 section.
					(5)Revocation of
			 awardsThe Secretary shall have authority to review awards made
			 under this subsection and to revoke such awards if the Secretary determines
			 that the Consortium has used the award in a manner not consistent with the
			 requirements of this section.
					VIDepartment of
			 Energy
			AOffice of
			 Science
				601.Short
			 titleThis subtitle may be
			 cited as the Department of Energy
			 Office of Science Authorization Act of 2010.
				602.DefinitionsExcept as otherwise provided, in this
			 subtitle:
					(1)DepartmentThe
			 term Department means the Department of Energy.
					(2)DirectorThe
			 term Director means the Director of the Office of
			 Science.
					(3)Office of
			 scienceThe term Office of Science means the
			 Department of Energy Office of Science.
					(4)SecretaryThe
			 term Secretary means the Secretary of Energy.
					603.Mission of the
			 Office of Science
					(a)MissionThe
			 mission of the Office of Science shall be the delivery of scientific
			 discoveries, capabilities, and major scientific tools to transform the
			 understanding of nature and to advance the energy, economic, and national
			 security of the United States.
					(b)DutiesIn
			 support of this mission, the Secretary shall carry out, through the Office of
			 Science, programs on basic energy sciences, biological and environmental
			 research, advanced scientific computing research, fusion energy sciences, high
			 energy physics, and nuclear physics through activities focused on—
						(1)Science for Discovery to unravel nature’s
			 mysteries through the study of subatomic particles, atoms, and molecules that
			 make up the materials of our everyday world to DNA, proteins, cells, and entire
			 biological systems;
						(2)Science for
			 National Need by—
							(A)advancing a clean
			 energy agenda through research on energy production, storage, transmission,
			 efficiency, and use; and
							(B)advancing our
			 understanding of the Earth’s climate through research in atmospheric and
			 environmental sciences and climate change; and
							(3)National
			 Scientific User Facilities to deliver the 21st century tools of science,
			 engineering, and technology and provide the Nation’s researchers with the most
			 advanced tools of modern science including accelerators, colliders,
			 supercomputers, light sources and neutron sources, and facilities for studying
			 the nanoworld.
						(c)Supporting
			 activitiesThe activities described in subsection (b) shall
			 include providing for relevant facilities and infrastructure, analysis,
			 coordination, and education and outreach activities.
					(d)User
			 facilitiesThe Director shall carry out the construction,
			 operation, and maintenance of user facilities to support the activities
			 described in subsection (b). As practicable, these facilities shall serve the
			 needs of the Department, industry, the academic community, and other relevant
			 entities for the purposes of advancing the missions of the Department.
					(e)Other authorized
			 activitiesIn addition to the activities authorized under this
			 subtitle, the Office of Science shall carry out such other activities it is
			 authorized or required to carry out by law.
					(f)Coordination and
			 joint activitiesThe
			 Department’s Under Secretary for Science shall ensure the coordination of
			 activities under this subtitle with the other activities of the Department, and
			 shall support joint activities among the programs of the Department.
					(g)Domestically
			 sourced hardware
						(1)PlanThe Director shall develop a plan to
			 increase the percentage of domestically sourced hardware for planned and
			 ongoing projects of the Office of Science. In developing this plan, the
			 Director shall—
							(A)give consideration
			 to technologies that the United States does not currently have the capacity to
			 manufacture and to procurement activities that can strengthen United States
			 high-technology competitiveness broadly;
							(B)seek opportunities
			 to engage and partner with domestic manufacturers; and
							(C)annually assess
			 levels of domestically available goods relevant to planned and ongoing projects
			 of the Office of Science.
							(2)International
			 agreementsThis subsection shall be applied in a manner
			 consistent with United States obligations under international
			 agreements.
						(3)Report to
			 CongressNot later than 1 year after the date of enactment of
			 this Act, the Director shall transmit the plan developed under this subsection
			 to the Committee on Energy and Natural Resources of the Senate and the
			 Committee on Science and Technology of the House of Representatives, and shall
			 transmit any appropriate updates to those committees.
						(h)Merit-Reviewed
			 studyAs part of the
			 President’s annual budget request, the Secretary shall include a detailed
			 summary of the degree to which current research activities are competitive and
			 merit-reviewed, including a list of activities that would have been undertaken
			 in the absence of Congressionally-directed projects and an analysis of the
			 effects of increasing the proportion of competitive, merit-reviewed activities
			 on the strategic objectives of the Office of Science.
					604.Basic Energy
			 Sciences Program
					(a)ProgramAs part of the activities authorized under
			 section 603, the Director shall carry out a program in basic energy sciences,
			 including materials sciences and engineering, chemical sciences, physical
			 biosciences, and geosciences, for the purpose of providing the scientific
			 foundations for new energy technologies.
					(b)Basic Energy
			 Sciences User facilities
						(1)In
			 generalThe Director shall
			 carry out a program for the construction, operation, and maintenance of
			 national user facilities to support the program under this section. As
			 practicable, these facilities shall serve the needs of the Department,
			 industry, the academic community, and other relevant entities to create and
			 examine new materials and chemical processes for the purposes of advancing new
			 energy technologies and improving the competitiveness of the United States.
			 These facilities shall include—
							(A)x-ray light
			 sources;
							(B)neutron
			 sources;
							(C)electron beam
			 microcharacterization centers;
							(D)nanoscale science research centers;
			 and
							(E)other facilities the Director considers
			 appropriate, consistent with section 603(d).
							(2)Facility
			 construction and upgradesConsistent with the Office of Science’s
			 project management practices, the Director shall support construction
			 of—
							(A)the National
			 Synchrotron Light Source II;
							(B)a Second Target
			 Station at the Spallation Neutron Source; and
							(C)an upgrade of the Advanced Photon Source to
			 improve brightness and performance.
							(c)Energy frontier
			 research centers
						(1)In
			 generalThe Director shall
			 carry out a grant program to provide awards, on a competitive, merit-reviewed
			 basis, to multi-institutional collaborations or other appropriate entities to
			 conduct fundamental and use-inspired energy research to accelerate scientific
			 breakthroughs related to needs identified in—
							(A)the Grand
			 Challenges report of the Department’s Basic Energy Sciences Advisory
			 Committee;
							(B)the Basic Energy Sciences Basic Research
			 Needs workshop reports;
							(C)energy-related
			 Grand Challenges for Engineering, as described by the National Academy of
			 Engineering; or
							(D)other relevant
			 reports identified by the Director.
							(2)CollaborationsA
			 collaboration receiving a grant under this subsection may include multiple
			 types of institutions and private sector entities.
						(3)Selection and
			 duration
							(A)In
			 generalA collaboration under this subsection shall be selected
			 for a period of 5 years.
							(B)ReapplicationAfter
			 the end of the period described in subparagraph (A), a grantee may reapply for
			 selection for a second period of 5 years on a competitive, merit-reviewed
			 basis.
							(4)No funding for
			 constructionNo funding provided pursuant to this subsection may
			 be used for the construction of new buildings or facilities.
						(d)Accelerator
			 research and developmentThe
			 Director shall carry out research and development on advanced accelerator
			 technologies relevant to the development of Basic Energy Sciences user
			 facilities, in consultation with the Office of Science’s High Energy Physics
			 and Nuclear Physics programs.
					605.Biological and
			 Environmental Research Program
					(a)In
			 generalAs part of the
			 activities authorized under section 603, and coordinated with the activities
			 authorized in section 604, the Director shall carry out a program of research,
			 development, and demonstration in the areas of biological systems science and
			 climate and environmental science to support the energy and environmental
			 missions of the Department.
					(b)Biological
			 systems science activities
						(1)ActivitiesAs part of the activities authorized under
			 subsection (a), the Director shall carry out research, development, and
			 demonstration activities in fundamental, structural, computational, and systems
			 biology to increase systems-level understanding of complex biological systems,
			 which shall include activities to—
							(A)accelerate breakthroughs and new knowledge
			 that will enable cost-effective sustainable production of—
								(i)biomass-based
			 liquid transportation fuels, including hydrogen;
								(ii)bioenergy;
			 and
								(iii)biobased
			 products,
								that
			 support the energy and environmental missions of the Department;(B)improve understanding of the global carbon
			 cycle, including processes for removing carbon dioxide from the atmosphere,
			 through photosynthesis and other biological processes, for sequestration and
			 storage; and
							(C)understand the biological mechanisms used
			 to destroy, immobilize, or remove contaminants from subsurface
			 environments.
							(2)Research
			 plan
							(A)RequirementNot later than 1 year after the date of
			 enactment of this Act, the Director shall prepare and transmit to Congress a
			 research plan describing how the activities authorized under this subsection
			 will be undertaken.
							(B)Utilization of
			 existing planIn developing the plan in subparagraph (A), the
			 Director may utilize an existing research plan and update such plan to
			 incorporate the activities identified in paragraph (1).
							(C)UpdatesNot
			 later than 3 years after the initial report under this paragraph, and at least
			 once every 3 years thereafter, the Director shall update the research plan and
			 transmit it to Congress.
							(3)Bioenergy
			 Research Centers
							(A)In
			 generalIn carrying out the
			 activities under paragraph (1), the Director shall support at least 3 bioenergy
			 research centers to accelerate basic biological research, development,
			 demonstration, and commercial application of biomass-based liquid
			 transportation fuels, bioenergy, and biobased products that support the energy
			 and environmental missions of the Department and are produced from a variety of
			 regionally diverse feedstocks.
							(B)Geographic
			 distributionThe Director shall ensure that the bioenergy
			 research centers under this paragraph are established in geographically diverse
			 locations.
							(C)Selection and
			 durationA center established
			 under subparagraph (A) shall be selected on a competitive, merit-reviewed basis
			 for a period of 5 years beginning on the date of establishment of that center.
			 A center already in existence on the date of enactment of this Act may continue
			 to receive support for a period of 5 years beginning on the date of
			 establishment of that center.
							(4)Enabling
			 synthetic biology plan
							(A)In
			 generalThe Secretary, in
			 consultation with other relevant Federal agencies, the academic community,
			 research-based nonprofit entities, and the private sector, shall develop a
			 comprehensive plan for federally supported research and development activities
			 that will support the energy and environmental missions of the Department and
			 enable a competitive synthetic biology industry in the United States.
							(B)PlanThe plan developed under subparagraph (A)
			 shall assess the need to create a database for synthetic biology information,
			 the need and process for developing standards for biological parts, components
			 and systems, and the need for a federally funded facility that enables the
			 discovery, design, development, production, and systematic use of parts,
			 components, and systems created through synthetic biology. The plan shall
			 describe the role of the Federal Government in meeting these needs.
							(C)Submission to
			 congressThe Secretary shall transmit the plan developed under
			 subparagraph (A) to the Congress not later than 9 months after the date of
			 enactment of this Act.
							(5)Computational
			 biology and systems biology knowledgebaseAs part of the activities described in
			 paragraph (1), the Director, in collaboration with the Advanced Scientific
			 Computing Research program described in section 606, shall carry out research
			 in computational biology, acquire or otherwise ensure the availability of
			 hardware for biology-specific computation, and establish and maintain an open
			 virtual database and information management system to centrally integrate
			 systems biology data, analytical software, and computational modeling tools
			 that will allow data sharing and free information exchange within the
			 scientific community.
						(6)Prohibition on
			 biomedical and human cell and human subject research
							(A)No biomedical
			 researchIn carrying out
			 activities under subsection (b), the Secretary shall not conduct biomedical
			 research.
							(B)LimitationsNothing in subsection (b) shall authorize
			 the Secretary to conduct any research or demonstrations—
								(i)on
			 human cells or human subjects; or
								(ii)designed to have
			 direct application with respect to human cells or human subjects.
								(C)Information
			 sharingNothing in this
			 paragraph shall restrict the Department from sharing information, including
			 research findings, research methodologies, models, or any other information,
			 with any Federal agency.
							(7)RepealSection 977 of the Energy Policy Act of
			 2005 (42 U.S.C. 16317) is repealed.
						(c)Climate and
			 environmental sciences activities
						(1)In
			 generalAs part of the
			 activities authorized under subsection (a), the Director shall carry out
			 climate and environmental science research, which shall include activities
			 to—
							(A)understand,
			 observe, and model the response of the Earth’s atmosphere and biosphere,
			 including oceans and the Great Lakes, to increased concentrations of greenhouse
			 gas emissions, and any associated changes in climate;
							(B)understand the processes for sequestration,
			 destruction, immobilization, or removal of, and understand the movement of,
			 contaminants and carbon in subsurface environments, including at facilities of
			 the Department; and
							(C)inform potential
			 mitigation and adaptation options for increased concentrations of greenhouse
			 gas emissions and any associated changes in climate.
							(2)Subsurface
			 biogeochemistry research
							(A)In
			 generalAs part of the
			 activities described in paragraph (1), the Director shall carry out research to
			 advance a fundamental understanding of coupled physical, chemical, and
			 biological processes for controlling the movement of sequestered carbon and
			 subsurface environmental contaminants, including field observations of
			 subsurface microorganisms and field-scale subsurface research.
							(B)Coordination
								(i)DirectorThe Director shall carry out activities
			 under this paragraph in accordance with priorities established by the
			 Department’s Under Secretary for Science to support and accelerate the
			 decontamination of relevant facilities managed by the Department.
								(ii)Under Secretary
			 for ScienceThe Department’s Under Secretary for Science shall
			 ensure the coordination of the activities of the Department, including
			 activities under this paragraph, to support and accelerate the decontamination
			 of relevant facilities managed by the Department.
								(3)Next-generation
			 ecosystem-climate experiment
							(A)In
			 generalAs part of the
			 activities described in paragraph (1), the Director, in collaboration with
			 other relevant agencies that are participants in the United States Global
			 Change Research Program, shall carry out the selection and development of a
			 next-generation ecosystem-climate change experiment to understand the impact
			 and feedbacks of increased temperature and elevated carbon levels on
			 ecosystems.
							(B)ReportNot
			 later than 1 year after the date of enactment of this Act, the Director shall
			 transmit to the Congress a report containing—
								(i)an
			 identification of the location or locations that have been selected for the
			 experiment described in subparagraph (A);
								(ii)a
			 description of the need for additional experiments; and
								(iii)an
			 associated research plan.
								(4)Ameriflux
			 network coordination and researchAs part of the activities
			 described in paragraph (1), the Director shall carry out research and
			 coordinate the AmeriFlux Network to directly observe and understand the
			 exchange of greenhouse gases, water vapor, and heat energy within terrestrial
			 ecosystems and the response of those systems to climate change and other
			 dynamic terrestrial landscape changes. The Director, in collaboration with
			 other relevant Federal agencies, shall—
							(A)identify
			 opportunities to incorporate innovative and emerging observation technologies
			 and practices into the existing Network;
							(B)conduct research
			 to determine the need for increased greenhouse gas observation Network
			 facilities across North America to meet future mitigation and adaptation needs
			 of the United States; and
							(C)examine how the
			 technologies and practices described in subparagraph (A), and increased
			 coordination among scientific communities through the Network, have the
			 potential to help characterize terrestrial baseline greenhouse gas emission
			 sources and sinks in the United States and internationally.
							(5)Climate and
			 earth modelingAs part of the
			 activities described in paragraph (1), the Director, in collaboration with the
			 Advanced Scientific Computing Research program described in section 606, shall
			 carry out research to develop, evaluate, and use high-resolution regional
			 climate, global climate, Earth, and predictive models to inform decisions on
			 reducing the impacts of changing climate.
						(6)Integrated
			 assessment researchAs part
			 of the activities described in paragraph (1), the Director shall carry out
			 research into options for mitigation of and adaptation to climate change
			 through multiscale models of the entire climate system. Such modeling shall
			 include human processes and greenhouse gas emissions, land use, and interaction
			 among human and Earth systems.
						(7)CoordinationThe
			 Director shall coordinate activities under this subsection with other Office of
			 Science activities and with the United States Global Change Research
			 Program.
						(d)User facilities
			 and ancillary equipment
						(1)In
			 generalThe Director shall
			 carry out a program for the construction, operation, and maintenance of user
			 facilities to support the program under this section. As practicable, these
			 facilities shall serve the needs of the Department, industry, the academic
			 community, and other relevant entities.
						(2)Included
			 functionsUser facilities described in paragraph (1) shall
			 include facilities which carry out—
							(A)genome sequencing and analysis of plants,
			 microbes, and microbial communities using high throughput tools, technologies,
			 and comparative analysis;
							(B)molecular level research in biological,
			 chemical, environmental, and subsurface sciences, including synthesis, dynamic
			 properties, and interactions among natural and engineered materials; and
							(C)measurement of cloud and aerosol properties
			 used for examining atmospheric processes and evaluating climate model
			 performance, including ground stations at various locations, mobile resources,
			 and aerial vehicles.
							606.Advanced
			 Scientific Computing Research Program
					(a)In
			 generalAs part of the
			 activities authorized under section 603, the Director shall carry out a
			 research, development, demonstration, and commercial application program to
			 advance computational and networking capabilities to analyze, model, simulate,
			 and predict complex phenomena relevant to the development of new energy
			 technologies and the competitiveness of the United States.
					(b)Coordination
						(1)DirectorThe Director shall carry out activities
			 under this section in accordance with priorities established by the
			 Department’s Under Secretary for Science to determine and meet the
			 computational and networking research and facility needs of the Office of
			 Science and all other relevant energy technology and energy efficiency programs
			 within the Department.
						(2)Under Secretary
			 for ScienceThe Department’s
			 Under Secretary for Science shall ensure the coordination of the activities of
			 the Department, including activities under this section, to determine and meet
			 the computational and networking research and facility needs of the Office of
			 Science and all other relevant energy technology and energy efficiency programs
			 within the Department.
						(c)Research To
			 support energy applicationsAs part of the activities authorized
			 under subsection (a), the program shall support research in high-performance
			 computing and networking relevant to energy applications, including both basic
			 and applied energy research programs carried out by the Secretary.
					(d)Reports
						(1)Advanced
			 computing for energy applicationsNot later than one year after the date of
			 enactment of this Act, the Secretary shall transmit to the Congress a plan to
			 integrate and leverage the expertise and capabilities of the program described
			 in subsection (a), as well as other relevant computational and networking
			 research programs and resources supported by the Federal Government, to advance
			 the missions of the Department’s applied energy and energy efficiency programs,
			 including the development of smart grid technologies.
						(2)Exascale
			 computingAt least 18 months prior to the initiation of
			 construction or installation of any exascale-class computing facility, the
			 Secretary shall transmit a plan to the Congress detailing—
							(A)the proposed
			 facility’s cost projections and capabilities to significantly accelerate the
			 development of new energy technologies;
							(B)technical risks
			 and challenges that must be overcome to achieve successful completion and
			 operation of the facility; and
							(C)an assessment of the scientific and
			 technological advances expected from such a facility relative to those expected
			 from a comparable investment in expanded research and applications at
			 terascale-class and petascale-class computing facilities.
							(e)Applied
			 mathematics and software development for high-End computing
			 systemsThe Director shall
			 carry out activities to develop, test, and support mathematics, models, and
			 algorithms for complex systems, as well as programming environments, tools,
			 languages, and operating systems for high-end computing systems (as defined in
			 section 2 of the Department of Energy High-End Computing Revitalization Act of
			 2004 (15 U.S.C. 5541)).
					(f)High-End
			 computing facilitiesThe Director shall—
						(1)provide for
			 sustained access by the public and private research community in the United
			 States to high-end computing systems, including access to the National Energy
			 Research Scientific Computing Center and to Leadership Systems (as defined in
			 section 2 of the Department of Energy High-End Computing Revitalization Act of
			 2004 (15 U.S.C. 5541));
						(2)provide technical
			 support for users of such systems; and
						(3)conduct research
			 and development on next-generation computing architectures and platforms to
			 support the missions of the Department.
						(g)OutreachThe Secretary shall conduct outreach
			 programs and may form partnerships to increase the use of and access to
			 high-performance computing modeling and simulation capabilities by industry,
			 including manufacturers.
					607.Fusion energy
			 research program
					(a)ProgramAs part of the activities authorized under
			 section 603, the Director shall carry out a fusion energy sciences research and
			 enabling technology development program to effectively address the scientific
			 and engineering challenges to building a cost-competitive fusion power plant
			 and a competitive fusion power industry in the United States. As part of this
			 program, the Director shall carry out research activities to expand the
			 fundamental understanding of plasmas and matter at very high temperatures and
			 densities.
					(b)ITERThe
			 Director shall coordinate and carry out the responsibilities of the United
			 States with respect to the ITER international fusion project pursuant to the
			 Agreement on the Establishment of the ITER International Fusion Energy
			 Organization for the Joint Implementation of the ITER Project.
					(c)Identification
			 of prioritiesNot later than 18 months after the date of
			 enactment of this Act, the Secretary shall transmit to the Congress a report on
			 the Department’s proposed research and development activities in magnetic
			 fusion over the 10 years following the date of enactment of this Act under four
			 realistic budget scenarios. The report shall—
						(1)identify specific areas of fusion energy
			 research and enabling technology development in which the United States can and
			 should establish or solidify a lead in the global fusion energy development
			 effort; and
						(2)identify
			 priorities for initiation of facility construction and facility decommissioning
			 under each of those scenarios.
						(d)Fusion materials
			 research and developmentThe
			 Director, in coordination with the Assistant Secretary for Nuclear Energy of
			 the Department, shall carry out research and development activities to
			 identify, characterize, and create materials that can endure the neutron,
			 plasma, and heat fluxes expected in a commercial fusion power plant. As part of
			 the activities authorized under subsection (c), the Secretary shall—
						(1)provide an assessment of the need for a
			 facility or facilities that can examine and test potential fusion and next
			 generation fission materials and other enabling technologies relevant to the
			 development of commercial fusion power plants; and
						(2)provide an assessment of whether a single
			 new facility that substantially addresses magnetic fusion, inertial fusion, and
			 next generation fission materials research needs is feasible, in conjunction
			 with the expected capabilities of facilities operational as of the date of
			 enactment of this Act.
						(e)Enabling
			 technology developmentThe Secretary shall carry out activities
			 to develop technologies necessary to enable the reliable, sustainable, safe,
			 and economically competitive operation of a commercial fusion power
			 plant.
					(f)Fusion
			 simulation projectIn collaboration with the Office of Science’s
			 Advanced Scientific Computing Research program described in section 606, the
			 Director shall carry out a computational project to advance the capability of
			 fusion researchers to accurately simulate an entire fusion energy
			 system.
					(g)Inertial fusion
			 energy research and development programThe Secretary shall carry out a program of
			 research and technology development in inertial fusion for energy applications,
			 including ion beam and laser fusion. Not later than 180 days after the release
			 of a report from the National Academies on inertial fusion energy research, the
			 Secretary shall transmit to Congress a report describing the Department’s plan
			 to incorporate any relevant recommendations from the National Academies’ report
			 into this program.
					608.High Energy
			 Physics Program
					(a)ProgramAs part of the activities authorized under
			 section 603, the Director shall carry out a research program on the elementary
			 constituents of matter and energy and the nature of space and time.
					(b)Neutrino
			 researchAs part of the
			 program described in subsection (a), the Director shall carry out research
			 activities on rare decay processes and the nature of the neutrino, which
			 may—
						(1)include collaborations with the National
			 Science Foundation on relevant projects; and
						(2)utilize components
			 of existing accelerator facilities to produce neutrino beams of sufficient
			 intensity to explore research priorities identified by the High Energy Physics
			 Advisory Panel or the National Academy of Sciences.
						(c)Dark energy and
			 dark matter researchAs part of the program described in
			 subsection (a), the Director shall carry out research activities on the nature
			 of dark energy and dark matter. These activities shall be consistent with
			 research priorities identified by the High Energy Physics Advisory Panel or the
			 National Academy of Sciences, and may include—
						(1)the development of
			 space-based and land-based facilities and experiments; and
						(2)collaborations
			 with the National Aeronautics and Space Administration, the National Science
			 Foundation, or international collaborations on relevant research
			 projects.
						(d)Accelerator
			 research and developmentThe Director shall carry out research
			 and development in advanced accelerator concepts and technologies to reduce the
			 necessary scope and cost for the next generation of particle
			 accelerators.
					(e)International
			 collaborationThe Director,
			 as practicable and in coordination with other appropriate Federal agencies as
			 necessary, shall ensure the access of United States researchers to the most
			 advanced accelerator facilities and research capabilities in the world,
			 including the Large Hadron Collider.
					609.Nuclear Physics
			 Program
					(a)ProgramAs part of the activities authorized under
			 section 603, the Director shall carry out a research program, and support
			 relevant facilities, to discover and understand various forms of nuclear
			 matter.
					(b)Facility
			 construction and upgradesConsistent with the Office of Science’s
			 project management practices, the Director shall carry out—
						(1)an upgrade of the
			 Continuous Electron Beam Accelerator Facility to a 12 gigaelectronvolt beam of
			 electrons; and
						(2)construction of
			 the Facility for Rare Isotope Beams.
						(c)Isotope
			 development and production for research applicationsThe Director shall carry out a program for
			 the production of isotopes, including the development of techniques to produce
			 isotopes, that the Secretary determines are needed for research, excluding
			 medical research. In making this determination, the Secretary shall consider
			 any relevant recommendations made by Federal advisory committees, the National
			 Academies, and interagency working groups in which the Department
			 participates.
					610.Science
			 Laboratories Infrastructure Program
					(a)ProgramThe Director shall carry out a program to
			 improve the safety, efficiency, and mission readiness of infrastructure at
			 Office of Science laboratories. The program shall include projects to—
						(1)renovate or
			 replace space that does not meet research needs;
						(2)replace facilities
			 that are no longer cost effective to renovate or operate;
						(3)modernize utility
			 systems to prevent failures and ensure efficiency;
						(4)remove excess
			 facilities to allow safe and efficient operations; and
						(5)construct modern
			 facilities to conduct advanced research in controlled environmental
			 conditions.
						(b)Minor
			 construction projects
						(1)AuthorityUsing
			 operation and maintenance funds or facilities and infrastructure funds
			 authorized by law, the Secretary may carry out minor construction projects with
			 respect to laboratories administered by the Office of Science.
						(2)Annual
			 reportThe Secretary shall
			 submit to Congress, as part of the annual budget submission of the Department,
			 a report on each exercise of the authority under subsection (a) during the
			 preceding fiscal year. Each report shall include a summary of maintenance and
			 infrastructure needs and associated funding requirements at each of the
			 laboratories, including the amount of both planned and deferred infrastructure
			 spending at each laboratory. Each report shall provide a brief description of
			 each minor construction project covered by the report.
						(3)Cost variation
			 reportsIf, at any time during the construction of any minor
			 construction project, the estimated cost of the project is revised and the
			 revised cost of the project exceeds the minor construction threshold, the
			 Secretary shall immediately submit to Congress a report explaining the reasons
			 for the cost variation.
						(4)DefinitionsIn
			 this section—
							(A)the term
			 minor construction project means any plant project not
			 specifically authorized by law for which the approved total estimated cost does
			 not exceed the minor construction threshold; and
							(B)the term minor construction
			 threshold means $10,000,000, with such amount to be adjusted by the
			 Secretary in accordance with the Engineering News-Record Construction Cost
			 Index, or an appropriate alternative index as determined by the Secretary, once
			 every five years after the date of enactment of this Act.
							(5)NonapplicabilitySections 4703 and 4704 of the Atomic Energy
			 Defense Act (50 U.S.C. 2743 and 2744) shall not apply to laboratories
			 administered by the Office of Science.
						611.Authorization of
			 appropriationsThere are
			 authorized to be appropriated to the Secretary for the activities of the Office
			 of Science—
					(1)$5,247,000,000 for fiscal year 2011, of
			 which—
						(A)$1,875,000,000 shall be for Basic Energy
			 Sciences activities under section 604;
						(B)$667,000,000 shall be for Biological and
			 Environmental Research activities under section 605; and
						(C)$466,000,000 shall be for Advanced
			 Scientific Computing Research activities under section 606;
						(2)$5,614,000,000 for fiscal year 2012, of
			 which—
						(A)$2,025,000,000 shall be for Basic Energy
			 Sciences activities under section 604;
						(B)$720,000,000 shall be for Biological and
			 Environmental Research activities under section 605; and
						(C)$503,000,000 shall be for Advanced
			 Scientific Computing Research activities under section 606; and
						(3)$6,007,000,000 for fiscal year 2013, of
			 which—
						(A)$2,187,000,000 shall be for Basic Energy
			 Sciences activities under section 604;
						(B)$778,000,000 shall be for Biological and
			 Environmental Research activities under section 605; and
						(C)$544,000,000 shall be for Advanced
			 Scientific Computing Research activities under section 606.
						BAdvanced Research
			 Projects Agency—Energy
				621.Short
			 titleThis subtitle may be
			 cited as the ARPA–E Reauthorization
			 Act of 2010.
				622.ARPA–E
			 amendmentsSection 5012 of the
			 America COMPETES Act (42 U.S.C. 16538) is amended—
					(1)in subsection
			 (c)(2)—
						(A)in subparagraph
			 (A), by inserting and applied after advances in
			 fundamental;
						(B)by striking
			 and at the end of subparagraph (B);
						(C)by striking the
			 period at the end of subparagraph (C) and inserting ; and;
			 and
						(D)by adding at the
			 end the following new subparagraph:
							
								(D)promoting the commercial application of
				advanced energy
				technologies.
								;
						(2)in subsection
			 (e)(3), by amending subparagraph (C) to read as follows:
						
							(C)research and development of advanced
				manufacturing process and technologies for the domestic manufacturing of novel
				energy technologies; and
							;
				
					(3)in subsection (e)—
						(A)by striking
			 and at the end of paragraph (3)(D);
						(B)by striking the
			 period at the end of paragraph (4) and inserting ; and;
			 and
						(C)by adding at the
			 end the following new paragraph:
							
								(5)pursuant to subsection (c)(2)(C)—
									(A)ensuring that
				applications for funding disclose the extent of current and prior efforts,
				including monetary investments as appropriate, in pursuit of the technology
				area for which funding is being requested;
									(B)adopting measures
				to ensure that, in making awards, program managers adhere to the objectives in
				subsection (c)(2)(C); and
									(C)providing as part
				of the annual report required by subsection (h)(1) a summary of the instances
				of and reasons for ARPA–E funding projects in technology areas already being
				undertaken by
				industry.
									;
						(4)by redesignating
			 subsections (f) through (m) as subsections (g), (h), (i), (j), (l), (m), (n),
			 and (o), respectively;
					(5)by inserting after
			 subsection (e) the following new subsection:
						
							(f)AwardsIn carrying out this section, the Director
				may initiate and execute awards in the form of grants, contracts, cooperative
				agreements, cash prizes, and other transactions. The Director shall make awards
				designed to overcome the long-term and high-risk barriers relating to the goals
				and means set forth in subsection (c) and facilitate submissions, where
				possible by small businesses and entrepreneurs, pursuant to announcements
				published not less frequently than annually, of funding opportunities
				for—
								(1)specific areas of technological innovation;
				and
								(2)broadly defined areas of science and
				technology,
								to remain
				open for periods of one
				year.;
					(6)in subsection (g),
			 as so redesignated by paragraph (4) of this section—
						(A)by redesignating
			 paragraphs (1) and (2) as paragraphs (2) and (3), respectively;
						(B)by inserting
			 before paragraph (2), as so redesignated by subparagraph (A) of this paragraph,
			 the following new paragraph:
							
								(1)In
				generalThe Director shall
				establish and maintain within ARPA–E a staff with sufficient qualifications and
				expertise to enable ARPA–E to carry out its responsibilities under this section
				in conjunction with the operations of the rest of the
				Department.
								;
						(C)in paragraph (2)(A), as so redesignated by
			 subparagraph (A) of this paragraph—
							(i)in the paragraph heading, by striking
			 Program
			 managers and inserting Program
			 directors;
							(ii)by
			 striking program managers and inserting program
			 directors; and
							(iii)by
			 striking each of;
							(D)in paragraph (2)(B), as so redesignated by
			 subparagraph (A) of this paragraph—
							(i)by
			 striking program manager and inserting program
			 director;
							(ii)in
			 clause (iv), by striking , with advice under subsection (j) as
			 appropriate,;
							(iii)by redesignating clauses (v) and (vi) as
			 clauses (vi) and (viii), respectively;
							(iv)by inserting after clause (iv) the
			 following new clause:
								
									(v)identifying innovative cost-sharing
				arrangements for ARPA–E projects, including through use of the authority under
				section 988(b)(3) of the Energy Policy Act of 2005 (42 U.S.C.
				16352(b)(3));
									;
							(v)in
			 clause (vi), as so redesignated by clause (iii) of this subparagraph, by
			 striking ; and and inserting a semicolon; and
							(vi)by inserting after clause (vi), as so
			 redesignated by clause (iii) of this subparagraph, the following new
			 clause:
								
									(vii)identifying mechanisms for commercial
				application of successful energy technology development projects, including
				through establishment of partnerships between awardees and commercial entities;
				and
									;
							(E)in paragraph (2)(C), as so redesignated by
			 subparagraph (A) of this paragraph, by inserting up to after
			 shall be;
						(F)in paragraph (3)(B), as so redesignated by
			 subparagraph (A) of this paragraph, by striking not less than 70, and
			 not more than 120, and inserting not more than 120;
			 and
						(G)by adding at the
			 end the following new paragraph:
							
								(4)FellowshipsThe
				Director is authorized to select exceptional early-career and senior
				scientific, legal, business, and technical personnel to serve as fellows to
				work at ARPA–E for terms not to exceed two years. Responsibilities of fellows
				may include—
									(A)supporting program
				directors in program creation, design, implementation, and management;
									(B)exploring
				technical fields for future ARPA–E program areas;
									(C)assisting the
				Director in the creation of the strategic vision for ARPA–E referred to in
				subsection (h)(2);
									(D)preparing energy
				technology and economic analyses; and
									(E)any other
				appropriate responsibilities identified by the
				Director.
									;
						(7)in subsection
			 (h)(2), as so redesignated by paragraph (4) of this section—
						(A)by striking
			 2008 and inserting 2010; and
						(B)by striking
			 2011 and inserting 2013;
						(8)by amending subsection (j), as so
			 redesignated by paragraph (4) of this section, to read as follows:
						
							(j)Federal
				demonstration of technologiesThe Director shall seek opportunities to
				partner with purchasing and procurement programs of Federal agencies to
				demonstrate energy technologies resulting from activities funded through
				ARPA–E.
							;
					(9)by inserting after
			 such subsection (j) the following new subsection:
						
							(k)Events
								(1)The Director is authorized to convene,
				organize, and sponsor events that further the objectives of ARPA–E, including
				events that assemble awardees, the most promising applicants for ARPA–E
				funding, and a broad range of ARPA–E stakeholders (which may include members of
				relevant scientific research and academic communities, government officials,
				financial institutions, private investors, entrepreneurs, and other private
				entities), for the purposes of—
									(A)demonstrating projects of ARPA–E
				awardees;
									(B)demonstrating projects of finalists for
				ARPA–E awards and other energy technology projects;
									(C)facilitating
				discussion of the commercial application of energy technologies developed under
				ARPA–E and other government-sponsored research and development programs;
				or
									(D)such other
				purposes as the Director considers appropriate.
									(2)Funding for
				activities described in paragraph (1) shall be provided as part of the
				technology transfer and outreach activities authorized under subsection
				(o)(4)(B).
								;
					(10)in subsection (m)(1), as so redesignated by
			 paragraph (4) of this section, by striking 4 years and inserting
			 6 years;
					(11)in subsection (m)(2)(B), as so redesignated
			 by paragraph (4) of this section, by inserting , and how those lessons
			 may apply to the operation of other programs within the Department of
			 Energy after ARPA–E;
					(12)by amending subsection (o)(2), as so
			 redesignated by paragraph (4) of this section, to read as follows:
						
							(2)Authorization of
				appropriationsSubject to
				paragraph (4), there are authorized to be appropriated to the Director for
				deposit in the Fund, without fiscal year limitation—
								(A)$300,000,000 for
				fiscal year 2011;
								(B)$450,000,000 for
				fiscal year 2012; and
								(C)$600,000,000 for
				fiscal year 2013.
								;
				
					(13)in subsection
			 (o), as so redesignated by paragraph (4) of this section, by—
						(A)striking paragraph
			 (4); and
						(B)redesignating
			 paragraph (5) as paragraph (4); and
						(14)in subsection (o)(4)(B), as so redesignated
			 by paragraphs (4) and (13)(B) of this subsection—
						(A)by striking
			 2.5 percent and inserting 5 percent; and
						(B)by inserting
			 , consistent with the goal described in subsection (c)(2)(D) and within
			 the responsibilities of program directors as specified in subsection
			 (g)(2)(B)(vii) after outreach activities.
						CEnergy Innovation
			 Hubs
				631.Short
			 titleThis subtitle may be
			 cited as the Energy Innovation Hubs
			 Authorization Act of 2010.
				632.Energy Innovation
			 Hubs
					(a)Establishment of
			 program
						(1)In
			 generalThe Secretary of Energy shall carry out a program to
			 enhance the Nation’s economic, environmental, and energy security by making
			 grants to consortia for establishing and operating Energy Innovation Hubs to
			 conduct and support, whenever practicable at one centralized location,
			 multidisciplinary, collaborative research, development, demonstration, and
			 commercial application of advanced energy technologies in areas not being
			 served by the private sector.
						(2)Technology
			 development focusThe Secretary shall designate for each Hub a
			 unique advanced energy technology development focus.
						(3)CoordinationThe Secretary shall ensure the coordination
			 of, and avoid unnecessary duplication of, the activities of Hubs with those of
			 other Department of Energy research entities, including the National
			 Laboratories, the Advanced Research Projects Agency—Energy, and Energy Frontier
			 Research Centers, and within industry. Such coordination shall include
			 convening and consulting with representatives of staff of the Department of
			 Energy, representatives from Hubs and the qualifying entities that are members
			 of the consortia operating the Hubs, and representatives of such other entities
			 as the Secretary considers appropriate, to share research results, program
			 plans, and opportunities for collaboration.
						(4)AdministrationThe Secretary shall administer this section
			 with respect to each Hub through the Department program office appropriate to
			 administer the subject matter of the technology development focus assigned
			 under paragraph (2) for the Hub.
						(b)Consortia
						(1)EligibilityTo be eligible to receive a grant under
			 this section for the establishment and operation of a Hub, a consortium
			 shall—
							(A)be composed of no
			 fewer than 2 qualifying entities;
							(B)operate subject to
			 a binding agreement entered into by its members that documents—
								(i)the proposed
			 partnership agreement, including the governance and management structure of the
			 Hub;
								(ii)measures to
			 enable cost-effective implementation of the program under this section;
								(iii)a proposed
			 budget, including financial contributions from non-Federal sources;
								(iv)conflict of
			 interest procedures consistent with subsection (d)(3), all known material
			 conflicts of interest, and corresponding mitigation plans;
								(v)an accounting
			 structure that enables the Secretary to ensure that the consortium has complied
			 with the requirements of this section; and
								(vi)an external
			 advisory committee consistent with subsection (d)(2); and
								(C)operate as a
			 nonprofit organization.
							(2)ApplicationA consortium seeking to establish and
			 operate a Hub under this section, acting through a prime applicant, shall
			 transmit to the Secretary an application at such time, in such form, and
			 accompanied by such information as the Secretary shall require, including a
			 detailed description of the elements of the consortium agreement required under
			 paragraph (1)(B). If the consortium members will not be located at one
			 centralized location, such application shall include a communications plan that
			 ensures close coordination and integration of the Hub’s activities.
						(c)Selection and
			 scheduleThe Secretary shall
			 select consortia for grants for the establishment and operation of Hubs through
			 competitive selection processes. In selecting consortia, the Secretary shall
			 consider the information a consortium must disclose according to subsection
			 (b), as well as any existing facilities a consortium will provide for Hub
			 activities. Grants made to a Hub shall be for a period not to exceed 5 years,
			 after which the grant may be renewed, subject to a competitive selection
			 process.
					(d)Hub
			 operations
						(1)In
			 generalHubs shall conduct or provide for multidisciplinary,
			 collaborative research, development, demonstration, and commercial application
			 of advanced energy technologies within the technology development focus
			 designated for the Hub by the Secretary under subsection (a)(2). Each Hub
			 shall—
							(A)encourage
			 collaboration and communication among the member qualifying entities of the
			 consortium and awardees by conducting activities whenever practicable at one
			 centralized location;
							(B)develop and
			 publish on the Department of Energy’s website proposed plans and
			 programs;
							(C)submit an annual
			 report to the Secretary summarizing the Hub’s activities, including detailing
			 organizational expenditures, listing external advisory committee members, and
			 describing each project undertaken by the Hub; and
							(D)monitor project
			 implementation and coordination.
							(2)External
			 advisory committeeEach Hub shall establish an external advisory
			 committee, the membership of which shall have sufficient expertise to advise
			 and provide guidance on scientific, technical, industry, financial, and
			 research management matters.
						(3)Conflicts of
			 interest
							(A)ProceduresHubs
			 shall establish conflict of interest procedures, consistent with those of the
			 Department of Energy, to ensure that employees and consortia designees for Hub
			 activities who are in decisionmaking capacities disclose all material conflicts
			 of interest, including financial, organizational, and personal conflicts of
			 interest.
							(B)Disqualification
			 and revocationThe Secretary may disqualify an application or
			 revoke funds distributed to a Hub if the Secretary discovers a failure to
			 comply with conflict of interest procedures established under subparagraph
			 (A).
							(e)Prohibition on
			 construction
						(1)In
			 generalNo funds provided
			 pursuant to this section may be used for construction of new buildings or
			 facilities for Hubs. Construction of new buildings or facilities shall not be
			 considered as part of the non-Federal share of a Hub cost-sharing
			 agreement.
						(2)Test Bed and
			 Renovation ExceptionNothing
			 in this subsection shall prohibit the use of funds provided pursuant to this
			 section, or non-Federal cost share funds, for the construction of a test bed or
			 renovations to existing buildings or facilities for the purposes of research if
			 the Oversight Board determines that the test bed or renovations are limited to
			 a scope and scale necessary for the research to be conducted.
						(f)Oversight
			 boardThe Secretary shall establish and maintain within the
			 Department an Oversight Board to oversee the progress of Hubs.
					(g)Priority
			 considerationThe Secretary
			 shall give priority consideration to applications in which 1 or more of the
			 institutions under subsection (b)(1)(A) are 1890 Land Grant Institutions (as
			 defined in section 2 of the Agricultural Research, Extension, and Education
			 Reform Act of 1998 (7 U.S.C. 7061)), Predominantly Black Institutions (as
			 defined in section 318 of the Higher Education Act of 1965 (20 U.S.C. 1059e)),
			 Tribal Colleges or Universities (as defined in section 316(b) of the Higher
			 Education Act of 1965 (20 U.S.C. 1059c(b)), or Hispanic Serving Institutions
			 (as defined in section 318 of the Higher Education Act of 1965 (20 U.S.C.
			 1059e)).
					(h)DefinitionsFor
			 purposes of this section:
						(1)Advanced energy
			 technologyThe term advanced energy technology
			 means an innovative technology—
							(A)that produces
			 energy from solar, wind, geothermal, biomass, tidal, wave, ocean, or other
			 renewable energy resources;
							(B)that produces
			 nuclear energy;
							(C)for carbon capture
			 and sequestration;
							(D)that enables advanced vehicles, vehicle
			 components, and related technologies that result in significant energy
			 savings;
							(E)that generates,
			 transmits, distributes, utilizes, or stores energy more efficiently than
			 conventional technologies, including through Smart Grid technologies; or
							(F)that enhances the energy independence and
			 security of the United States by enabling improved or expanded supply and
			 production of domestic energy resources, including coal, oil, and natural
			 gas.
							(2)HubThe
			 term Hub means an Energy Innovation Hub established in
			 accordance with this section.
						(3)Institution of
			 higher educationThe term institution of higher
			 education has the meaning given that term in section 101(a) of the
			 Higher Education Act of 1965 (20 U.S.C. 1001(a)).
						(4)Qualifying
			 entityThe term qualifying entity means—
							(A)an institution of
			 higher education;
							(B)an appropriate
			 State or Federal entity, including the Department of Energy Federally Funded
			 Research and Development Centers;
							(C)a nongovernmental
			 organization with expertise in advanced energy technology research,
			 development, demonstration, or commercial application; or
							(D)any other relevant
			 entity the Secretary considers appropriate.
							(5)SecretaryThe
			 term Secretary means the Secretary of Energy.
						(i)Authorization of
			 appropriationsThere are authorized to be appropriated to the
			 Secretary to carry out this section—
						(1)$110,000,000 for
			 fiscal year 2011;
						(2)$135,000,000 for
			 fiscal year 2012; and
						(3)$195,000,000 for
			 fiscal year 2013.
						DCooperative
			 Research and Development Fund
				641.Short
			 titleThis subtitle may be
			 cited as the Cooperative Research and Development Fund Authorization Act
			 of 2010.
				642.Cooperative
			 research and development fund
					(a)In
			 generalThe Secretary of
			 Energy shall make funds available to Department of Energy National Laboratories
			 for the Federal share of cooperative research and development agreements. The
			 Secretary of Energy shall determine the apportionment of such funds to each
			 Department of Energy National Laboratory and shall ensure that special
			 consideration is given to small business firms and consortia involving small
			 business firms in the selection process for which cooperative research and
			 development agreements will receive such funds.
					(b)ReportingEach
			 year the Secretary shall submit to Congress a report that describes how funds
			 were expended under this subtitle.
					(c)Authorization of
			 appropriationsThere are authorized to be appropriated to the
			 Secretary such sums as are necessary to carry out this section each fiscal
			 year. No funds allocated for this section shall come from funds allocated for
			 the Office of Science.
					ETechnology
			 Transfer Database
				651.Technology
			 transfer databaseTo support
			 the commercial application of new energy technologies development by the
			 Department of Energy, the Secretary of Energy may establish an online database
			 of technologies, capabilities, and resources available to the public at the
			 National Laboratories.
				VIIMiscellaneous
			701.Sense of
			 CongressIt is the sense of
			 Congress that, among the programs and activities authorized in this Act, those
			 that correspond to the recommendations of the National Academy of Sciences’
			 2005 report entitled Rising Above the Gathering Storm remain
			 critical to maintaining long-term United States economic competitiveness, and
			 accordingly shall receive funding priority.
			702.Persons with
			 disabilitiesFor the purposes
			 of the activities and programs supported by this Act and the amendments made by
			 this Act—
				(1)institutions of higher education chartered
			 to serve large numbers of students with disabilities, including Gallaudet
			 University, Landmark College, and the National Technical Institute for the
			 Deaf, and institutions of higher education offering science, technology,
			 engineering, and mathematics research and education activities and programs
			 that serve veterans with disabilities, shall receive special consideration in
			 the review of any proposals by these institutions for funding under the
			 research and education programs authorized in this Act to ensure that
			 institutions of higher education chartered to or serving persons with
			 disabilities benefit from such research and education activities and programs;
			 and
				(2)agencies with respect to which
			 appropriations are authorized under this Act shall also conduct outreach to
			 veterans with disabilities pursuing studies in science, technology,
			 engineering, and mathematics to ensure that such veterans are aware of and
			 benefit from the research and education activities and programs authorized by
			 this Act.
				703.Veterans and
			 service membersIn awarding
			 scholarships and fellowships under this Act, an institution of higher education
			 shall give preference to applications from veterans and service members,
			 including those who have received or will receive the Afghanistan Campaign
			 Medal or the Iraq Campaign Medal as authorized by Public Law 108–234 (10 U.S.C.
			 1121 note; 118 Stat. 655) and Executive Order No. 13363.
			704.Budgetary
			 effectsThe budgetary effects
			 of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act
			 of 2010, shall be determined by reference to the latest statement titled
			 Budgetary Effects of PAYGO Legislation for this Act, submitted
			 for printing in the Congressional Record by the Chairman of the House Budget
			 Committee, provided that such statement has been submitted prior to the vote on
			 passage.
			705.Limitation on
			 employment and receipt of fundsNo funds authorized under this Act shall be
			 used for the employment of, or shall be received by, any individual who has
			 been convicted of, or pleaded guilty to, a crime of child molestation, rape, or
			 any other form of sexual assault.
			706.Prohibition on
			 lobbyingNothing in this Act
			 shall be construed to supercede section 1913 of title 18, United States
			 Code.
			707.Information
			 requests by labor organizations
				(a)Eligibility for
			 fundsNotwithstanding any
			 other provision of this Act, an institution of higher education that employs
			 employees who are represented by a labor organization shall be eligible to
			 receive funding for facilities and administrative costs for an activity or
			 program supported by this Act or the amendments made by this Act only if the
			 institution maintains a policy that meets the requirements set forth in
			 subsection (b).
				(b)RequirementsA policy described under
			 subsection (a) shall require that the
			 institution provide, within 15 days of receipt of a request by a labor
			 organization representing employees of the institution, any information which
			 the labor organization has a lawful right to obtain under applicable labor
			 laws. Such a policy shall provide that, on a case-by-case basis, such 15 days
			 may be extended to a longer time period by mutual agreement of the labor
			 organization and the institution.
				(c)Failure To
			 comply with policy
					(1)Complaint of
			 noncomplianceIn the case of an institution of higher education
			 that does not provide information requested by a labor organization in
			 compliance with the requirements of a policy described in subsections (a) and
			 (b), the labor organization may file a complaint of noncompliance with the head
			 of the agency overseeing any activity or program supported by this Act or the
			 amendments made by this Act for which the institution is receiving
			 funds.
					(2)Notification to
			 institutionUpon receiving
			 such a complaint, the head of such agency shall notify the institution of the
			 complaint and provide the institution an additional 30 days to provide the
			 requested information to the labor organization or otherwise explain why the
			 complaint of non-compliance is not valid.
					(3)Agency
			 actionIf the information has
			 not been provided by the institution at the conclusion of such 30 day period
			 and the head of such agency determines the complaint to be valid, the head of
			 such agency shall suspend payment of any funds for facilities and
			 administrative costs that would otherwise be available to such institution for
			 all activities and programs supported by this Act and the amendments made by
			 this Act until such time as the requested information has been provided by the
			 institution.
					(d)DefinitionsFor purposes of this section—
					(1)the term institution of higher
			 education has the meaning given such term in section 101(a) of the
			 Higher Education Act of 1965 (20 U.S.C. 1001(a)); and
					(2)the term
			 facilities and administrative costs means facilities and
			 administrative (F&A) costs as defined in the Office of Management and
			 Budget Revised Circular A–21 (Cost Principles for Educational Institutions,
			 published in the Federal Register on May 10, 2004).
					(e)Effective
			 dateThis section shall take effect on January 1, 2011.
				708.Limitation on
			 use of fundsNo funds
			 authorized to be appropriated by this Act or the amendments made by this Act
			 may be used to purchase gift items, knickknacks, souvenirs, trinkets, or other
			 items without direct educational value.
			709.No salaries for
			 viewing pornographyNone of
			 the funds authorized under this Act may be used to pay the salary of any
			 individual who has been officially disciplined for violations of subpart G of
			 the Standards of Ethical Conduct for Employees of the Executive Branch for
			 viewing, downloading, or exchanging pornography, including child pornography,
			 on a Federal Government computer or while performing official Federal
			 Government duties.
			
